Case: 3:17-cv-00334-TMR Doc #: 14-1 Filed: 04/16/19 Page: 1 of 192 PAGEID #: 73


  ·1· · · · · · · · UNITED STATES DISTRICT COURT
  · · · · · · · · · ·SOUTHERN DISTRICT OF OHIO
  ·2· · · · · · · · · · ·WESTERN DISTRICT

  ·3· · · · · · · · · · · · - - - - -

  ·4· ·Kimberly Hill,· · · · · ·:

  ·5· · · · · · · Plaintiff,· · :

  ·6· · · · ·vs.· · · · · · · · :· Case No. 3:17-CV-00334

  ·7·   ·City of Dayton Police· · :
  · ·   ·Department, et al.,
  ·8·   · · · · · · · · · · · · · :
  · ·   · · · · · · Defendants.
  ·9
  · ·   · · · · · · · · · · · - - - - -
  10
  · ·   · · · · · DEPOSITION OF KIMBERLY ANNETTE HILL
  11
  · ·   · · · · · · · · · · · - - - - -
  12

  13·   ·   ·   ·   ·   ·   ·   · Taken at Walton & Brown, LLP
  · ·   ·   ·   ·   ·   ·   ·   ·395 East Broad Street, Ste. 200
  14·   ·   ·   ·   ·   ·   ·   · · ·Columbus, Ohio 43215
  · ·   ·   ·   ·   ·   ·   ·   · ·March 26, 2019, 10:15 a.m.
  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00334-TMR         Doc #: 14-1 Filed: 04/16/19 Page: 2 of 192 PAGEID
        Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 74
                                                                              Kimberly Annette Hill

                                                                                                2
  ·1· · · · · · · · ·A P P E A R A N C E S

  ·2
  · ·    ·ON BEHALF OF THE PLAINTIFF:
  ·3
  · ·    ·   ·   ·   ·Walton & Brown, LLP
  ·4·    ·   ·   ·   ·395 East Broad Street, Ste. 200
  · ·    ·   ·   ·   ·Columbus, Ohio 43215
  ·5·    ·   ·   ·   ·By Chanda L. Brown, Esq.

  ·6
  · ·    ·ON BEHALF OF THE DEFENDANTS:
  ·7
  · ·    ·   ·   ·   ·City of Dayton, Ohio Department of Law
  ·8·    ·   ·   ·   ·101 West Third Street
  · ·    ·   ·   ·   ·Dayton, Ohio 45401
  ·9·    ·   ·   ·   ·By Leonard J. Bazelak, Esq.

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

                      Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                      Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 14-1 Filed: 04/16/19 Page: 3 of 192 PAGEID
        Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 75
                                                                              Kimberly Annette Hill

                                                                                                3
  ·1· · · · · · · · · · · · · ·Tuesday Morning Session
  ·2· · · · · · · · · · · · · ·March 26, 2019, 10:15 a.m.
  ·3· · · · · · · · · · · · - - - - -
  ·4· · · · · · · It is stipulated by counsel in
  ·5· ·attendance that the deposition of Kimberly Annette
  ·6· ·Hill, the Plaintiff herein, called by the
  ·7· ·Defendants for cross-examination, may be taken at
  ·8· ·this time by the notary pursuant to notice and
  ·9· ·agreement, that said deposition may be reduced to
  10· ·writing in stenotypy by the notary, whose note may
  11· ·thereafter be transcribed out of the presence of
  12· ·the witness; that proof of the official character
  13· ·and qualification of the notary is waived.
  14· · · · · · · · · · · · · - - - - -
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25

                      Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                      Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 14-1 Filed: 04/16/19 Page: 4 of 192 PAGEID
        Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 76
                                                                              Kimberly Annette Hill

                                                                                                4
  ·1· · · · · · · · · · · ·I N D E X

  ·2· ·Examination By· · · · · · · · · · · · · · · · Page

  ·3· ·Mr. Bazelak - Cross· · · · · · · · · · · · · · ·6

  ·4

  ·5· ·Deposition Exhibits· · · · · · · · · · · · · ·Page

  ·6·    ·Exhibit A - E-mail to Hill, Henderson, and
  · ·    · · · · · · ·Dickie, 3-22-16· · · · · · · · · · 76
  ·7
  · ·    ·Exhibit B - Police Major Position Description· 81
  ·8
  · ·    ·Exhibit C - OCRC Charge, 5-10-16· · · · · · · ·83
  ·9
  · ·    ·Exhibit D - OCRC Charge, 5-26-16· · · · · · · ·86
  10
  · ·    ·Exhibit E - Letter to Couch from O'Dell,
  11·    · · · · · · ·6-13-16· · · · · · · · · · · · · · 93

  12· ·Exhibit F - Affidavit of Shelley Dickstein· · 105

  13·    ·Exhibit G - Henderson Employee Action Form,
  · ·    · · · · · · ·8-8-16· · · · · · · · · · · · · · 107
  14
  · ·    ·Exhibit H - Stiver Employee Action Form,
  15·    · · · · · · ·8-8-16· · · · · · · · · · · · · · 107

  16·    ·Exhibit I - Letter to Hill and Bazelak from
  · ·    · · · · · · ·Ross, 2-23-17· · · · · · · · · · ·109
  17
  · ·    ·Exhibit J - Letter to Hill and Bazelak from
  18·    · · · · · · ·Ross, 3-16-17· · · · · · · · · · ·109

  19·    ·Exhibit K - Letter to Hill and Biehl from
  · ·    · · · · · · ·Boggs, 4-27-17· · · · · · · · · · 110
  20
  · ·    ·Exhibit L - Letter to Hill and Biehl from
  21·    · · · · · · ·Boggs, 5-18-17· · · · · · · · · · 113

  22·    ·Exhibit M - OCRC Complaint and Notice of
  · ·    · · · · · · ·Hearing, 5-24-17· · · · · · · · · 114
  23
  · ·    ·Exhibit N - EEOC Dismissal and Notice of
  24·    · · · · · · ·Rights, 6-26-17· · · · · · · · · ·115

  25

                      Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                      Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 14-1 Filed: 04/16/19 Page: 5 of 192 PAGEID
        Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 77
                                                                              Kimberly Annette Hill

                                                                                                5
  ·1· · · · · · · · · ·I N D E X (Cont'd.)

  ·2· ·Deposition Exhibits· · · · · · · · · · · · · ·Page

  ·3·    ·Exhibit O - EEOC Notice of Right to Sue,
  · ·    · · · · · · ·4-4-18· · · · · · · · · · · · · · ·116
  ·4
  · ·    ·Exhibit P - E-mail to Ecton from Hill,
  ·5·    · · · · · · ·9-8-15· · · · · · · · · · · · · · ·134

  ·6·    ·Exhibit Q - E-mail to Booher from Johns
  · ·    · · · · · · ·with trail, 1-7-15· · · · · · · · ·137
  ·7
  · ·    ·Exhibit R - E-mail to Hill from Ecton with
  ·8·    · · · · · · ·trail, 11-2-16· · · · · · · · · · ·173

  ·9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

                      Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                      Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 14-1 Filed: 04/16/19 Page: 6 of 192 PAGEID
        Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 78
                                                                              Kimberly Annette Hill

                                                                                                6
  ·1· · · · · · · · · KIMBERLY ANNETTE HILL,
  ·2· ·being first duly sworn, as hereinafter certified,
  ·3· ·deposes and says as follows:
  ·4· ·BY MR. BAZELAK:
  ·5· ·Q.· · · · ·Good morning, Lieutenant Hill.
  ·6· ·A.· · · · ·Good morning.
  ·7· ·Q.· · · · ·I'm Len Bazelak.· We've met before.
  ·8· ·A.· · · · ·Right.
  ·9· ·Q.· · · · ·It's probably been a while.
  10· ·A.· · · · ·Yes, been a while.
  11· ·Q.· · · · ·But I'm in the law department for the
  12· ·City and represent the City in the lawsuit that
  13· ·you filed in federal court.· And I'm going to ask
  14· ·you a series of questions today --
  15· ·A.· · · · ·Okay.
  16· ·Q.· · · · ·-- in a deposition.· Have you ever
  17· ·given a deposition before?
  18· ·A.· · · · ·Never.
  19· ·Q.· · · · ·Okay.· I'm sure you've gone over sort
  20· ·of the ground rules for a deposition with your
  21· ·counsel --
  22· ·A.· · · · ·Yes.
  23· ·Q.· · · · ·-- but just a few reminders.· You have
  24· ·to give verbal or audible answers --
  25· ·A.· · · · ·Okay.

                      Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                      Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 14-1 Filed: 04/16/19 Page: 7 of 192 PAGEID
        Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 79
                                                                              Kimberly Annette Hill

                                                                                                7
  ·1· ·Q.· · · · ·-- to my questions so our court
  ·2· ·reporter can take down --
  ·3· ·A.· · · · ·Right.
  ·4· ·Q.· · · · ·-- responses.· Nods of the head,
  ·5· ·uh-huhs, huh-uhs, those don't translate on the
  ·6· ·record.
  ·7· ·A.· · · · ·Right.
  ·8· ·Q.· · · · ·So if you can give an audible answer --
  ·9· ·A.· · · · ·Okay.
  10· ·Q.· · · · ·-- that would be much appreciated,
  11· ·okay?
  12· ·A.· · · · ·Okay.
  13· ·Q.· · · · ·Secondly, if you could let me finish my
  14· ·question before you start to give an answer, and
  15· ·I'll extend the same courtesy to you.· I'll try to
  16· ·let you --
  17· ·A.· · · · ·Sure.
  18· ·Q.· · · · ·-- finish your answer before I start
  19· ·the next question.· It will make for a much
  20· ·easier --
  21· ·A.· · · · ·Okay.
  22· ·Q.· · · · ·-- translation of the record.
  23· ·A.· · · · ·Got it.
  24· ·Q.· · · · ·All right.· If you need to take a break
  25· ·at any time, just let your attorney know.· If you

                      Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                      Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 14-1 Filed: 04/16/19 Page: 8 of 192 PAGEID
        Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 80
                                                                              Kimberly Annette Hill

                                                                                                8
  ·1· ·don't understand one of my questions, please let
  ·2· ·me know and I'll try to clarify it for you, okay?
  ·3· ·A.· · · · ·Okay.
  ·4· ·Q.· · · · ·All right.· Are you on any type
  ·5· ·of -- well, first of all, let's just start with
  ·6· ·your full name and give us your professional
  ·7· ·address.
  ·8· ·A.· · · · ·Kimberly Annette Hill, 335 West Third
  ·9· ·Street, Dayton, 45402.
  10· ·Q.· · · · ·Okay.· Are you on any type of
  11· ·medications that would impact on your ability to
  12· ·give accurate answers here today?
  13· ·A.· · · · ·No.
  14· ·Q.· · · · ·Okay.· I'm going to ask you some
  15· ·background questions.· I won't get into too much
  16· ·detail, but just a few personal background
  17· ·questions.· Have you ever been married?
  18· ·A.· · · · ·No.
  19· ·Q.· · · · ·Okay.· Do you have any children?
  20· ·A.· · · · ·No.
  21· ·Q.· · · · ·Okay.· Where were you born?
  22· ·A.· · · · ·In Dayton.
  23· ·Q.· · · · ·Okay.· Let's talk about your
  24· ·educational background.· Where did you go to high
  25· ·school?

                      Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                      Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 14-1 Filed: 04/16/19 Page: 9 of 192 PAGEID
        Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 81
                                                                              Kimberly Annette Hill

                                                                                                9
  ·1· ·A.· · · · ·Patterson Co-op High School.· It's not
  ·2· ·there anymore, but --
  ·3· ·Q.· · · · ·Okay.· What year did you graduate?
  ·4· ·A.· · · · ·1977.
  ·5· ·Q.· · · · ·Okay.· And just take us through your
  ·6· ·educational background after high school.
  ·7· ·A.· · · · ·I went to Sinclair and graduated there.
  ·8· ·I went to UD and graduated there.· And I did some
  ·9· ·work -- some graduate studies at Wright State for
  10· ·a couple semesters.· And I'm currently attending
  11· ·Liberty University online for a Master's degree.
  12· ·Q.· · · · ·Okay.· So Sinclair, did you go to
  13· ·Sinclair right after high school?
  14· ·A.· · · · ·I think I went maybe a year or so
  15· ·after.
  16· ·Q.· · · · ·Okay.· So you graduated in 1977 and you
  17· ·think you may have started in Sinclair about 1978
  18· ·or so?
  19· ·A.· · · · ·Somewhere around there.· It's been a
  20· ·while.
  21· ·Q.· · · · ·All right.· And you said you graduated
  22· ·from there.· You got an Associate's degree?
  23· ·A.· · · · ·Right.
  24· ·Q.· · · · ·All right.· What was your degree in at
  25· ·Sinclair?

                      Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                      Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 14-1 Filed: 04/16/19 Page: 10 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 82
                                                                               Kimberly Annette Hill

                                                                                                10
   ·1· ·A.· · · · ·Liberal arts, Associate's of science
   ·2· ·and liberal arts.
   ·3· ·Q.· · · · ·All right.· And then did you graduate
   ·4· ·from Sinclair with an Associate's degree, then,
   ·5· ·about 1980 or so, is that correct, '81?
   ·6· ·A.· · · · ·It was in '85 --
   ·7· ·Q.· · · · ·Okay.
   ·8· ·A.· · · · ·-- because I did some -- I joined the
   ·9· ·military in between there and did some training
   10· ·and went through ROTC while I was at Sinclair and
   11· ·at UD.
   12· ·Q.· · · · ·Okay.· So when did you join the
   13· ·military?
   14· ·A.· · · · ·In -- I don't remember exactly.· I'm
   15· ·thinking -- I went to basic training in '82, I
   16· ·believe, 1982.
   17· ·Q.· · · · ·Okay.· So you graduated from Patterson
   18· ·Co-op.· Shortly thereafter you started attending
   19· ·classes at Sinclair, and then joined the military
   20· ·during the time that you were taking classes --
   21· ·A.· · · · ·Right.
   22· ·Q.· · · · ·-- at Sinclair?
   23· ·A.· · · · ·The Army National Guard initially.
   24· ·Q.· · · · ·Okay.
   25· ·A.· · · · ·And after I got my commission, I

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 14-1 Filed: 04/16/19 Page: 11 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 83
                                                                               Kimberly Annette Hill

                                                                                                11
   ·1· ·switched over to the Army Reserve in 1985.· But in
   ·2· ·between that time I had jobs.· I worked, too,
   ·3· ·so --
   ·4· ·Q.· · · · ·Okay.· So you were working and then you
   ·5· ·ultimately got your Associate's in 1985 from
   ·6· ·Sinclair?
   ·7· ·A.· · · · ·Right.
   ·8· ·Q.· · · · ·Okay.· And then you said during that
   ·9· ·time you also started taking classes at UD; is
   10· ·that right?
   11· ·A.· · · · ·Right.
   12· ·Q.· · · · ·When did you start taking classes at
   13· ·UD?
   14· ·A.· · · · ·I don't -- I don't remember exactly,
   15· ·because -- I don't remember exactly.· It
   16· ·was -- they overlapped, because I would go to
   17· ·classes at UD and then leave UD and go to a class
   18· ·at Sinclair, so --
   19· ·Q.· · · · ·Okay.
   20· ·A.· · · · ·And it was mostly my ROTC training that
   21· ·I did at UD initially.
   22· ·Q.· · · · ·Okay.· What type of classes did you
   23· ·take at UD?· I mean, what was your concentration?
   24· ·A.· · · · ·General studies.· I did a lot of
   25· ·science.· Mostly at Sinclair I did my math and

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 14-1 Filed: 04/16/19 Page: 12 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 84
                                                                               Kimberly Annette Hill

                                                                                                12
   ·1· ·English and chemistry, and then when I went to UD,
   ·2· ·I just started into just general studies type
   ·3· ·things, physiology, some more chemistry.· Just I
   ·4· ·had basically a couple different things going on.
   ·5· ·I liked the arts and the humanities and the
   ·6· ·sciences, so I put those together and I got my
   ·7· ·degree in general studies, which is now called
   ·8· ·interdisciplinary studies.
   ·9· ·Q.· · · · ·Got you.· All right.· And so when did
   10· ·you obtain that degree from the University of
   11· ·Dayton?
   12· ·A.· · · · ·I think it was 2006.
   13· ·Q.· · · · ·Okay.· So long period of time there.
   14· ·So you anticipate my next question, I'm sure, and
   15· ·that is what took you so long to get your actual
   16· ·degree from UD, from -- you don't recall exactly
   17· ·when you started, but seems like that was a long
   18· ·time.
   19· ·A.· · · · ·UD's expensive.
   20· ·Q.· · · · ·Okay.· And you were working at the
   21· ·time, correct?
   22· ·A.· · · · ·And I worked, yes.
   23· ·Q.· · · · ·And I'm going to take you through your
   24· ·work background and your work history as well, but
   25· ·I just kind of want to get your educational

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 14-1 Filed: 04/16/19 Page: 13 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 85
                                                                               Kimberly Annette Hill

                                                                                                13
   ·1· ·background first.
   ·2· · · · · · · So you were not a continuous student,
   ·3· ·then, from the time you enrolled at UD until 2006?
   ·4· ·A.· · · · ·No.· Part of it was part time.· Part of
   ·5· ·it I would take a semester or two off, because I
   ·6· ·was paying for it, and I had student loans, too.
   ·7· ·So it kind of depended on where I was monetarily.
   ·8· ·Q.· · · · ·Okay.· I mean, can you take me through
   ·9· ·like was there a period of time there where you
   10· ·weren't attending any school and you were just
   11· ·working full time?
   12· ·A.· · · · ·There may have been brief periods when
   13· ·I wasn't taking anything.· Usually I had -- always
   14· ·took at least something, because I like to learn.
   15· ·So I was always taking something.
   16· ·Q.· · · · ·Okay.· And that was a general studies
   17· ·degree, then, from the University of Dayton, 2006,
   18· ·correct?
   19· ·A.· · · · ·Right.
   20· ·Q.· · · · ·Okay.· Tell me about the Wright State
   21· ·study, then.
   22· ·A.· · · · ·I took a couple classes in biochemistry
   23· ·and physiology and just trying to find my niche,
   24· ·what I wanted to do.· And that was right after UD.
   25· ·Q.· · · · ·2007-2008 time frame?· And I don't want

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 14-1 Filed: 04/16/19 Page: 14 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 86
                                                                               Kimberly Annette Hill

                                                                                                14
   ·1· ·to --
   ·2· ·A.· · · · ·Could have been.
   ·3· ·Q.· · · · ·Okay.
   ·4· ·A.· · · · ·I'm not sure.· I don't want to -- I
   ·5· ·have the information --
   ·6· ·Q.· · · · ·Okay.
   ·7· ·A.· · · · ·-- but it's at home.· I would have to
   ·8· ·look it up.
   ·9· ·Q.· · · · ·Did you get an actual degree from
   10· ·Wright State?
   11· ·A.· · · · ·No, I didn't.· I just took some
   12· ·graduate courses.
   13· ·Q.· · · · ·Okay.· All right.· And then you said
   14· ·you're currently taking classes at Liberty
   15· ·University.· Are those online classes?
   16· ·A.· · · · ·Online, yes.
   17· ·Q.· · · · ·Okay.· What are you taking?
   18· ·A.· · · · ·Criminal justice with a concentration
   19· ·in public administration.· It's a Master of
   20· ·Science.
   21· ·Q.· · · · ·Okay.· And is that the Liberty
   22· ·University that's in Lynchburg, Virginia?
   23· ·A.· · · · ·Yes.
   24· ·Q.· · · · ·Any other formal education?· I think
   25· ·you said something about some criminal -- other

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 14-1 Filed: 04/16/19 Page: 15 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 87
                                                                               Kimberly Annette Hill

                                                                                                15
   ·1· ·criminal justice-type classes.
   ·2· ·A.· · · · ·No.
   ·3· ·Q.· · · · ·No?
   ·4· ·A.· · · · ·No criminal justice classes at all till
   ·5· ·now.
   ·6· ·Q.· · · · ·Okay.· All right.· So no other -- we've
   ·7· ·talked about all the formal education that you've
   ·8· ·had?
   ·9· ·A.· · · · ·Uh-huh.
   10· ·Q.· · · · ·All right.· That's a yes?
   11· ·A.· · · · ·Yes.
   12· ·Q.· · · · ·Sorry.· I'll remind you.
   13· ·A.· · · · ·That's okay.
   14· ·Q.· · · · ·All right.· Let's talk about your work
   15· ·history.· And I'm also going to go back to some of
   16· ·your military background.
   17· · · · · · · After 1977 when you graduated from
   18· ·Patterson Co-op, what was your first employment?
   19· ·A.· · · · ·Oh, gosh.· While I was in high school,
   20· ·because Patterson Co-op was a technical school and
   21· ·we worked two weeks and went to school two weeks,
   22· ·I worked at what was then St. Elizabeth Medical
   23· ·Center in the medical records department.
   24· · · · · · · And after I graduated, I think my next
   25· ·job was at the Dayco Corporation, which doesn't

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 14-1 Filed: 04/16/19 Page: 16 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 88
                                                                               Kimberly Annette Hill

                                                                                                16
   ·1· ·exist anymore.
   ·2· · · · · · · What else did I do?· I worked for Blue
   ·3· ·Cross and Blue Shield, and I don't remember the
   ·4· ·years.· I don't remember which came first or -- I
   ·5· ·worked for Montgomery County for a while.
   ·6· ·Q.· · · · ·How long did you work for the County?
   ·7· ·A.· · · · ·Maybe a year.
   ·8· ·Q.· · · · ·You remember approximately when that
   ·9· ·would have been?
   10· ·A.· · · · ·It was definitely after high school,
   11· ·and I think -- I can't remember.· It was for the
   12· ·WIC program.
   13· ·Q.· · · · ·What's that?
   14· ·A.· · · · ·I worked for the Women, Infants and
   15· ·Children.
   16· ·Q.· · · · ·Okay.· That's what you did for the
   17· ·County?
   18· ·A.· · · · ·Right.· And they had different sites
   19· ·for young mothers who were disadvantaged, and we
   20· ·enrolled them in the program so they could get
   21· ·food for their children, for their babies, and
   22· ·milk and things that they needed.
   23· ·Q.· · · · ·Okay.· What did you do for Blue
   24· ·Cross/Blue Shield, office-type job, or --
   25· ·A.· · · · ·I think I just did -- I was a

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 14-1 Filed: 04/16/19 Page: 17 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 89
                                                                               Kimberly Annette Hill

                                                                                                17
   ·1· ·representative there; just gave benefit
   ·2· ·information.
   ·3· ·Q.· · · · ·What do you recall next, then?
   ·4· ·A.· · · · ·I think that was it.· I went to school
   ·5· ·full time at UD, and before I finished, I started
   ·6· ·working for the police department, and I've been
   ·7· ·there ever since.
   ·8· ·Q.· · · · ·Okay.· So your military background, you
   ·9· ·said you started at UD in the Army National Guard;
   10· ·is that right?
   11· ·A.· · · · ·Army ROTC at UD.
   12· ·Q.· · · · ·Army ROTC, yeah.
   13· ·A.· · · · ·And when I got my -- that's when I went
   14· ·to basic training and all that.· After I got my
   15· ·commission in '85, which is the same time I got my
   16· ·degree from Sinclair, I switched from the Army
   17· ·National Guard to the Army Reserves as a second
   18· ·lieutenant.
   19· ·Q.· · · · ·Okay.· So was that the first kind of
   20· ·law enforcement/military type --
   21· ·A.· · · · ·Yes.
   22· ·Q.· · · · ·-- job that you had was the ROTC --
   23· ·A.· · · · ·Right.
   24· ·Q.· · · · ·-- experience with UD?
   25· ·A.· · · · ·Yes.

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 14-1 Filed: 04/16/19 Page: 18 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 90
                                                                               Kimberly Annette Hill

                                                                                                18
   ·1· ·Q.· · · · ·And you don't recall exactly when that
   ·2· ·was, the date, year?
   ·3· ·A.· · · · ·Not when I started, I don't.· I got my
   ·4· ·commission in 1985 --
   ·5· ·Q.· · · · ·Okay.
   ·6· ·A.· · · · ·-- so probably two, three years before
   ·7· ·that, maybe, and I went to basic training in 1982,
   ·8· ·I believe, so within that two, three-year span.
   ·9· ·Q.· · · · ·Okay.· And then when did you start with
   10· ·the City?
   11· ·A.· · · · ·I went to the Academy in October 1988
   12· ·and I finished March 9th, 1989.
   13· ·Q.· · · · ·All right.· And was it after that time,
   14· ·then, that you switched over to the Reserves?
   15· ·A.· · · · ·No.· I was already in the Reserves.
   16· ·Q.· · · · ·Already in the Reserves --
   17· ·A.· · · · ·Right.
   18· ·Q.· · · · ·-- at the time that you started with
   19· ·the City?
   20· ·A.· · · · ·Yes.· And I can't remember how long I
   21· ·stayed in the Reserves, but my mom got sick and I
   22· ·had to help take care of her.· So it was kind of
   23· ·hard to do, to work weekdays and take weekends off
   24· ·to go to drill and take care of my mom.· It was
   25· ·kind of hard.· So I ended up resigning my

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 14-1 Filed: 04/16/19 Page: 19 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 91
                                                                               Kimberly Annette Hill

                                                                                                19
   ·1· ·commission, and that was maybe in '91 or '92,
   ·2· ·something like that.
   ·3· ·Q.· · · · ·Okay.· Is your mother still living?
   ·4· ·A.· · · · ·No.· She died in 2000.
   ·5· ·Q.· · · · ·2000?· What about your father?
   ·6· ·A.· · · · ·He's still alive.
   ·7· ·Q.· · · · ·Okay.· All right.· So have we gone over
   ·8· ·anything you can recall?· And I know there may
   ·9· ·have been odd jobs here and there that you may
   10· ·have done, but in terms of any significant
   11· ·employment for any extended period of time, a few
   12· ·months or longer, do you recall any other
   13· ·employment other than what we've talked about?
   14· ·A.· · · · ·I think that's it --
   15· ·Q.· · · · ·Okay.
   16· ·A.· · · · ·-- pretty much.
   17· ·Q.· · · · ·All right.· And then so you graduated
   18· ·from the Academy March 9th, 1989, with the City of
   19· ·Dayton Police Department, correct?
   20· ·A.· · · · ·Yes.
   21· ·Q.· · · · ·All right.· Let's talk about your
   22· ·background, then, within the police department.
   23· · · · · · · What was your first assignment with the
   24· ·Department?
   25· ·A.· · · · ·I was assigned to first district on

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 14-1 Filed: 04/16/19 Page: 20 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 92
                                                                               Kimberly Annette Hill

                                                                                                20
   ·1· ·midnights on patrol.
   ·2· ·Q.· · · · ·Okay.· Did you work with somebody at
   ·3· ·that time?
   ·4· ·A.· · · · ·I had a training officer.
   ·5· ·Q.· · · · ·And who was that?
   ·6· ·A.· · · · ·Carlene Maynes, M-a-y-n-e-s.· She's
   ·7· ·retired now.
   ·8· ·Q.· · · · ·All right.· How long did you train with
   ·9· ·her?
   10· ·A.· · · · ·I guess probably the standard six
   11· ·months.
   12· ·Q.· · · · ·Your probationary period?
   13· ·A.· · · · ·Right.
   14· ·Q.· · · · ·Okay.· And then after your probationary
   15· ·period you became a full police officer at that
   16· ·time, correct?
   17· ·A.· · · · ·Right.· Yes.
   18· ·Q.· · · · ·Who was -- this, you say, was the first
   19· ·district at that time?
   20· ·A.· · · · ·Uh-huh.
   21· ·Q.· · · · ·Who were your supervisors initially?
   22· ·A.· · · · ·Oh, gosh.· I think -- what was
   23· ·his -- Jeff Nicholson, Sergeant Jeff Nicholson,
   24· ·and he's still retired.
   25· ·Q.· · · · ·Okay.· Then how long did you do patrol

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 14-1 Filed: 04/16/19 Page: 21 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 93
                                                                               Kimberly Annette Hill

                                                                                                21
   ·1· ·in the first district?
   ·2· ·A.· · · · ·At some point I went to second
   ·3· ·district, because they switched us around, and I
   ·4· ·went to second district on midnights.· And I don't
   ·5· ·know for how long, maybe, six, eight months or so
   ·6· ·or maybe a year or so.· And then I went to the
   ·7· ·fifth district on midnights.
   ·8· ·Q.· · · · ·Do you know approximately how long you
   ·9· ·were working in the first district, then, once you
   10· ·started there?
   11· ·A.· · · · ·Maybe six months.
   12· ·Q.· · · · ·Okay.· And they all would have been
   13· ·working for Sergeant Nicholson?
   14· ·A.· · · · ·Yes.
   15· ·Q.· · · · ·All right.· And then went over to the
   16· ·second district.· How long were you there?
   17· ·A.· · · · ·Maybe nine months to a year or so.
   18· ·Q.· · · · ·And who was your -- who were your
   19· ·sergeants that supervised you at that point?
   20· ·A.· · · · ·Second district?· I don't remember.
   21· ·Q.· · · · ·Okay.· And then you went to the fifth
   22· ·district?
   23· ·A.· · · · ·Fifth district.
   24· ·Q.· · · · ·And when did that --
   25· ·A.· · · · ·That was after second district.

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 14-1 Filed: 04/16/19 Page: 22 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 94
                                                                               Kimberly Annette Hill

                                                                                                22
   ·1· ·Q.· · · · ·Okay.· So just a few years into your
   ·2· ·career you were working over at the fifth
   ·3· ·district, correct?
   ·4· ·A.· · · · ·Yes.
   ·5· ·Q.· · · · ·All right.· And how long were you in
   ·6· ·the fifth?
   ·7· ·A.· · · · ·I don't know.· I can't remember.                                         I
   ·8· ·don't know.
   ·9· ·Q.· · · · ·It's okay.· I mean, if you
   10· ·can't -- can you give me an estimate as to if it's
   11· ·months, years, many years, anything that can help?
   12· ·A.· · · · ·I was there for a while, because I went
   13· ·from midnights to days, and so I was probably
   14· ·there for several years.
   15· ·Q.· · · · ·Okay.· You remember who your district
   16· ·supervisors were at that time during the stint at
   17· ·the fifth district?
   18· ·A.· · · · ·Sergeant Maynes was my midnight
   19· ·supervisor, and during the day I think it was Mike
   20· ·Tussing, T-u-s-s-i-n-g, but they're all retired
   21· ·now.
   22· ·Q.· · · · ·Okay.· Anybody else you can recall at
   23· ·the fifth?
   24· ·A.· · · · ·No.· That's pretty much it.· And don't
   25· ·quote me on those.· I know Sergeant Maynes was my

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 14-1 Filed: 04/16/19 Page: 23 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 95
                                                                               Kimberly Annette Hill

                                                                                                23
   ·1· ·midnight sergeant and I think Mike Tussing was the
   ·2· ·day sergeant.
   ·3· ·Q.· · · · ·Okay.· All right.· And during that
   ·4· ·entire time, you were just -- you were having an
   ·5· ·assignment as a patrol officer?
   ·6· ·A.· · · · ·Right.
   ·7· ·Q.· · · · ·Any other assignments during that time,
   ·8· ·in the second or fifth district for the time that
   ·9· ·you were there?
   10· ·A.· · · · ·No, I don't think so.· But I left for a
   11· ·year or less than a year, like ten months, and
   12· ·that was in -- maybe 2005, I think, and when I
   13· ·came back I went to the third district.
   14· ·Q.· · · · ·Okay.· What did you leave for, then?
   15· ·A.· · · · ·I went to -- because I wanted to finish
   16· ·school.· So I finished and got my Bachelor's
   17· ·degree.
   18· ·Q.· · · · ·Okay.· Did you actually leave the
   19· ·employ of the City?
   20· ·A.· · · · ·Yes.
   21· ·Q.· · · · ·And then --
   22· ·A.· · · · ·And I went full time to --
   23· ·Q.· · · · ·And you were rehired?
   24· ·A.· · · · ·Or whatever it is.· You know you can
   25· ·come back and maintain your seniority and

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 14-1 Filed: 04/16/19 Page: 24 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 96
                                                                               Kimberly Annette Hill

                                                                                                24
   ·1· ·everything if you come back within a year, so
   ·2· ·that's what I did.· So I was gone about ten
   ·3· ·months.
   ·4· ·Q.· · · · ·Okay.
   ·5· ·A.· · · · ·I did two semesters full time.
   ·6· ·Q.· · · · ·So there wasn't any type of break of
   ·7· ·service in terms of your employment, and you kind
   ·8· ·of had your job back when you were finished your
   ·9· ·degree?
   10· ·A.· · · · ·Right.· Right.
   11· ·Q.· · · · ·You didn't have to go through
   12· ·everything again?
   13· ·A.· · · · ·No, didn't have do it again.
   14· ·Q.· · · · ·Didn't have to go through training, the
   15· ·Academy --
   16· ·A.· · · · ·No.
   17· ·Q.· · · · ·-- civil service stuff?
   18· ·A.· · · · ·No.
   19· ·Q.· · · · ·Okay.
   20· ·A.· · · · ·I think they did a background check,
   21· ·just some general stuff --
   22· ·Q.· · · · ·Okay.
   23· ·A.· · · · ·-- but nothing like the Academy
   24· ·training or anything.
   25· ·Q.· · · · ·All right.· And you said that was

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 14-1 Filed: 04/16/19 Page: 25 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 97
                                                                               Kimberly Annette Hill

                                                                                                25
   ·1· ·around 2005, and you were then assigned to the
   ·2· ·third district?
   ·3· ·A.· · · · ·Right.
   ·4· ·Q.· · · · ·Okay.· Again as a patrol officer?
   ·5· ·A.· · · · ·Right.
   ·6· ·Q.· · · · ·And who did you work for there?
   ·7· ·A.· · · · ·I don't even know.· I think Judy
   ·8· ·Abshire might have been the sergeant then.· And
   ·9· ·there were a couple more, but I can't remember
   10· ·who.
   11· ·Q.· · · · ·How long were you in the third
   12· ·district?
   13· ·A.· · · · ·I was in the third for a while.· Wait a
   14· ·minute.· I want to say -- you know what?· I think
   15· ·I've got some stuff mixed up, because I was
   16· ·promoted to sergeant in '99 --
   17· ·Q.· · · · ·Okay.
   18· ·A.· · · · ·-- so that stuff had to be earlier
   19· ·than --
   20· ·Q.· · · · ·Okay.· So you may have been in the
   21· ·third district as a sergeant, then, when you went
   22· ·to --
   23· ·A.· · · · ·No.· I was an officer at third
   24· ·district.
   25· ·Q.· · · · ·Oh, okay.

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 14-1 Filed: 04/16/19 Page: 26 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 98
                                                                               Kimberly Annette Hill

                                                                                                26
   ·1· ·A.· · · · ·So all my patrol stuff was before '99.
   ·2· ·And then I did go to the -- I went to recruiting,
   ·3· ·too.· I did recruiting --
   ·4· ·Q.· · · · ·Okay.
   ·5· ·A.· · · · ·-- for a while, and I think that's when
   ·6· ·I was promoted, because I did recruiting in, oh,
   ·7· ·March of '89 through January '99.
   ·8· ·Q.· · · · ·Okay.· Did you go from the fifth
   ·9· ·district as a patrol officer, then, to a
   10· ·recruiting position?
   11· ·A.· · · · ·Oh, no.· Wait a minute.· I did patrol
   12· ·in all the districts from March '89 to January of
   13· ·'99, and then when I was promoted, I was actually
   14· ·in the recruitment unit.· So I had made --
   15· ·Q.· · · · ·Okay.· So 1999 you were promoted to a
   16· ·sergeant.
   17· ·A.· · · · ·Right.
   18· ·Q.· · · · ·Okay.· And you were then assigned to
   19· ·the recruiting unit?
   20· ·A.· · · · ·No.· I was in recruiting as an officer.
   21· ·Q.· · · · ·What does that mean?
   22· ·A.· · · · ·I was assigned to the recruitment unit
   23· ·when I was an officer --
   24· ·Q.· · · · ·Oh, okay.
   25· ·A.· · · · ·-- so that occurred before I was

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 14-1 Filed: 04/16/19 Page: 27 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 99
                                                                               Kimberly Annette Hill

                                                                                                27
   ·1· ·promoted.
   ·2· ·Q.· · · · ·Okay.· What were your tasks and duties
   ·3· ·and responsibilities in the recruiting unit as an
   ·4· ·officer?
   ·5· ·A.· · · · ·We organized and attended recruitment
   ·6· ·drives and went to churches to try to recruit.· We
   ·7· ·did background investigations and oral review
   ·8· ·board for the recruits.
   ·9· ·Q.· · · · ·Okay.· What division of the Department
   10· ·was that under?
   11· ·A.· · · · ·You know, I don't know, but I want to
   12· ·say administrative services --
   13· ·Q.· · · · ·Okay.
   14· ·A.· · · · ·-- and --
   15· ·Q.· · · · ·And who did you work for?
   16· ·A.· · · · ·That's what I'm thinking of.· It was a
   17· ·male, a white male.· Shoot.· I can see his face,
   18· ·but I can't think of his name offhand.
   19· ·Q.· · · · ·Okay.· If you think of it, just --
   20· ·A.· · · · ·Okay.
   21· ·Q.· · · · ·-- let me know.
   22· · · · · · · And then you were promoted to sergeant
   23· ·after you spent time as a patrol officer in the
   24· ·recruiting unit, correct?
   25· ·A.· · · · ·Right.

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 28 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 100
                                                                              Kimberly Annette Hill

                                                                                               28
   ·1· ·Q.· · · · ·And in order to be promoted sergeant,
   ·2· ·did you have to go through a process for that,
   ·3· ·civil service process?
   ·4· ·A.· · · · ·Yes.
   ·5· ·Q.· · · · ·And what did that consist of?
   ·6· ·A.· · · · ·I know it was a written test, and I
   ·7· ·think at the time we had -- I don't know.· It may
   ·8· ·have just been a written test.· And I think we may
   ·9· ·have had something like an assessment center-type
   10· ·thing for the sergeant's position.
   11· ·Q.· · · · ·When you say, "assessment center-type
   12· ·thing," what are you --
   13· ·A.· · · · ·I think we went through some scenarios
   14· ·and there was a written test, but that's -- I
   15· ·can't remember.
   16· ·Q.· · · · ·So that was, to your
   17· ·recollection - this is back a long time ago - in
   18· ·the late Nineties, early 2000 time period?
   19· ·A.· · · · ·Right.
   20· ·Q.· · · · ·There was a civil service process to
   21· ·promote people into the sergeant rank, which
   22· ·consisted of not only a written test that civil
   23· ·service administered, but also an assessment-type
   24· ·exercise that consisted of some type of scenarios
   25· ·that you had to address?

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 29 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 101
                                                                              Kimberly Annette Hill

                                                                                               29
   ·1· ·A.· · · · ·I think there may have been, but I'm
   ·2· ·not really sure.· But when we took -- I took a
   ·3· ·couple lieutenant's exams, and one of them had an
   ·4· ·assessment center with it --
   ·5· ·Q.· · · · ·Okay.
   ·6· ·A.· · · · ·-- definitely.
   ·7· ·Q.· · · · ·Do you remember how well -- how you did
   ·8· ·on the sergeant's test, promotional exam back
   ·9· ·then?
   10· ·A.· · · · ·I was No. 6.
   11· ·Q.· · · · ·Okay.· And were you promoted after that
   12· ·task?
   13· ·A.· · · · ·Yes.
   14· ·Q.· · · · ·The first time?
   15· ·A.· · · · ·I was in the first round of promotions.
   16· ·Q.· · · · ·So they took at least six sergeants
   17· ·from that round of testing?
   18· ·A.· · · · ·Yes.
   19· ·Q.· · · · ·And I bet you don't recall, because you
   20· ·can't really recall in too much detail whether
   21· ·there was some assessment exercise, but you don't
   22· ·recall how you would have done on that or if there
   23· ·was a particular grade?
   24· ·A.· · · · ·I might just be thinking of the
   25· ·lieutenant's assessment center, because we had one

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 30 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 102
                                                                              Kimberly Annette Hill

                                                                                               30
   ·1· ·for the lieutenant's exam.· I think it was
   ·2· ·in -- the one I took in 2003.
   ·3· ·Q.· · · · ·Okay.· All right.· So what were you
   ·4· ·assigned to do once you were promoted to sergeant?
   ·5· ·A.· · · · ·I went to the east patrol division and
   ·6· ·I had an evening squad there.
   ·7· ·Q.· · · · ·All right.· And just kind of briefly
   ·8· ·describe for me the different duties and
   ·9· ·responsibilities now that you were promoted to
   10· ·sergeant from a police officer/patrol officer.
   11· ·And I know you were in the recruiting unit, so
   12· ·those were different than your typical patrol
   13· ·duties, but take me through what the duties and
   14· ·responsibilities were as a sergeant.
   15· ·A.· · · · ·Primarily to hold roll call and make
   16· ·sure that your people were there, that they had
   17· ·the proper equipment, and when they didn't have to
   18· ·do firearms make sure they were signed up for any
   19· ·type of training in firearms and to respond to
   20· ·calls for service.
   21· · · · · · · Certain calls demanded that a
   22· ·supervisor respond, and of course you had to
   23· ·respond to those, or if a citizen requested a
   24· ·supervisor, then we'd respond to those; pretty
   25· ·basic things.· And I think my -- I had my eight to

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 31 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 103
                                                                              Kimberly Annette Hill

                                                                                               31
   ·1· ·ten people on my squad, and I think that's pretty
   ·2· ·typical for most squads.
   ·3· ·Q.· · · · ·But you in that capacity supervised
   ·4· ·officers that were under your supervision?
   ·5· ·A.· · · · ·Right.
   ·6· ·Q.· · · · ·Had to fill out reports, things like
   ·7· ·that --
   ·8· ·A.· · · · ·Right.
   ·9· ·Q.· · · · ·-- regarding any type of incidents that
   10· ·they may have?
   11· ·A.· · · · ·Exactly.· Yes.
   12· ·Q.· · · · ·And that was, again, in, what, east
   13· ·patrol?
   14· ·A.· · · · ·That was east patrol.
   15· ·Q.· · · · ·All right.· So we switched here, around
   16· ·that time frame, right, because it was now called
   17· ·east patrol.· Did that used to be third district,
   18· ·sort of?
   19· ·A.· · · · ·It used to be second district.
   20· ·Q.· · · · ·Second district?
   21· ·A.· · · · ·Right.
   22· ·Q.· · · · ·And you had worked in all the districts
   23· ·at that point, or you had just been in first?
   24· ·A.· · · · ·I had worked all of them except
   25· ·downtown.

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 32 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 104
                                                                              Kimberly Annette Hill

                                                                                               32
   ·1· ·Q.· · · · ·Okay.
   ·2· ·A.· · · · ·I didn't go to downtown until I became
   ·3· ·a sergeant.
   ·4· ·Q.· · · · ·All right.· And just kind of take us
   ·5· ·through the geographic areas back then.· The first
   ·6· ·district was where?
   ·7· ·A.· · · · ·That was north Dayton.
   ·8· ·Q.· · · · ·Okay.· And then the second?
   ·9· ·A.· · · · ·The second district is south Dayton,
   10· ·southeast Dayton.
   11· ·Q.· · · · ·All right.· Fifth west?
   12· ·A.· · · · ·Is northwest.
   13· ·Q.· · · · ·Northwest?
   14· ·A.· · · · ·And third was southwest.
   15· ·Q.· · · · ·Southwest?· All right.· And then it
   16· ·became kind of divided into actual geographic
   17· ·locations like east patrol, west patrol, things
   18· ·like that?
   19· ·A.· · · · ·Essentially they combined first and
   20· ·second districts into the east patrol division and
   21· ·third and fifth districts into the west patrol
   22· ·division.· So we ended up with divisions as
   23· ·opposed to districts.
   24· ·Q.· · · · ·And you still had a downtown --
   25· ·A.· · · · ·Right --

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 33 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 105
                                                                              Kimberly Annette Hill

                                                                                               33
   ·1· ·Q.· · · · ·-- patrol?
   ·2· ·A.· · · · ·-- still had downtown.
   ·3· ·Q.· · · · ·Okay.· Then how long were you a
   ·4· ·sergeant in the east patrol, then?
   ·5· ·A.· · · · ·For about ten months, I think.· Let me
   ·6· ·see.· Eleven months.
   ·7· ·Q.· · · · ·And who was your direct supervisor when
   ·8· ·you were a sergeant in east patrol?
   ·9· ·A.· · · · ·I'm thinking it was Pat Welsh who was
   10· ·the lieutenant there, but he's since retired.
   11· ·Q.· · · · ·What shift were you working back then,
   12· ·do you remember?
   13· ·A.· · · · ·We had eight shifts.· Back then I
   14· ·worked 8 P to 6 A.
   15· ·Q.· · · · ·Okay.· All right.· How long were you a
   16· ·sergeant, then, in east patrol?
   17· ·A.· · · · ·At that time for eleven months.
   18· ·Q.· · · · ·All right.· And then what did you do?
   19· ·A.· · · · ·Then I became an administrative aide
   20· ·for a major who was over the community
   21· ·policing/field services division, or blue zone,
   22· ·because back then we had blue zone and green zone
   23· ·and a major was over each one.· And so I became
   24· ·the aide for the blue zone major.
   25· ·Q.· · · · ·Which major?· Who was that major?

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 34 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 106
                                                                              Kimberly Annette Hill

                                                                                               34
   ·1· ·A.· · · · ·Jarush Jefferson.
   ·2· ·Q.· · · · ·Okay.· And how long were you -- did you
   ·3· ·serve in that role?
   ·4· ·A.· · · · ·To July 2000.
   ·5· ·Q.· · · · ·And then where did you go?
   ·6· ·A.· · · · ·Then she retired and went to the
   ·7· ·airport.· Then I went back to east patrol, or back
   ·8· ·to second district.
   ·9· ·Q.· · · · ·Okay.
   10· ·A.· · · · ·And that was July of 2000, and I was
   11· ·there until June of 2002.
   12· ·Q.· · · · ·Working for what lieutenant, if you can
   13· ·recall?
   14· ·A.· · · · ·I think it was Chabali, I believe.
   15· ·Q.· · · · ·Okay.· Then in 2002?
   16· ·A.· · · · ·I became the administrative aide for
   17· ·the patrol division major.· And by this time they
   18· ·combined the blue zone and the green zone into one
   19· ·division again.· So I was the aide for the patrol
   20· ·division major.
   21· ·Q.· · · · ·And who was that major?
   22· ·A.· · · · ·Kenton Rainey.
   23· ·Q.· · · · ·Raney, R-a-n-e-y?
   24· ·A.· · · · ·R-a-i-n-e-y.
   25· ·Q.· · · · ·All right.· And how long were you

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 35 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 107
                                                                              Kimberly Annette Hill

                                                                                               35
   ·1· ·there?
   ·2· ·A.· · · · ·Till December 2003.· Actually I think
   ·3· ·that should be January 2004.
   ·4· ·Q.· · · · ·Okay.· What did you do as an
   ·5· ·administrative aide?
   ·6· ·A.· · · · ·Oh, gosh; handled all the day-to-day
   ·7· ·things, operations of the patrol division; the
   ·8· ·major's office, which included revealing
   ·9· ·investigations and reports; handling the mail;
   10· ·scheduling meetings.
   11· ·Q.· · · · ·Okay.· And then in January 2004, did
   12· ·you take another assignment?
   13· ·A.· · · · ·I did.· I went to -- that's when I went
   14· ·to central patrol division --
   15· ·Q.· · · · ·Okay.
   16· ·A.· · · · ·-- and I took over the traffic unit
   17· ·there.
   18· ·Q.· · · · ·What do you mean you took it over?· You
   19· ·were --
   20· ·A.· · · · ·I was assigned --
   21· ·Q.· · · · ·-- the sergeant in charge?
   22· ·A.· · · · ·-- as the sergeant in charge.
   23· ·Q.· · · · ·Sergeant in charge --
   24· ·A.· · · · ·Yeah.
   25· ·Q.· · · · ·-- of the traffic unit in the

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 36 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 108
                                                                              Kimberly Annette Hill

                                                                                               36
   ·1· ·central patrol district?
   ·2· ·A.· · · · ·Right.
   ·3· ·Q.· · · · ·Is that downtown?
   ·4· ·A.· · · · ·Right.
   ·5· ·Q.· · · · ·Who was your direct supervisor there?
   ·6· ·A.· · · · ·I want to say Matt Carper, but I'm not
   ·7· ·sure.· I think there might have been somebody
   ·8· ·there before him, or could have been him.
   ·9· ·Q.· · · · ·Okay.· And how long were you there?
   10· ·A.· · · · ·Till November -- oh, after -- at some
   11· ·point I had to -- somebody retired or something,
   12· ·one of the sergeants retired and I had to take
   13· ·over the three-to-eleven shift.
   14· ·Q.· · · · ·Okay.
   15· ·A.· · · · ·Because a sergeant retired, and then I
   16· ·went to the day shift in central.
   17· ·Q.· · · · ·Okay.· And as I recall, if you change
   18· ·shifts you have a different supervisor, because
   19· ·there's a day commander and a night commander.· Is
   20· ·that how it worked, like a lieutenant that
   21· ·you -- different lieutenant you worked for?
   22· ·A.· · · · ·I think that's how we do it now.
   23· ·Q.· · · · ·Okay.· Back then --
   24· ·A.· · · · ·We still had --
   25· ·Q.· · · · ·-- a different --

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 37 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 109
                                                                              Kimberly Annette Hill

                                                                                               37
   ·1· ·A.· · · · ·-- night then, but each district didn't
   ·2· ·have its own like we have now, so --
   ·3· ·Q.· · · · ·So who would you -- you believe you
   ·4· ·still would have worked for Matt Carper --
   ·5· ·A.· · · · ·Probably.
   ·6· ·Q.· · · · ·-- at that time?
   ·7· ·A.· · · · ·Yes.
   ·8· ·Q.· · · · ·Okay.· And then how long did you serve
   ·9· ·as three-to-eleven shift?
   10· ·A.· · · · ·I was in that division until November
   11· ·of 2010 when I was promoted to lieutenant.· I have
   12· ·a much better memory from that point on.
   13· ·Q.· · · · ·I'm sorry.· I missed that.· So say that
   14· ·again, then?
   15· ·A.· · · · ·From January 2004 to November 2010, I
   16· ·was -- that was downtown.
   17· ·Q.· · · · ·Okay.
   18· ·A.· · · · ·And then in 2010 I was promoted to
   19· ·lieutenant, November 2010.
   20· ·Q.· · · · ·Okay.· Did you work for Matt Carper,
   21· ·then, for that whole time, 2004 to 2010 time
   22· ·period?· Were you the lieutenant over --
   23· ·A.· · · · ·I remember him being there, but I don't
   24· ·remember if there was anybody before him.· I think
   25· ·he may have been the only one there.· I can't

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 38 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 110
                                                                              Kimberly Annette Hill

                                                                                               38
   ·1· ·remember.
   ·2· ·Q.· · · · ·Okay.· And then you were promoted to
   ·3· ·lieutenant in 2010?
   ·4· ·A.· · · · ·Right.
   ·5· ·Q.· · · · ·All right.· Well, let's take a break at
   ·6· ·2010, and we'll move forward.· But up until 2010,
   ·7· ·did you make any type of complaints of
   ·8· ·discriminatory treatment that you believed you had
   ·9· ·received in the department?
   10· ·A.· · · · ·No.
   11· ·Q.· · · · ·And I take it you got along with all
   12· ·the people that you worked with, whether you were
   13· ·working alongside them or whether they were your
   14· ·subordinates or superiors up until 2010?
   15· ·A.· · · · ·I did.· I had a couple little
   16· ·skirmishes when I was promoted to sergeant, but
   17· ·they just -- they worked themselves out, so
   18· ·nothing really major.
   19· ·Q.· · · · ·Okay.· And then the promotion to
   20· ·lieutenant, tell me about that process.· What did
   21· ·that consist of?
   22· ·A.· · · · ·A written test.
   23· ·Q.· · · · ·And this was, again, a civil service
   24· ·position?
   25· ·A.· · · · ·Yes.

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 39 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 111
                                                                              Kimberly Annette Hill

                                                                                               39
   ·1· ·Q.· · · · ·So you have to go through the civil
   ·2· ·service process, application --
   ·3· ·A.· · · · ·Right.
   ·4· ·Q.· · · · ·-- written test, approval by the civil
   ·5· ·service board in order to be hired, correct?
   ·6· ·A.· · · · ·Right.· Right.
   ·7· ·Q.· · · · ·Background check, everything that they
   ·8· ·do?
   ·9· ·A.· · · · ·I'm assuming.
   10· ·Q.· · · · ·For the civil service you were an
   11· ·employee, so I don't know if they did a background
   12· ·check for that, but the whole civil service
   13· ·process applied to the lieutenant position.
   14· ·A.· · · · ·Right.
   15· ·Q.· · · · ·All right.· And you took a promotional
   16· ·exam for lieutenant.· Do you remember what you
   17· ·scored on that?
   18· ·A.· · · · ·I think I scored a -- no.· I'm not
   19· ·sure.· It was like the low seventies, 71 point
   20· ·something, or 70 something or something.
   21· ·Q.· · · · ·Do you remember how many positions were
   22· ·open for lieutenant back then in 2010?
   23· ·A.· · · · ·I don't remember, but there were three
   24· ·of us on the list, and -- I think there were like
   25· ·20 people that took the test, but only three of us

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 40 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 112
                                                                              Kimberly Annette Hill

                                                                                               40
   ·1· ·passed.
   ·2· ·Q.· · · · ·What was a passing grade?
   ·3· ·A.· · · · ·70.
   ·4· ·Q.· · · · ·Who were the three that passed the
   ·5· ·test?
   ·6· ·A.· · · · ·Dave Wolford, Chris Williams, and me.
   ·7· ·Q.· · · · ·Okay.· And what's your understanding,
   ·8· ·then, in terms of in the civil service process the
   ·9· ·significance of passing the test?· You're not
   10· ·automatically put into -- promoted into a
   11· ·lieutenant position simply because you passed the
   12· ·test, are you?
   13· ·A.· · · · ·No.· There has to be an opening.
   14· ·Q.· · · · ·Has to be a vacancy --
   15· ·A.· · · · ·Right.
   16· ·Q.· · · · ·-- for the lieutenant position, and
   17· ·were there -- how many vacancies back in 2010 were
   18· ·there?
   19· ·A.· · · · ·Gosh I don't know.· But something
   20· ·apparently came open because Chris Williams was on
   21· ·the previous lieutenants list, and he was promoted
   22· ·from that list, so that bumped me up to No. 2, to
   23· ·the No. 2 slot.
   24· ·Q.· · · · ·Okay.· So you were not promoted
   25· ·immediately after taking that lieutenant

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 41 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 113
                                                                              Kimberly Annette Hill

                                                                                                 41
   ·1· ·promotional exam?
   ·2· ·A.· · · · ·No.
   ·3· ·Q.· · · · ·When were you actually promoted?· When
   ·4· ·did you take the test and when were you promoted?
   ·5· ·A.· · · · ·I think the test may have been - let me
   ·6· ·see - maybe 2008 --
   ·7· ·Q.· · · · ·Okay.
   ·8· ·A.· · · · ·-- sometime in 2008, I think.· I'm not
   ·9· ·sure.
   10· ·Q.· · · · ·All right.· And then was -- is it Rick
   11· ·Wolford?
   12· ·A.· · · · ·Dave Wolford.
   13· ·Q.· · · · ·Dave.· Sorry.· It's my handwriting.
   14· ·It's horrible.· Dave Wolford?
   15· ·A.· · · · ·Right, W-o-l-f-o-r-d.
   16· ·Q.· · · · ·Dave Wolford, was he promoted to
   17· ·lieutenant off that list?
   18· ·A.· · · · ·Yes.
   19· ·Q.· · · · ·Initially?
   20· ·A.· · · · ·No.· We were both promoted at the same
   21· ·time.
   22· ·Q.· · · · ·Okay.· Can you take the test -- when
   23· ·can you take the test?· Whenever it's offered?                                       I
   24· ·mean, but when do they offer the test, you know?
   25· ·I mean --

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 42 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 114
                                                                              Kimberly Annette Hill

                                                                                                42
   ·1· ·A.· · · · ·Well, the lists typically expired every
   ·2· ·two years, so they were good for two years.
   ·3· ·Q.· · · · ·All right.· So when the department
   ·4· ·anticipates a need to fill a position like
   ·5· ·sergeant or lieutenant, then they'll offer the
   ·6· ·test, and then they'll have a list of qualified
   ·7· ·candidates that they can promote from that list?
   ·8· ·A.· · · · ·Yes.
   ·9· ·Q.· · · · ·And the list stays open for two years
   10· ·and then it expires?
   11· ·A.· · · · ·Yes.
   12· ·Q.· · · · ·And then you'd have to take a new test?
   13· ·A.· · · · ·Right.
   14· ·Q.· · · · ·Okay.· And that's how it worked for
   15· ·sergeants and lieutenants, correct?
   16· ·A.· · · · ·Yes.
   17· ·Q.· · · · ·But not majors?
   18· ·A.· · · · ·Majors are appointed positions, so I
   19· ·don't think they go through civil service.                                          I
   20· ·don't think they do.
   21· ·Q.· · · · ·All right.· Okay.· So when was
   22· ·your -- what was your first assignment when you
   23· ·were ultimately promoted to lieutenant?
   24· ·A.· · · · ·I was the east patrol night watch
   25· ·commander for about three months.

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 43 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 115
                                                                              Kimberly Annette Hill

                                                                                               43
   ·1· ·Q.· · · · ·Okay.· And who did you report to?
   ·2· ·Would have been a major at that time?
   ·3· ·A.· · · · ·Yes.· And I don't know who the major
   ·4· ·was.· I can't remember who the major was.
   ·5· ·Q.· · · · ·Just curious:· Going back to your
   ·6· ·position as an administrative aide kind of working
   ·7· ·in the major's office, at that time were you
   ·8· ·directly reporting to a major and not --
   ·9· ·A.· · · · ·Yes.
   10· ·Q.· · · · ·Okay.· So it wasn't -- you weren't
   11· ·reporting to a separate sergeant or lieutenant?
   12· ·A.· · · · ·No.
   13· ·Q.· · · · ·You just worked for the major, correct?
   14· ·A.· · · · ·Right.
   15· ·Q.· · · · ·But here the next up in rank from
   16· ·lieutenant is major, correct?
   17· ·A.· · · · ·Right.
   18· ·Q.· · · · ·So you would have reported to a major
   19· ·who would have overseen and supervised your
   20· ·assignments, correct?
   21· ·A.· · · · ·Yes.
   22· ·Q.· · · · ·But you don't recall who that was?
   23· ·A.· · · · ·I don't.· There was a lot of movement
   24· ·during that time.· There were a lot of promotions,
   25· ·a lot of movement around, and I can't remember.

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 44 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 116
                                                                              Kimberly Annette Hill

                                                                                               44
   ·1· ·Q.· · · · ·Who did you work with, then, in terms
   ·2· ·of kind of the same level as lieutenants or
   ·3· ·sergeants?· Who --
   ·4· ·A.· · · · ·There was another watch commander --
   ·5· ·Q.· · · · ·Okay.
   ·6· ·A.· · · · ·-- and he kind of showed me the ropes,
   ·7· ·told me what to do, because it was kind of weird
   ·8· ·because I was used to having a group of people
   ·9· ·that reported to me and I held roll call, and as a
   10· ·watch commander you don't do any of that.
   11· · · · · · · So one of the -- Lieutenant Bardun,
   12· ·John Bardun.
   13· ·Q.· · · · ·John Bardun?
   14· ·A.· · · · ·Yes; kind of took me under his wing and
   15· ·showed me around.· And we went and did -- attended
   16· ·roll calls and responded to critical incidents and
   17· ·things, so --
   18· ·Q.· · · · ·And he would have been the lieutenant
   19· ·that -- he was there as a lieutenant when you came
   20· ·in as a lieutenant?
   21· ·A.· · · · ·Right.· Right.
   22· ·Q.· · · · ·And how long had he been there as a
   23· ·lieutenant?
   24· ·A.· · · · ·Oh, gosh.· He had been there a while.
   25· ·Q.· · · · ·In east patrol?

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 45 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 117
                                                                              Kimberly Annette Hill

                                                                                               45
   ·1· ·A.· · · · ·I think he was downtown.
   ·2· ·Q.· · · · ·Downtown?
   ·3· ·A.· · · · ·I think he was, so -- but actually I
   ·4· ·think at the time Bailey had -- they weren't
   ·5· ·really assigned, except we may have only had one
   ·6· ·or two watch commanders at the time.· We didn't
   ·7· ·have them like we have them now.
   ·8· ·Q.· · · · ·Okay.· John Bardun, is he a white male?
   ·9· ·A.· · · · ·Yes.
   10· ·Q.· · · · ·All right.· And I take it, then, you
   11· ·appreciated the fact --
   12· ·A.· · · · ·Oh, yeah.
   13· ·Q.· · · · ·-- that he kind of showed you the ropes
   14· ·in terms of different responsibilities --
   15· ·A.· · · · ·Definitely.
   16· ·Q.· · · · ·-- you weren't used to, correct?
   17· ·A.· · · · ·Exactly.
   18· ·Q.· · · · ·And anybody else you can recall working
   19· ·kind of closely with and from when you were first
   20· ·appointed lieutenant in 2010 in the east patrol?
   21· ·A.· · · · ·No.· It was just him.
   22· ·Q.· · · · ·Okay.
   23· ·A.· · · · ·And after a few months then I went to
   24· ·west patrol as the night watch commander.· I think
   25· ·that was in February, maybe, or March.

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 46 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 118
                                                                              Kimberly Annette Hill

                                                                                               46
   ·1· ·Q.· · · · ·That would have been --
   ·2· ·A.· · · · ·February.
   ·3· ·Q.· · · · ·-- 2011?
   ·4· ·A.· · · · ·Yes.
   ·5· ·Q.· · · · ·Okay.· Who did you work with?· And when
   ·6· ·I ask you, "who did you work with," if you could
   ·7· ·just tell me if you had other lieutenants that you
   ·8· ·closely worked with or sergeants that reported to
   ·9· ·you, reported to you that you recall working --
   10· ·overseeing or supervising or the major that you
   11· ·would have reported to during that time at west
   12· ·patrol.
   13· ·A.· · · · ·I'm sure I did.· I don't know who it
   14· ·would have been.
   15· ·Q.· · · · ·Okay.
   16· ·A.· · · · ·I can't remember.
   17· ·Q.· · · · ·Was lieutenant Bardun still involved at
   18· ·that time kind of as a --
   19· ·A.· · · · ·I would just --
   20· ·Q.· · · · ·-- colleague?
   21· ·A.· · · · ·Oh, yeah.· I would just call him if I
   22· ·needed something or had a question about
   23· ·something.
   24· ·Q.· · · · ·Okay.
   25· ·A.· · · · ·Because I didn't stay with him long.

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 47 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 119
                                                                              Kimberly Annette Hill

                                                                                               47
   ·1· ·We just -- he was just there.· He just --
   ·2· ·Q.· · · · ·Okay.
   ·3· ·A.· · · · ·But I don't remember who the major was.
   ·4· ·I don't remember who the major was in west patrol
   ·5· ·until I went to the day watch commander in west
   ·6· ·patrol, and that was in -- when did I go there?
   ·7· ·September of 2011.· And Pat Welsh was the major
   ·8· ·then.
   ·9· ·Q.· · · · ·Okay.· How long, then, were you in west
   10· ·patrol?
   11· ·A.· · · · ·As the day watch commander?
   12· ·Q.· · · · ·As day watch commander.
   13· ·A.· · · · ·Until January 2013.
   14· ·Q.· · · · ·Okay.· Any issues that you can recall
   15· ·coming up where you felt like you were being
   16· ·treated unfairly or treated in a discriminatory
   17· ·manner in any way based upon your race or gender
   18· ·up until January 2013?
   19· ·A.· · · · ·I loved Lieutenant Welsh.
   20· ·Q.· · · · ·Okay.
   21· ·A.· · · · ·If he was still here, I'd probably
   22· ·still be working for him, hopefully.
   23· ·Q.· · · · ·Okay.· So no problems with him?
   24· ·A.· · · · ·None.· None.
   25· ·Q.· · · · ·Okay.

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 48 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 120
                                                                              Kimberly Annette Hill

                                                                                                48
   ·1· ·A.· · · · ·He was -- he was excellent until Carper
   ·2· ·came, and that's when my problems started.
   ·3· ·Q.· · · · ·When did Carper go to west patrol?· He
   ·4· ·was a major then in west patrol?
   ·5· ·A.· · · · ·He was promoted to the major after
   ·6· ·Major Welsh retired --
   ·7· ·Q.· · · · ·Okay.
   ·8· ·A.· · · · ·-- and he was promoted in 2012.                                          I
   ·9· ·don't remember exactly when in 2012.· And he was
   10· ·okay for the first few months, because I had
   11· ·worked for him in central.
   12· ·Q.· · · · ·Right.· We had talked about that.· For
   13· ·kind of a long period of time you had worked for
   14· ·now lieutenant colonel Carper.
   15· ·A.· · · · ·Right.· And I work for him now, too, as
   16· ·a lieutenant colonel.
   17· ·Q.· · · · ·So no problems with him for all that
   18· ·time in central, correct?
   19· ·A.· · · · ·No.
   20· ·Q.· · · · ·And then he was put in charge as a
   21· ·major over the west patrol night shift?
   22· ·A.· · · · ·No.· He was over the whole division.
   23· ·Q.· · · · ·Over the whole division?
   24· ·A.· · · · ·The whole division, yes.
   25· ·Q.· · · · ·Okay.· So you would have directly

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 49 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 121
                                                                              Kimberly Annette Hill

                                                                                               49
   ·1· ·reported to him, then --
   ·2· ·A.· · · · ·Right.
   ·3· ·Q.· · · · ·-- as you were the lieutenant?
   ·4· ·A.· · · · ·Right.
   ·5· ·Q.· · · · ·Night shift, correct?
   ·6· ·A.· · · · ·I was day shift by then.
   ·7· ·Q.· · · · ·Day shift by then, or the night shift
   ·8· ·before that on west patrol?
   ·9· ·A.· · · · ·Right.
   10· ·Q.· · · · ·All right.· So when did that occur,
   11· ·then?
   12· ·A.· · · · ·What?
   13· ·Q.· · · · ·Carper coming over.
   14· ·A.· · · · ·Whenever he was promoted.· I think it
   15· ·was May of 2012, I think.
   16· ·Q.· · · · ·Okay.· And tell me -- tell me what type
   17· ·of issues you had with --
   18· ·A.· · · · ·Well, we started out okay because I had
   19· ·worked for him before and I had liked him and I
   20· ·thought he liked me.· But then I started noticing
   21· ·little things, when, oh, Wendy Stiver came over to
   22· ·be the night watch commander, and I think the two
   23· ·of them got together and -- because she did things
   24· ·but, you know, they were things that weren't -- at
   25· ·the time I didn't put things together, but where

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 50 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 122
                                                                              Kimberly Annette Hill

                                                                                               50
   ·1· ·today I understand exactly what was happening.
   ·2· · · · · · · I also went to training in September of
   ·3· ·2012, and that's when, you know, things started
   ·4· ·happening.
   ·5· ·Q.· · · · ·Okay.· What things?
   ·6· ·A.· · · · ·Well, he would give me an assignment,
   ·7· ·but -- or send it -- for example, he would send an
   ·8· ·e-mail.· It would be for me, but he would put
   ·9· ·other people there.· He would always put my name
   10· ·last.· And I know it seems petty, but I couldn't
   11· ·figure out if it was for me why wasn't my name
   12· ·first.
   13· ·Q.· · · · ·You mean like an e-mail --
   14· ·A.· · · · ·On an e-mail.
   15· ·Q.· · · · ·-- distribution to who it's going to?
   16· ·A.· · · · ·I couldn't understand that.· But it
   17· ·would be something for me to do.
   18· ·Q.· · · · ·Do you recall any examples of that --
   19· ·A.· · · · ·No.
   20· ·Q.· · · · ·-- like the subjects?
   21· ·A.· · · · ·I don't, and I'll tell you why.
   22· ·Because I didn't know that I would ever need it,
   23· ·so I didn't keep it.· I didn't keep it.· But they
   24· ·were just things that made me uncomfortable, but
   25· ·because I had a good relationship with him, I just

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 51 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 123
                                                                              Kimberly Annette Hill

                                                                                                51
   ·1· ·kind of blew it off and just gave him the benefit
   ·2· ·of the doubt.
   ·3· ·Q.· · · · ·All right.· And just so I'm clear, just
   ·4· ·tell me like in general the circumstance.· So it
   ·5· ·would be an e-mail regarding a particular subject,
   ·6· ·and who would the e-mail be going to?· Who's the
   ·7· ·recipient of the e-mail?
   ·8· ·A.· · · · ·It would be me, Wendy, and maybe a
   ·9· ·sergeant or two or something.· I don't know.                                        I
   10· ·can't remember specifically.· But he would do that
   11· ·sometimes, and not all the time.· And that's what
   12· ·threw me off, that sometimes he would, which is
   13· ·why I gave him the benefit of the doubt.
   14· ·Q.· · · · ·Would he send it to all of you?
   15· ·A.· · · · ·Yes.
   16· ·Q.· · · · ·Okay.· It wasn't like a cc just to you
   17· ·and --
   18· ·A.· · · · ·No.
   19· ·Q.· · · · ·-- sent to them?· It was sent to all of
   20· ·them --
   21· ·A.· · · · ·It was something that I --
   22· ·Q.· · · · ·-- but you were always last?
   23· ·A.· · · · ·But it was something that he needed me
   24· ·to do.· But I'm thinking why not just send it to
   25· ·me.· Or -- I don't care if the other people know,

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 52 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 124
                                                                              Kimberly Annette Hill

                                                                                               52
   ·1· ·but why not -- or put my name first since it's
   ·2· ·something you want me to do.· So it was just
   ·3· ·something that I kind of noticed and got under my
   ·4· ·skin a little bit, but --
   ·5· ·Q.· · · · ·Anything else?
   ·6· ·A.· · · · ·I had a decent history with him, so I
   ·7· ·didn't really pay attention to it.
   ·8· ·Q.· · · · ·Any other issues, then, problems, any
   ·9· ·other type of treatment that you took issue with
   10· ·or felt like was discriminatory or created a
   11· ·hostile work environment for you back then?
   12· ·A.· · · · ·Yes.
   13· ·Q.· · · · ·Okay.· And this is -- you were put in
   14· ·the PSB position, professional standards bureau,
   15· ·in 2014, I recall.
   16· ·A.· · · · ·'13.
   17· ·Q.· · · · ·'13?· Okay.· So the time period I'm
   18· ·talking about -- because we'll get to that time
   19· ·frame, but the time period I'm talking about is
   20· ·before you were put in PSB.
   21· ·A.· · · · ·Right.
   22· ·Q.· · · · ·And the people that you were working
   23· ·for and with and supervising at that time, I'm
   24· ·just trying to go through any type of problems
   25· ·that you had, events that occurred that you found

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 53 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 125
                                                                              Kimberly Annette Hill

                                                                                               53
   ·1· ·offensive.
   ·2· ·A.· · · · ·Well, this is what I believe happened,
   ·3· ·looking back on it, that Carper and Stiver somehow
   ·4· ·got together and wanted me out.· And they created
   ·5· ·confusion and dissension within the detectives.
   ·6· ·They were confused as to who they were to report
   ·7· ·to because Stiver was always meddling in the
   ·8· ·detectives, with the detectives when she was a
   ·9· ·night watch commander and never saw the
   10· ·detectives --
   11· ·Q.· · · · ·What are you -- okay.
   12· ·A.· · · · ·-- and it was confusing.· So, anyway,
   13· ·we ended up going out to -- it was a mess.· It was
   14· ·a mess.· They were -- they were kind of fighting
   15· ·each other and then Wendy was putting her two
   16· ·cents in.
   17· · · · · · · And so Carper ended up taking us all
   18· ·out for pizza so we could just talk and get things
   19· ·aired out away from the building, which I thought
   20· ·was a great idea until one of them raised their
   21· ·hand and said who do we actually report to?· Do we
   22· ·report to you or do we report to
   23· ·Lieutenant Stiver?· And she jumped in and said
   24· ·something about well, it doesn't matter.· You just
   25· ·report to, you know, whoever.

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 54 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 126
                                                                              Kimberly Annette Hill

                                                                                               54
   ·1· · · · · · · Well, you can't do that, because her
   ·2· ·responsibility was as the night watch commander
   ·3· ·and she never had any dealings with the
   ·4· ·detectives, but she would always come in and
   ·5· ·meddle and get into things.
   ·6· · · · · · · And another thing that really ticked me
   ·7· ·off about her, too, is I kept cameras and
   ·8· ·equipment and things in my closet in my office,
   ·9· ·and she went in to get something one day -- and
   10· ·I'm very neat.· I like to have things in order.
   11· ·And she went and got something, I can't remember
   12· ·what it was, for a camera, and just messed my
   13· ·closet all up, which wasn't necessary.· That did
   14· ·tick me off, because that wasn't necessary.· Just
   15· ·get whatever it is you need, I don't care, but
   16· ·leave my stuff like it was.· And she would always
   17· ·park in my park space if I wasn't there.
   18· · · · · · · But initially I took it that
   19· ·maybe -- because she was young and she didn't
   20· ·really, you know, that's just how she was, and
   21· ·once again, I gave her the benefit of the doubt.
   22· ·But, like I said, looking back on things now and
   23· ·knowing what role they played when I went to
   24· ·central investigations and PSB ultimately, I see
   25· ·how those -- back in the west patrol division,

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 55 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 127
                                                                              Kimberly Annette Hill

                                                                                               55
   ·1· ·that's when those things started, and it was just
   ·2· ·a continuation in the central investigations and
   ·3· ·PSB.
   ·4· ·Q.· · · · ·All right.· Do you have any evidence of
   ·5· ·Carper and Stiver you said kind of getting
   ·6· ·together and creating dissension and confusion I
   ·7· ·think is the words you used?· Do you have any
   ·8· ·evidence of that, that they did -- and I think
   ·9· ·what you said is to ultimately try to get rid of
   10· ·you in the division.
   11· ·A.· · · · ·Or to make things difficult --
   12· ·Q.· · · · ·Yeah.
   13· ·A.· · · · ·-- so I couldn't do my job because -- I
   14· ·was coming off a huge success in the west patrol
   15· ·division because the two lieutenants who were
   16· ·there before, Chabali was a detective at the time
   17· ·and he was in third district.· Wilhelm was the
   18· ·lieutenant in the fifth district.· Well, they were
   19· ·tasked with bringing the two districts together
   20· ·into one so that we would have one west patrol
   21· ·operations division, and they weren't able to do
   22· ·it.· These are two seasoned, white male
   23· ·lieutenants who weren't able to do that, and this
   24· ·was from the Chief.
   25· · · · · · · Well, here I came in and I'm a new

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 56 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 128
                                                                              Kimberly Annette Hill

                                                                                                 56
   ·1· ·lieutenant and I was able to do it and still
   ·2· ·continue with no lapse in service or anything.
   ·3· ·And so I think that was -- that may be something
   ·4· ·that they -- since Chabali and Carper are such
   ·5· ·good friends, I think there was some talk or
   ·6· ·whatever.
   ·7· · · · · · · And no, I don't have proof of that.                                       I
   ·8· ·only know what happened to me.· I know what I
   ·9· ·feel.· And I don't have anything in writing.· Even
   10· ·if there had been something in writing, I probably
   11· ·wouldn't have kept it.· Because I never dreamed
   12· ·that I would be sitting here today.· I didn't -- I
   13· ·don't have anything that's tangible.
   14· ·Q.· · · · ·Yeah.· And I just want to give you a
   15· ·fair opportunity here today to kind of go through
   16· ·any events that you're aware of or incidents or
   17· ·actions taken against you throughout your career
   18· ·that you consider to be -- to have created a
   19· ·hostile work environment for you.
   20· · · · · · · And you've told us about this time
   21· ·period with west patrol, and I just want to kind
   22· ·of rehash it.· But you said that you believe
   23· ·Carper and Stiver kind of got together and had a
   24· ·plan to make it difficult for you.
   25· ·A.· · · · ·I do.

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 57 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 129
                                                                              Kimberly Annette Hill

                                                                                               57
   ·1· ·Q.· · · · ·Okay.· But you don't have any direct
   ·2· ·evidence or proof of that, correct?
   ·3· ·A.· · · · ·Only what I felt --
   ·4· ·Q.· · · · ·Okay.
   ·5· ·A.· · · · ·-- because there was no confusion when
   ·6· ·Major Welsh and I were there.
   ·7· ·Q.· · · · ·Okay.· And what was the confusion?
   ·8· ·Again, is this the pizza event that you're talking
   ·9· ·about where people were asking who they should
   10· ·report to?· Is that the confusion that you're
   11· ·referring to, or --
   12· ·A.· · · · ·Well, that's the outcome.
   13· ·Q.· · · · ·Okay.
   14· ·A.· · · · ·That's what happened in the outcome.
   15· ·Q.· · · · ·And I'm still not clear on that.· What
   16· ·did you take issue with regard to that
   17· ·conversation at the lunch where there was an
   18· ·airing-out session?
   19· ·A.· · · · ·Well, with the fact that she made
   20· ·reference to who you come to, whether it be me or
   21· ·her.· And those are not her words, but that's what
   22· ·she meant, which is not true.· I worked in the
   23· ·day.· They worked the same hours I worked.· She
   24· ·was the night commander.· She should have been
   25· ·working at night, so --

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 58 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 130
                                                                              Kimberly Annette Hill

                                                                                               58
   ·1· ·Q.· · · · ·Okay.· All right.· And then you
   ·2· ·mentioned sometimes that she'd park in your
   ·3· ·parking space and that also she messed up your
   ·4· ·closet one time, correct?
   ·5· ·A.· · · · ·Uh-huh.· I caught her in my office
   ·6· ·sitting in my chair.· And I didn't like that,
   ·7· ·because I like boundaries.
   ·8· ·Q.· · · · ·Do you have any evidence that
   ·9· ·Wendy -- who's a white female, correct?
   10· ·A.· · · · ·Yes.
   11· ·Q.· · · · ·That she was doing any of this based
   12· ·upon the fact that you're female?
   13· ·A.· · · · ·I think it was a competition, because I
   14· ·was -- I was senior to her.· And she's a
   15· ·manipulator, and if -- and everybody knows this.
   16· ·I'm not telling you something that I wouldn't say
   17· ·to her or that you wouldn't get from other people,
   18· ·you know.· She does what she needs to do for
   19· ·herself, and everybody knows, common knowledge.
   20· ·And who better to get rid of the black girl than
   21· ·the white male major and the white female
   22· ·lieutenant who has less seniority than the black
   23· ·one.
   24· · · · · · · You're there.· You know when you're
   25· ·loved.· You know when you're hated.· Nobody has to

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 59 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 131
                                                                              Kimberly Annette Hill

                                                                                               59
   ·1· ·come and tell me that, because you get different
   ·2· ·responses from both of those different things.
   ·3· ·Just because something isn't something you
   ·4· ·see -- we don't see the wind, but we see evidence
   ·5· ·of it.· Same thing with gravity, you can't see
   ·6· ·gravity, but if I stood on the table and got to
   ·7· ·the end of it, if I took another step, I would
   ·8· ·fall.· I wouldn't continue to go in a horizontal
   ·9· ·position.
   10· · · · · · · So you know when things are a mess.
   11· ·You feel it very clear.· Now, it is for me
   12· ·because, being African-American, I deal with daily
   13· ·microaggression, so when those microaggressions
   14· ·occur, you know them.· Now you being white,
   15· ·obviously you wouldn't understand that, because
   16· ·you've never felt that.· But we do.
   17· ·Q.· · · · ·Okay.· Well, I'm just trying to get
   18· ·anything that you can tell me about Wendy Stiver
   19· ·or Carper during this time period that you feel
   20· ·they did to you, took some type of action against
   21· ·you, adverse action against you, that you feel was
   22· ·based upon your gender or race.
   23· ·A.· · · · ·Yeah.· I feel that they felt that they
   24· ·were entitled.· They have a sense of entitlement.
   25· ·This is what I can do, so I'm going to do it.

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 60 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 132
                                                                              Kimberly Annette Hill

                                                                                               60
   ·1· ·Q.· · · · ·And what is that based upon, that
   ·2· ·feeling?
   ·3· ·A.· · · · ·Being white, that we're entitled
   ·4· ·because we're white.
   ·5· ·Q.· · · · ·Okay.
   ·6· ·A.· · · · ·So we can do what we want to do,
   ·7· ·because everybody knows that we're just two-fifths
   ·8· ·of a person anyway.· We're not real people.· And
   ·9· ·that's what they do is dehumanize you.
   10· ·Q.· · · · ·Have you ever heard those two
   11· ·individuals make any type of racial or sexist-type
   12· ·comments?
   13· ·A.· · · · ·No, and you would never -- they would
   14· ·never do that.· They would never do that.· They're
   15· ·too sophisticated.· Because things are covert now.
   16· ·They would never call me a nigger, not to my face.
   17· ·Now, they might do it at their own parties or
   18· ·something where there's only them, but of course I
   19· ·wouldn't hear that.· But I know by the way you
   20· ·treat me.
   21· ·Q.· · · · ·Okay.· And that's what I'm getting at,
   22· ·the treatment.· So have you told us everything
   23· ·during that time frame that you took issue with
   24· ·regarding Wendy Stiver's interactions with you,
   25· ·Carper's interactions with you during that time

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 61 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 133
                                                                              Kimberly Annette Hill

                                                                                               61
   ·1· ·period that you feel was discriminatory or created
   ·2· ·some type of hostile environment for you?
   ·3· ·A.· · · · ·Yes.
   ·4· ·Q.· · · · ·What else?· Oh, you have told us
   ·5· ·everything?
   ·6· ·A.· · · · ·Yeah, but I can tell you that I was
   ·7· ·happy when I found out I was going to go to the
   ·8· ·central investigations bureau and I was going to
   ·9· ·be away from Carper and Stiver.· I was elated,
   10· ·because then I could breathe again.· I wouldn't
   11· ·have to fight or worry about all these little
   12· ·things that were happening that made me
   13· ·uncomfortable.
   14· ·Q.· · · · ·What was your previous experience with
   15· ·Wendy Stiver before that time period?
   16· ·A.· · · · ·We were friends.
   17· ·Q.· · · · ·Okay.
   18· ·A.· · · · ·I had always gotten along with her, and
   19· ·we would eat together and talk and talk on the
   20· ·phone and -- we were friendly when we were both
   21· ·watch commanders.· We would meet in between the
   22· ·east and west and just talk and, you know, she
   23· ·would come over because we had more shootings on
   24· ·the west side than they did on the east side, and
   25· ·she would come over and, you know, we were

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 62 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 134
                                                                              Kimberly Annette Hill

                                                                                               62
   ·1· ·friends.
   ·2· ·Q.· · · · ·Okay.· Up until -- that ultimately you
   ·3· ·went to PSB, but before that you went to central
   ·4· ·investigations, correct?
   ·5· ·A.· · · · ·Right.
   ·6· ·Q.· · · · ·So before you went to central
   ·7· ·investigations, with regard to any type of feeling
   ·8· ·that you had with Carper or Stiver, did you make
   ·9· ·any complaints to any of your superiors about
   10· ·that?
   11· ·A.· · · · ·No.
   12· ·Q.· · · · ·And who would have been your superior
   13· ·at that point?
   14· ·A.· · · · ·Carper.
   15· ·Q.· · · · ·Well, who would have been above Carper?
   16· ·A.· · · · ·I think at the time it was maybe Mark
   17· ·Hess, I want to say.
   18· ·Q.· · · · ·Okay.· So you said that -- you started
   19· ·talking about you were glad to get the assignment
   20· ·in the central investigations unit, correct?
   21· ·A.· · · · ·Right.
   22· ·Q.· · · · ·All right.· How did that come about?
   23· ·A.· · · · ·According to Carper, Major Williams
   24· ·requested me, because he was -- he was a new major
   25· ·and he was assigned to the

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 63 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 135
                                                                              Kimberly Annette Hill

                                                                                               63
   ·1· ·investigations -- administrative services bureau,
   ·2· ·and I think he was changing -- I think there was a
   ·3· ·lieutenant who wanted to leave, because he was
   ·4· ·about to retire, and he wanted to go back to the
   ·5· ·street.· So he needed a lieutenant, and he
   ·6· ·requested me is what Carper told me.· So I was
   ·7· ·glad, because I could start new.· So I looked
   ·8· ·forward to doing that.
   ·9· ·Q.· · · · ·Okay.· That was a lateral move?
   10· ·A.· · · · ·Yes.
   11· ·Q.· · · · ·Okay.· And still maintained your rank
   12· ·as a lieutenant?
   13· ·A.· · · · ·Right.
   14· ·Q.· · · · ·Just a different assignment, right?
   15· ·A.· · · · ·Right.
   16· ·Q.· · · · ·But you were working for a different
   17· ·person at that time, and that would have been
   18· ·Major Williams?
   19· ·A.· · · · ·Right.
   20· ·Q.· · · · ·And briefly your duties and
   21· ·responsibilities in that position?
   22· ·A.· · · · ·Oh, under central investigations was
   23· ·the homicide and the assault squad, the special
   24· ·victims unit, crime stoppers, the crime scene
   25· ·investigators.· So I had all them and sergeants

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 64 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 136
                                                                              Kimberly Annette Hill

                                                                                               64
   ·1· ·that were assigned there.
   ·2· · · · · · · And I liked Major Williams initially,
   ·3· ·but then he started to leave me out of meetings,
   ·4· ·and one meeting in particular.· And, once again, I
   ·5· ·never thought I would be here, so I just thought
   ·6· ·that he just forgot about me inadvertently.
   ·7· · · · · · · But then I was taken aback a couple
   ·8· ·times when he came in my office and said Kim, they
   ·9· ·tell me that you're just not all that bright.
   10· ·Just out of the blue he would say that.· And he
   11· ·said it three times, and after that third time,
   12· ·you know, I just stopped and looked at him.· They
   13· ·were on different days.· They weren't in all of
   14· ·the same day.· And I told him, you know, Major, my
   15· ·mom always said never underestimate anybody.· And
   16· ·he never said it again.
   17· ·Q.· · · · ·When he said that -- more than one
   18· ·occasion he said it to you?
   19· ·A.· · · · ·He said it three times.
   20· ·Q.· · · · ·When was the first time he said it to
   21· ·you?
   22· ·A.· · · · ·I don't know.· I had been there maybe a
   23· ·couple months.· I went in January 2013, so maybe
   24· ·around February or March, and then maybe a week or
   25· ·so later he said it again, and a couple weeks

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 65 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 137
                                                                              Kimberly Annette Hill

                                                                                               65
   ·1· ·later he said it again.
   ·2· ·Q.· · · · ·Did you make any complaint to anybody
   ·3· ·about those statements?
   ·4· ·A.· · · · ·No.· But, once again, I never, you
   ·5· ·know -- it stopped, and I just thought it was just
   ·6· ·an isolated incident, and --
   ·7· ·Q.· · · · ·So it was to the extent that you said
   ·8· ·something to him and it stopped, correct?
   ·9· ·A.· · · · ·Right.· So --
   10· ·Q.· · · · ·Did he make any type of racial or
   11· ·sexist-type of -- use any type of racial or
   12· ·sexist-type language?
   13· ·A.· · · · ·They don't do that, Mr. Bazelak.· They
   14· ·don't say -- they don't do that.
   15· ·Q.· · · · ·That's fine.· But the answer to that is
   16· ·no, correct?
   17· ·A.· · · · ·No.· That's correct.
   18· ·Q.· · · · ·Anything else with regard to
   19· ·Major Williams other than those statements that
   20· ·you took issue with during your time in the
   21· ·special -- central investigations unit?
   22· ·A.· · · · ·No, but I could feel that I was not
   23· ·comfortable with him and I was glad to leave
   24· ·there.· And that's when I went to professional
   25· ·standards was in September of 2013.· So I was glad

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 66 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 138
                                                                              Kimberly Annette Hill

                                                                                               66
   ·1· ·to be away from him.
   ·2· ·Q.· · · · ·Okay.· And then how did that come
   ·3· ·about, you getting transferred over into the
   ·4· ·professional standards bureau?
   ·5· ·A.· · · · ·There was a lot of movement, again,
   ·6· ·because there had been promotions, and by this
   ·7· ·timing Chabali had been a major and then I think
   ·8· ·he was going to deputy chief, and so there was a
   ·9· ·lot of promotions and movements.· So -- and they
   10· ·hadn't had a commander in professional standards
   11· ·for about 16 months, and they decided to -- why, I
   12· ·don't know.· Then they decided to fill it.· So --
   13· ·Q.· · · · ·And had you before 2013 had any
   14· ·experience in performing the roles of a
   15· ·professional standards bureau commander?
   16· ·A.· · · · ·No, just other than what I did as a
   17· ·lieutenant in -- because we all had some basic
   18· ·duties that are -- that are common for a
   19· ·lieutenant.· But the one advantage I had is that I
   20· ·had two assignments as an administrative aide, and
   21· ·that gave me access to -- I had to review all
   22· ·types of investigations and things.· So -- and
   23· ·then there was a previous professional standards
   24· ·commander, Jerry Smith, who was married to Wanda
   25· ·Smith.· He came over to assist sometimes, because

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 67 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 139
                                                                              Kimberly Annette Hill

                                                                                               67
   ·1· ·we had such a high volume of investigations when I
   ·2· ·was in the patrol aide, and he came to assist with
   ·3· ·getting some of those done and he taught me how to
   ·4· ·look for things.
   ·5· ·Q.· · · · ·But for 16 months there was no
   ·6· ·commander in the PSB, which is sort of like called
   ·7· ·what people refer to -- used to refer to as
   ·8· ·internal affairs --
   ·9· ·A.· · · · ·Right.
   10· ·Q.· · · · ·-- is that fair?
   11· ·A.· · · · ·Right.
   12· ·Q.· · · · ·So professional standards bureau,
   13· ·they're kind of investigating officers'
   14· ·misconduct?
   15· ·A.· · · · ·Right.
   16· ·Q.· · · · ·Either through citizen complaints or --
   17· ·A.· · · · ·Right.
   18· ·Q.· · · · ·-- other type of disciplinary
   19· ·processes?
   20· ·A.· · · · ·Right.· Right.
   21· ·Q.· · · · ·And for 16 months or so there was no
   22· ·commander in there, so the sergeants in that
   23· ·division were kind of --
   24· ·A.· · · · ·They were the acting --
   25· ·Q.· · · · ·-- acting --

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 68 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 140
                                                                              Kimberly Annette Hill

                                                                                                    68
   ·1· ·A.· · · · ·-- bureau commanders.
   ·2· ·Q.· · · · ·And having to do the work, as acting,
   ·3· ·the work that a commander would normally do?
   ·4· ·A.· · · · ·Right.
   ·5· ·Q.· · · · ·All right.· And who actually
   ·6· ·transferred you over to the division, then?                                         I
   ·7· ·mean, ultimately is it the Chief that does that?
   ·8· ·A.· · · · ·Right.
   ·9· ·Q.· · · · ·Did Colonel Ecton have any --
   10· ·A.· · · · ·He was a major at the time.
   11· ·Q.· · · · ·He's a retired colonel, now, right,
   12· ·major at the time?
   13· ·A.· · · · ·Yes.
   14· ·Q.· · · · ·So did he have any role in you getting
   15· ·that position?
   16· ·A.· · · · ·He said at some point that he did.                                           I
   17· ·don't know.· The only thing I knew is that I was
   18· ·going from central investigations to professional
   19· ·standards.
   20· ·Q.· · · · ·Was that kind of a prestigious
   21· ·transfer, I mean, to get into the PSB?· Is that in
   22· ·the Department considered to be a --
   23· ·A.· · · · ·It's a coveted position.
   24· ·Q.· · · · ·-- good position?
   25· ·A.· · · · ·Yes.

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                                YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 69 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 141
                                                                              Kimberly Annette Hill

                                                                                               69
   ·1· ·Q.· · · · ·And did you have discussions with then
   ·2· ·Major Ecton about the position?· Do you recall any
   ·3· ·specific discussions about that before you were
   ·4· ·transferred?
   ·5· ·A.· · · · ·No, not that I can remember.· As far as
   ·6· ·what?
   ·7· ·Q.· · · · ·About your interest in it, how he felt
   ·8· ·about you going over there.
   ·9· ·A.· · · · ·I think the interest came from -- I
   10· ·don't remember where this e-mail came from, but it
   11· ·went to all the lieutenants.· I think it came from
   12· ·Colonel Hess.· And he wanted to know the top three
   13· ·or four assignments we wanted to do --
   14· ·Q.· · · · ·Okay.
   15· ·A.· · · · ·-- and I think we had to send them to
   16· ·him, and professional standards was on my list.
   17· ·Q.· · · · ·Do you know who else would have been
   18· ·interested in going over there?
   19· ·A.· · · · ·According to Colonel Ecton, there were
   20· ·other people who were just waiting for me to leave
   21· ·so they could take my job.· So I was -- I was
   22· ·having to watch my back.
   23· ·Q.· · · · ·Okay.· And then who was in the PSB when
   24· ·you were transferred over there?
   25· ·A.· · · · ·There were two sergeants that were

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 70 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 142
                                                                              Kimberly Annette Hill

                                                                                                70
   ·1· ·directly in there, Sergeant Rike and
   ·2· ·Sergeant Reboulet, and then there were detectives
   ·3· ·in there, too.
   ·4· ·Q.· · · · ·And who were they?
   ·5· ·A.· · · · ·Doug Hall, Scott Culham, and Howard
   ·6· ·Jordan.
   ·7· ·Q.· · · · ·All right.· And then eventually there's
   ·8· ·some different detectives --
   ·9· ·A.· · · · ·Right.
   10· ·Q.· · · · ·-- that worked as detectives in the
   11· ·division under you --
   12· ·A.· · · · ·Right.
   13· ·Q.· · · · ·-- before you left, and we'll talk
   14· ·about that.· But who were they?
   15· ·A.· · · · ·Doug Hall left because he was Carper's
   16· ·friend.· He apparently didn't want to work under
   17· ·me, which was fine with me.
   18· ·Q.· · · · ·How do you know that?
   19· ·A.· · · · ·Well, he said it in so many words.                                       I
   20· ·knew he wanted to leave, but he had to wait
   21· ·for -- he wanted to go to a detective section.
   22· ·Q.· · · · ·But in terms of not wanting to work
   23· ·with you, did you hear him say that?· Did you hear
   24· ·anyone else say that?· Was it in writing anywhere?
   25· ·A.· · · · ·They don't say, you know --

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 71 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 143
                                                                              Kimberly Annette Hill

                                                                                               71
   ·1· ·Q.· · · · ·Okay.· I got it.
   ·2· ·A.· · · · ·-- I don't want to work.
   ·3· ·Q.· · · · ·But if you have --
   ·4· ·A.· · · · ·It was apparent --
   ·5· ·Q.· · · · ·Okay.
   ·6· ·A.· · · · ·-- that, you know -- Rike and Reboulet
   ·7· ·had told me that.· They said they didn't think he
   ·8· ·should have been there anyway, but that was
   ·9· ·Carper's pick.· So he -- any time you were there
   10· ·he was okay working under Carper, because
   11· ·obviously Carper selected him.· He was obviously
   12· ·okay working under the white male sergeants,
   13· ·because he stayed there.· And it wasn't until I
   14· ·got there that he expressed that he wanted to go
   15· ·to a different -- go to a detective section in one
   16· ·of the patrol divisions.· So I just deduced
   17· ·that --
   18· ·Q.· · · · ·All right.· And we're going to get to
   19· ·some more questions here, but do you believe that
   20· ·he didn't want to work with you because you're an
   21· ·African-American?
   22· ·A.· · · · ·I mean, it had to be.· I'm a black
   23· ·female.· I can't take that away.· And Carper is a
   24· ·white male and the sergeants are white males and
   25· ·he's a white male.

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 72 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 144
                                                                              Kimberly Annette Hill

                                                                                               72
   ·1· ·Q.· · · · ·Okay.· All right.· Who else did you
   ·2· ·work with as a detective --
   ·3· ·A.· · · · ·I think --
   ·4· ·Q.· · · · ·-- as -- what detectives did
   ·5· ·you -- worked for you?
   ·6· ·A.· · · · ·I think we replaced him with Daryl
   ·7· ·Smith --
   ·8· ·Q.· · · · ·Okay.
   ·9· ·A.· · · · ·-- and Darryl's black.
   10· ·Q.· · · · ·Okay.· Who else?
   11· ·A.· · · · ·So that's good.· Then Scott Culham
   12· ·retired and we brought in Dennis Murphy, who is a
   13· ·white male, but he worked for me over when I was
   14· ·in central investigations, and he was a
   15· ·homicide --
   16· ·Q.· · · · ·Okay.
   17· ·A.· · · · ·Actually it was Daryl Smith and Murphy
   18· ·worked for me as homicide detectives.
   19· ·Q.· · · · ·Okay.· And then there's a Gorsuch that
   20· ·came in.
   21· ·A.· · · · ·Yes.
   22· ·Q.· · · · ·Who's that?
   23· ·A.· · · · ·And she -- she replaced -- who did she
   24· ·replace?· Howard Jordan when he left.
   25· ·Q.· · · · ·He retired?

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 73 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 145
                                                                              Kimberly Annette Hill

                                                                                               73
   ·1· ·A.· · · · ·Yes.
   ·2· ·Q.· · · · ·What was her full name?
   ·3· ·A.· · · · ·Krista, K-r-i-s-t-a.
   ·4· ·Q.· · · · ·Gorsuch, G-o-r-s-u-c-h?
   ·5· ·A.· · · · ·Yes.
   ·6· ·Q.· · · · ·White female?
   ·7· ·A.· · · · ·Yes.
   ·8· ·Q.· · · · ·Howard Jordan, African-American male?
   ·9· ·A.· · · · ·Yes.
   10· ·Q.· · · · ·Scott Cann?
   11· ·A.· · · · ·Culham.
   12· ·Q.· · · · ·Culham, white male?
   13· ·A.· · · · ·Yes.
   14· ·Q.· · · · ·Hall, white male?
   15· ·A.· · · · ·White male.
   16· ·Q.· · · · ·Daryl Smith, black male?
   17· ·A.· · · · ·Yes.
   18· ·Q.· · · · ·And Murphy, white male?
   19· ·A.· · · · ·Yes.
   20· ·Q.· · · · ·And Rike and Reboulet, white males,
   21· ·correct?
   22· ·A.· · · · ·Yes.
   23· ·Q.· · · · ·All right.· Anybody else in the
   24· ·division that you worked with or for?
   25· ·A.· · · · ·We had a secretary, a black female

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 74 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 146
                                                                              Kimberly Annette Hill

                                                                                               74
   ·1· ·secretary who loved Carper and Chabali.
   ·2· ·Q.· · · · ·Why do you say that?
   ·3· ·A.· · · · ·Oh, she said it.· They were the reason
   ·4· ·she had her job.· And she told me -- one time I
   ·5· ·was going to a meeting with Carper and she told me
   ·6· ·to send him her love, so --
   ·7· ·Q.· · · · ·So she basically said things to you
   ·8· ·that indicated that she felt she was treated
   ·9· ·favorably by Carper and Chabali?
   10· ·A.· · · · ·Yes.
   11· ·Q.· · · · ·As a, what, African-American female?
   12· ·A.· · · · ·They just -- well, she wasn't
   13· ·any -- she was a secretary.
   14· ·Q.· · · · ·Okay.
   15· ·A.· · · · ·And she did what they told her to do.
   16· ·She would take Major Ecton's mail, because she did
   17· ·the mail every day, and she would take his mail to
   18· ·Chabali.· She would bypass Ecton and give it to
   19· ·Chabali.
   20· · · · · · · THE WITNESS:· I've got that e-mail,
   21· ·too, as part of the packet.
   22· ·Q.· · · · ·All right.· I'm going to take you
   23· ·through the rest of your employment history and
   24· ·then kind of switch gears here.· Your direct
   25· ·supervisor at PSB was who?

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 75 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 147
                                                                              Kimberly Annette Hill

                                                                                               75
   ·1· ·A.· · · · ·Ecton.
   ·2· ·Q.· · · · ·Ecton during the whole time?
   ·3· ·A.· · · · ·Yes.
   ·4· ·Q.· · · · ·And then you served in the role as
   ·5· ·commander of PSB until when?
   ·6· ·A.· · · · ·Until May of 2018.
   ·7· ·Q.· · · · ·And then you were transferred to a
   ·8· ·different position?
   ·9· ·A.· · · · ·My current position.
   10· ·Q.· · · · ·Which is what?
   11· ·A.· · · · ·Inspections and audits.
   12· ·Q.· · · · ·As a?
   13· ·A.· · · · ·I'm a commander.
   14· ·Q.· · · · ·Commander?· Same rank --
   15· ·A.· · · · ·Yes.
   16· ·Q.· · · · ·-- lieutenant?
   17· ·A.· · · · ·Yes.
   18· ·Q.· · · · ·Same pay and benefits?
   19· ·A.· · · · ·Yes, although nobody works for me.· I'm
   20· ·by myself.
   21· ·Q.· · · · ·All right.· We'll talk further about
   22· ·that.· But we've gone through your entire career,
   23· ·then, in terms of positions that you had within
   24· ·the Department, correct?
   25· ·A.· · · · ·Yes.

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 76 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 148
                                                                              Kimberly Annette Hill

                                                                                               76
   ·1· ·Q.· · · · ·At some point you became interested in
   ·2· ·applying for the major position that was open in
   ·3· ·the 2016 time frame, correct?
   ·4· ·A.· · · · ·I applied in 2012 also.
   ·5· ·Q.· · · · ·Okay.· What happened with that
   ·6· ·application?
   ·7· ·A.· · · · ·We were interviewed and Carper was
   ·8· ·selected for the major.
   ·9· ·Q.· · · · ·You're not claiming in this lawsuit any
   10· ·type of discrimination or failure to be promoted
   11· ·in 2012, are you?
   12· ·A.· · · · ·No, but that 2012 has some bearing on
   13· ·the 2016.
   14· ·Q.· · · · ·Okay.· All right.· We'll circle back to
   15· ·that.· You did apply again, though, in 2016,
   16· ·correct?
   17· ·A.· · · · ·Yes.
   18· · · · · · · · · · · ·- - - - -
   19· · · · · · · Thereupon, Deposition Exhibit A is
   20· ·marked for purposes of identification.
   21· · · · · · · · · · · - - - - -
   22· ·Q.· · · · ·Showing you what's been marked as
   23· ·Defendant's Exhibit A, which is e-mail from Mark
   24· ·Ecton to you, Eric Henderson, Matthew Dickie with
   25· ·what appears to be a job posting.

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 77 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 149
                                                                              Kimberly Annette Hill

                                                                                               77
   ·1· ·A.· · · · ·Uh-huh.
   ·2· ·Q.· · · · ·Yes?
   ·3· ·A.· · · · ·Yes.· Sorry about that.
   ·4· ·Q.· · · · ·That's okay.· I'll remind you.
   ·5· · · · · · · And is this the job posting, then, for
   ·6· ·the major position in 2016?
   ·7· ·A.· · · · ·Yes.
   ·8· ·Q.· · · · ·And the date of that is what, the
   ·9· ·e-mail, at least, is what?
   10· ·A.· · · · ·March 22nd.
   11· · · · · · · THE WITNESS:· This is part of your
   12· ·packet, too.· I have the same e-mail.
   13· ·Q.· · · · ·March 22nd, 2016?
   14· ·A.· · · · ·Yes.
   15· ·Q.· · · · ·Okay.· So is this your first
   16· ·notification, then, of the job posting that you
   17· ·received, or at least got a little more formal
   18· ·notice of it?
   19· ·A.· · · · ·I believe that Chief sent something out
   20· ·when I was going through my whole packet and
   21· ·putting stuff together.· I believe Chief sent
   22· ·something out and then Ecton sent this one after
   23· ·the one that the Chief sent.
   24· ·Q.· · · · ·Okay.· But, in any event, you were
   25· ·notified that there was a posting for a major

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 78 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 150
                                                                              Kimberly Annette Hill

                                                                                               78
   ·1· ·position within the department, correct?
   ·2· ·A.· · · · ·Yes.
   ·3· ·Q.· · · · ·And this is an unclassified position,
   ·4· ·true?
   ·5· ·A.· · · · ·Now, you know I get confused about
   ·6· ·classified and unclassified, but I think majors
   ·7· ·and the deputies are unclassified.
   ·8· ·Q.· · · · ·Unclassified in that they're appointed
   ·9· ·by the City manager; is that your understanding?
   10· ·A.· · · · ·Okay.
   11· ·Q.· · · · ·Is that correct, your understanding?
   12· ·A.· · · · ·I don't know who appoints.
   13· ·Q.· · · · ·Okay.
   14· ·A.· · · · ·I just --
   15· ·Q.· · · · ·But this is -- the major position you
   16· ·knew back in 2016 was not a civil service position
   17· ·where you --
   18· ·A.· · · · ·Right.
   19· ·Q.· · · · ·-- took a test and were promoted off of
   20· ·a --
   21· ·A.· · · · ·Right.
   22· ·Q.· · · · ·-- list, correct?· You had to go
   23· ·through an application, resume -- submit resume
   24· ·process, interview, and, in this particular case,
   25· ·an assessment, right?

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 79 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 151
                                                                              Kimberly Annette Hill

                                                                                               79
   ·1· ·A.· · · · ·I didn't know about -- we didn't know
   ·2· ·about the assessments initially --
   ·3· ·Q.· · · · ·Okay.
   ·4· ·A.· · · · ·-- when this came out.· That wasn't
   ·5· ·till later.
   ·6· ·Q.· · · · ·Okay.· All right.· And then what did
   ·7· ·you do, then, in response to this posting?
   ·8· ·A.· · · · ·I didn't do anything.
   ·9· ·Q.· · · · ·Why not?· Were you interested in the
   10· ·position?
   11· ·A.· · · · ·Oh, I was very interested.
   12· ·Q.· · · · ·Okay.
   13· ·A.· · · · ·Because if you look at the education
   14· ·and experience, it says Bachelor's degree in
   15· ·criminal justice, law enforcement or related
   16· ·field --
   17· ·Q.· · · · ·Okay.
   18· ·A.· · · · ·-- and my degree is not in a related
   19· ·field.· It's not in any of those, so that was
   20· ·confusing for me.
   21· ·Q.· · · · ·Okay.· Did you discuss with anybody
   22· ·whether or not your degree, Bachelor's degree that
   23· ·you had in general studies would have qualified
   24· ·you to meet the education requirement for the
   25· ·position?

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 80 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 152
                                                                              Kimberly Annette Hill

                                                                                               80
   ·1· ·A.· · · · ·I happened to be in a meeting with
   ·2· ·Major Ecton and he just happened to ask me if I
   ·3· ·applied for it.· And I told him no, because I
   ·4· ·didn't meet the education requirement.· My degree
   ·5· ·didn't meet that requirement.
   ·6· ·Q.· · · · ·Okay.· What did he say?
   ·7· ·A.· · · · ·He didn't say anything else to me, but
   ·8· ·then after that I got an e-mail from Mr. Couch
   ·9· ·saying that it did meet the qualifications, the
   10· ·minimum qualifications.· So -- and he gave me a
   11· ·date that I needed to -- I think they may have
   12· ·sent something back out --
   13· ·Q.· · · · ·Okay.
   14· ·A.· · · · ·-- and then that's when I applied.
   15· ·Q.· · · · ·Okay.· I mean, did you talk to anybody
   16· ·else in terms of whether you could -- you met the
   17· ·minimum education qualifications?
   18· ·A.· · · · ·No.· I mean, it was pretty clear here,
   19· ·Bachelor's degree in criminal justice I don't
   20· ·have, law enforcement, don't have, nothing
   21· ·related.
   22· ·Q.· · · · ·Okay.
   23· ·A.· · · · ·Most of my classes were either science
   24· ·or in the humanities.· I didn't have anything
   25· ·criminal justice at all.

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 81 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 153
                                                                              Kimberly Annette Hill

                                                                                               81
   ·1· ·Q.· · · · ·Okay.· So then it seems like basically
   ·2· ·on its own the City came to you and said we hear
   ·3· ·you don't believe you qualify for the position in
   ·4· ·terms of the educational requirements and you do,
   ·5· ·and said you can submit an application, right?
   ·6· · · · · · · In other words, it wasn't you going
   ·7· ·to -- you had the conversation with Ecton, but
   ·8· ·other than that, you didn't go to HR or anybody to
   ·9· ·say can I apply?· Do I --
   10· ·A.· · · · ·No.
   11· ·Q.· · · · ·-- meet these?
   12· ·A.· · · · ·No, I didn't.
   13· · · · · · · · · · · ·- - - - -
   14· · · · · · · Thereupon, Deposition Exhibit B is
   15· ·marked for purposes of identification.
   16· · · · · · · · · · · - - - - -
   17· ·Q.· · · · ·Okay.· Showing you what's been marked
   18· ·as Defendant's Exhibit B.· Do you recognize that
   19· ·document?
   20· ·A.· · · · ·Not really.· I don't think I've ever
   21· ·seen this before.
   22· ·Q.· · · · ·It's a position description for the
   23· ·major position, correct?
   24· ·A.· · · · ·That's what it says, title, police
   25· ·major --

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 82 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 154
                                                                              Kimberly Annette Hill

                                                                                               82
   ·1· ·Q.· · · · ·Okay.
   ·2· ·A.· · · · ·-- but I don't remember this being
   ·3· ·attached to the e-mails or anything.
   ·4· ·Q.· · · · ·All right.· And, again, it's an
   ·5· ·unclassified position, correct?
   ·6· ·A.· · · · ·Yes.
   ·7· ·Q.· · · · ·All right.· And it talks about the
   ·8· ·duties and responsibilities of the major position.
   ·9· ·Did you -- you didn't review any type of -- other
   10· ·than that job posting where it talks about
   11· ·responsibilities, did you review the position
   12· ·description?
   13· ·A.· · · · ·I'm sure I did, but I don't remember
   14· ·this format.
   15· ·Q.· · · · ·Okay.
   16· ·A.· · · · ·I don't remember this format.
   17· ·Q.· · · · ·And the date on that, it says it was
   18· ·updated in 2012, correct?
   19· ·A.· · · · ·It says it was approved by Timothy
   20· ·Riordan 12-17, 2012.
   21· ·Q.· · · · ·Right.· And, again, it has the minimal
   22· ·education requirement of a Bachelor's degree in
   23· ·law enforcement, criminal justice, law
   24· ·enforcement, or related field, correct?
   25· ·A.· · · · ·Uh-huh.

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 83 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 155
                                                                              Kimberly Annette Hill

                                                                                               83
   ·1· ·Q.· · · · ·Yes?
   ·2· ·A.· · · · ·Yes.
   ·3· ·Q.· · · · ·And, again, you didn't have a degree in
   ·4· ·criminal justice or law enforcement.· So the
   ·5· ·question became whether your general studies
   ·6· ·degree would be enough to meet the minimal
   ·7· ·qualifications, right?
   ·8· ·A.· · · · ·Yes.
   ·9· ·Q.· · · · ·And you felt like it didn't, but then
   10· ·you were told that it did and you were permitted
   11· ·to apply.
   12· ·A.· · · · ·Right.
   13· · · · · · · · · · · ·- - - - -
   14· · · · · · · Thereupon, Deposition Exhibit C is
   15· ·marked for purposes of identification.
   16· · · · · · · · · · · - - - - -
   17· ·Q.· · · · ·All right.· Okay.· Showing you what's
   18· ·been marked as Defendant's Exhibit C, and at the
   19· ·bottom of that page I know it's just a copy, but
   20· ·is that your signature?
   21· ·A.· · · · ·Yes.
   22· ·Q.· · · · ·All right.· And you were signing under
   23· ·penalty of perjury that you had read the charges
   24· ·above and that they were true and accurate,
   25· ·correct?

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 84 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 156
                                                                              Kimberly Annette Hill

                                                                                               84
   ·1· ·A.· · · · ·Yes.
   ·2· ·Q.· · · · ·And this is the charge -- the first
   ·3· ·charge that you filed with the Ohio Civil Rights
   ·4· ·Commission for discrimination, correct?
   ·5· ·A.· · · · ·Let's see when this was dated, because
   ·6· ·I did two of them.
   ·7· ·Q.· · · · ·Right.· And this one's dated May 10th,
   ·8· ·2016.· Do you see that at the bottom?
   ·9· ·A.· · · · ·Okay.· That is the first one.
   10· ·Q.· · · · ·All right.· So I just want to go
   11· ·through the timing of everything.· That's what
   12· ·we're going to go through here.
   13· · · · · · · But you got the notice at least through
   14· ·an e-mail back in, say, the March time frame of
   15· ·2016, and then in May of 2016, May 10th, you filed
   16· ·a charge of discrimination, correct, with the Ohio
   17· ·Civil Rights Commission?
   18· ·A.· · · · ·Yes.
   19· ·Q.· · · · ·And in there you said that the
   20· ·requirements of the position of major were
   21· ·changed.· Do you see that, under III A?
   22· ·A.· · · · ·Okay.· Yes.
   23· ·Q.· · · · ·Okay.· It says, "The requirements for
   24· ·the...position were changed when I was up for the
   25· ·position, usually filled arbitrarily; going by

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 85 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 157
                                                                              Kimberly Annette Hill

                                                                                               85
   ·1· ·seniority, a degree and years of experience."
   ·2· · · · · · · So am I correct, then, that you were
   ·3· ·filing a discrimination charge at least in part on
   ·4· ·May 10th, 2016, because you felt like you did not
   ·5· ·meet the minimum educational requirements for the
   ·6· ·position after it was changed to require a law
   ·7· ·enforcement or related degree; is that true?
   ·8· ·A.· · · · ·That's partially true.· But because the
   ·9· ·whole process was changed from the 2012 process
   10· ·and it occurred when it got to -- when I was the
   11· ·next person to be promoted, because previous to me
   12· ·they had been all white males.
   13· ·Q.· · · · ·Okay.
   14· ·A.· · · · ·So that's what -- even though all
   15· ·that's not said, stated in there, it's -- because
   16· ·there's only a certain amount of space.
   17· ·Q.· · · · ·Right.· But you were -- I mean, you
   18· ·were -- obviously felt like you were aggrieved in
   19· ·some fashion because you were not able to apply
   20· ·for the major position.· That's why you went to
   21· ·file a charge, at least in part, right?
   22· ·A.· · · · ·In part.
   23· ·Q.· · · · ·Okay.· All right.· But with regard to
   24· ·applying for the position, after you filed this
   25· ·charge, you were able to apply for -- you were

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 86 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 158
                                                                              Kimberly Annette Hill

                                                                                               86
   ·1· ·told you were able to apply for the position,
   ·2· ·correct?
   ·3· ·A.· · · · ·I got an e-mail from Mr. Couch.
   ·4· ·Q.· · · · ·Okay.· It was after this charge?
   ·5· ·A.· · · · ·Yes.
   ·6· ·Q.· · · · ·Okay.· Do you remember when you got the
   ·7· ·e-mail from Mr. Couch?
   ·8· ·A.· · · · ·No.· I don't remember offhand.
   ·9· · · · · · · · · · · ·- - - - -
   10· · · · · · · Thereupon, Deposition Exhibit D is
   11· ·marked for purposes of identification.
   12· · · · · · · · · · · - - - - -
   13· ·Q.· · · · ·All right.· Showing you what's been
   14· ·marked as Defendant's Exhibit D.· Again, is that
   15· ·your signature at the bottom of that document?
   16· ·A.· · · · ·Yes, it is.
   17· ·Q.· · · · ·Okay.· And this is the second charge
   18· ·that you filed with the Ohio Civil Rights
   19· ·Commission, correct?
   20· ·A.· · · · ·Yes.
   21· ·Q.· · · · ·All right.· Why did you file a second
   22· ·charge?
   23· ·A.· · · · ·Well, when I went back and spoke with
   24· ·Ms. Freeman and told her I received this e-mail
   25· ·from Mr. Couch --

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 87 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 159
                                                                              Kimberly Annette Hill

                                                                                               87
   ·1· ·Q.· · · · ·Okay.
   ·2· ·A.· · · · ·-- is that okay?· Is it standard?
   ·3· ·Should that have occurred or not?· And she
   ·4· ·explained to me that, you know, it's -- you
   ·5· ·basically have the same complaint.· So why was
   ·6· ·he -- it's the same thing.· So she did two -- she
   ·7· ·did a second complaint.
   ·8· ·Q.· · · · ·Well, what was different from May 10th,
   ·9· ·2016, in terms of everything that had happened to
   10· ·you in your employment until May 26, 2016?
   11· ·A.· · · · ·I don't understand your question.
   12· ·Q.· · · · ·You filed a second charge on May 26,
   13· ·2016, and my question is what -- what changed?
   14· ·What additional conduct or treatment or action was
   15· ·taken against you from May 10th, 2016, until May
   16· ·26, 2016, when you filed the second charge?
   17· ·A.· · · · ·Like I said, I contacted Ms. Freeman
   18· ·again and told her that I had been contacted by
   19· ·Mr. Couch, is this normal.· And she felt that it
   20· ·was not normal and that we needed to file a second
   21· ·one.
   22· ·Q.· · · · ·Okay.· And, for the record,
   23· ·Ms. Freeman is the Ohio Civil Rights investigator?
   24· ·A.· · · · ·Right.
   25· ·Q.· · · · ·So she told you to file a second one?

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 88 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 160
                                                                              Kimberly Annette Hill

                                                                                               88
   ·1· ·A.· · · · ·Yes.
   ·2· ·Q.· · · · ·All right.· The only thing I see here
   ·3· ·that's different in terms of what you're alleging
   ·4· ·from the first charge is that you said that in the
   ·5· ·second paragraph at the last line that you
   ·6· ·believed that Respondent, meaning the City of
   ·7· ·Dayton, is being deceptive.
   ·8· ·A.· · · · ·Okay.· Where's that?
   ·9· ·Q.· · · · ·Second paragraph, last line.
   10· ·A.· · · · ·Oh.· I believe that --
   11· ·Q.· · · · ·It's prefaced by saying that I do
   12· ·now -- you were told basically I do now meet the
   13· ·minimum qualifications and I believe that
   14· ·Respondent is being receptive.
   15· ·A.· · · · ·Well, my thing is why wasn't it
   16· ·clarified from the beginning, because it's not
   17· ·clear.· I know that Mr. Couch said that it should
   18· ·have been clear, but it's clear if you put it in
   19· ·writing.· They didn't put it in writing.· The only
   20· ·thing they put in writing was you need a degree in
   21· ·criminal justice, law enforcement, or a related
   22· ·field.· So that was supposed to be clear to me?
   23· ·It wasn't.· And that's okay that it wasn't clear
   24· ·to me.
   25· ·Q.· · · · ·Right.· Which is what's contained in

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 89 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 161
                                                                              Kimberly Annette Hill

                                                                                               89
   ·1· ·your May 10th, 2016, charge, that you weren't able
   ·2· ·to apply for the position because you felt like it
   ·3· ·was -- you didn't meet the minimum educational
   ·4· ·requirements.
   ·5· · · · · · · And then my question is on May 26,
   ·6· ·2016, what's changed at that point in terms of any
   ·7· ·type of discriminatory conduct that you're
   ·8· ·alleging?
   ·9· ·A.· · · · ·I don't understand your question.· I'm
   10· ·sorry.
   11· ·Q.· · · · ·What do you mean by, "The Respondent
   12· ·was continuing to be deceptive"?
   13· ·A.· · · · ·Because it changed.· Why wasn't it this
   14· ·way from the beginning?· Why am I suddenly now
   15· ·qualified?· Why do I suddenly meet --
   16· ·Q.· · · · ·Did you want to not be qualified?· You
   17· ·wanted to qualify, right?
   18· ·A.· · · · ·Meet the minimum qualifications.
   19· ·Q.· · · · ·You did meet the minimum
   20· ·qualifications, correct?
   21· ·A.· · · · ·Yes, according to him.
   22· ·Q.· · · · ·So you're claiming that you were
   23· ·discriminated against because you were allowed to
   24· ·apply for the position?
   25· ·A.· · · · ·No, I'm not.· I'm saying that they're

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 90 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 162
                                                                              Kimberly Annette Hill

                                                                                               90
   ·1· ·being deceptive because why are they changing?
   ·2· ·Either I'm qualified for it the first time or I'm
   ·3· ·not.
   ·4· ·Q.· · · · ·Well, I think what you've indicated is
   ·5· ·that Mr. Couch told you that you did meet the
   ·6· ·requirements because you had a Bachelor's degree
   ·7· ·in a related field, which is what it says, right?
   ·8· ·A.· · · · ·But that's not the way it was worded
   ·9· ·from the beginning.· He told me that afterwards.
   10· ·Q.· · · · ·It was worded -- the job description or
   11· ·the job posting didn't change?
   12· ·A.· · · · ·No.· The job posting didn't change.
   13· ·Q.· · · · ·The language is the same --
   14· ·A.· · · · ·It is.
   15· ·Q.· · · · ·-- from May 10th --
   16· ·A.· · · · ·It is.
   17· ·Q.· · · · ·-- to May 12th, 2016?
   18· ·A.· · · · ·It is, but apparently in between that
   19· ·time, I got his e-mail.
   20· ·Q.· · · · ·Right.· Saying that all along you
   21· ·qualified for the position, you meet the -- you
   22· ·met the minimum educational requirements for the
   23· ·position.
   24· ·A.· · · · ·Mr. Bazelak, I'm telling you what I
   25· ·believed, and that's what you're asking.· You're

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 91 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 163
                                                                              Kimberly Annette Hill

                                                                                               91
   ·1· ·arguing with me about what I believed, and it's
   ·2· ·not going to change.
   ·3· ·Q.· · · · ·Yeah.· I'm trying to get what you
   ·4· ·believe, why you filed the second charge when the
   ·5· ·only thing that changed between May 10th and May
   ·6· ·26th is you received a notification from the HR
   ·7· ·director, Mr. Couch, that you did meet the minimum
   ·8· ·educational qualifications --
   ·9· · · · · · · MS. BROWN:· I'm going to object.
   10· ·Q.· · · · ·-- and you could apply for the
   11· ·position.
   12· · · · · · · MS. BROWN:· I think she's answered that
   13· ·several times, so my objection is asked and
   14· ·answered.
   15· ·Q.· · · · ·You can answer.
   16· ·A.· · · · ·Then why didn't they change the
   17· ·requirement on the paper?· That looks weird to me.
   18· ·It did appear to be deceptive to me.· So why am
   19· ·I -- why do I get this e-mail from you when we're
   20· ·in the middle of this?· It just didn't seem proper
   21· ·to me.
   22· ·Q.· · · · ·And you felt that that was
   23· ·discriminatory based on your race and gender?
   24· ·A.· · · · ·And I felt it was deceptive.· And
   25· ·that's not the only thing.· We're only talking

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 92 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 164
                                                                              Kimberly Annette Hill

                                                                                               92
   ·1· ·about this.· We haven't even gotten into the part
   ·2· ·about the harassment.
   ·3· ·Q.· · · · ·It's all in your May 10th, 2016,
   ·4· ·charge.· My only question is why are we having
   ·5· ·another charge on May 26, 2016?
   ·6· ·A.· · · · ·Well, my question is what does it
   ·7· ·matter?· They say the same thing.· To me, if it
   ·8· ·was deceptive for him to contact me, it was
   ·9· ·deceptive.
   10· · · · · · · MS. BROWN:· And I want to object here.
   11· ·She's answered this question several times.· We're
   12· ·not here based on the charge that was filed with
   13· ·the OCRC.· We filed a complaint.· So these things
   14· ·aren't even relevant to the matter that we're here
   15· ·about.
   16· · · · · · · MR. BAZELAK:· Okay.
   17· · · · · · · MS. BROWN:· Plus we've already found
   18· ·probable cause.· The OCRC found probable cause for
   19· ·these charges listed.· So, again, asked and
   20· ·answered.· They're irrelevant.· The objections are
   21· ·pretty long.
   22· ·Q.· · · · ·Okay.· So, again, deceptive is really
   23· ·what you felt was the need to file another charge
   24· ·was that somehow the whole communication regarding
   25· ·the fact that you met the minimum educational

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 93 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 165
                                                                              Kimberly Annette Hill

                                                                                               93
   ·1· ·requirements was deceptive.· That's what you put
   ·2· ·in here, right?
   ·3· ·A.· · · · ·I put in there what it said.
   ·4· ·Q.· · · · ·Okay.· All right.· You ultimately went
   ·5· ·through the application process, correct, for the
   ·6· ·major position?
   ·7· ·A.· · · · ·Yes.
   ·8· ·Q.· · · · ·And you submitted your application and
   ·9· ·resume --
   10· ·A.· · · · ·Yes.
   11· ·Q.· · · · ·-- right?
   12· · · · · · · And you went through an assessment
   13· ·center exercise, correct?
   14· ·A.· · · · ·Yes.
   15· · · · · · · · · · · ·- - - - -
   16· · · · · · · Thereupon, Defendant's Exhibit E is
   17· ·marked for purposes of identification.
   18· · · · · · · · · · · - - - - -
   19· ·Q.· · · · ·Showing you what's been marked as
   20· ·Defendant's Exhibit E.· Have you seen that
   21· ·document before?
   22· ·A.· · · · ·Never.
   23· ·Q.· · · · ·You've never seen the assessment center
   24· ·report document?
   25· ·A.· · · · ·Never.

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 94 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 166
                                                                              Kimberly Annette Hill

                                                                                               94
   ·1· ·Q.· · · · ·I'll give you a chance to review it.
   ·2· ·And, just for the record, you've never seen it
   ·3· ·before, but the first page of the exhibit is a
   ·4· ·cover letter which says that this is the
   ·5· ·candidates for the major position, the "final
   ·6· ·scores and remarks from the assessment team" after
   ·7· ·you went through the assessment center exercises,
   ·8· ·right?
   ·9· ·A.· · · · ·"Enclosed are the candidates' final
   10· ·scores and notable remarks from the assessment
   11· ·team.· Please call...if you have questions."
   12· ·Q.· · · · ·Right.· And while you may not have seen
   13· ·this document, did you ultimately become aware of
   14· ·how well you did on the assessment center
   15· ·exercises?
   16· ·A.· · · · ·Only where we were ranked.
   17· ·Q.· · · · ·Okay.· And you were ranked last or
   18· ·second to last?
   19· ·A.· · · · ·Second to last.
   20· ·Q.· · · · ·With a score of 75.42?
   21· ·A.· · · · ·I never got a score.
   22· ·Q.· · · · ·Okay.· But that's on the --
   23· ·A.· · · · ·I don't think I did.· I don't remember.
   24· ·Q.· · · · ·There are no pages, but -- yes, it is,
   25· ·page 5.

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 95 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 167
                                                                              Kimberly Annette Hill

                                                                                               95
   ·1· ·A.· · · · ·Okay.
   ·2· ·Q.· · · · ·Okay.· So these are the overall scores
   ·3· ·on the various exercises, and Eric Henderson was
   ·4· ·the highest, correct?
   ·5· ·A.· · · · ·Yes.
   ·6· ·Q.· · · · ·And then Wendy Stiver was second?
   ·7· ·A.· · · · ·Yes.
   ·8· ·Q.· · · · ·And then it went to Joseph Wiesman,
   ·9· ·third, Matthew Dickie -- or, no, you fourth, and
   10· ·Matthew Dickie, fifth, correct?
   11· ·A.· · · · ·Uh-huh.· Yes.
   12· ·Q.· · · · ·And Matthew Dickie was 75 and you were
   13· ·75.42.
   14· ·A.· · · · ·Yes.
   15· ·Q.· · · · ·Wiesman was 79.17, correct?
   16· ·A.· · · · ·Right.
   17· ·Q.· · · · ·Stiver, 84.9, correct?
   18· ·A.· · · · ·Yes.
   19· ·Q.· · · · ·And Henderson, 89.58?
   20· ·A.· · · · ·Yes.
   21· ·Q.· · · · ·And the two people ultimately selected
   22· ·for the major position were Eric Henderson and
   23· ·Wendy Stiver.
   24· ·A.· · · · ·Yes.
   25· ·Q.· · · · ·Do you take issue with anything on the

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 96 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 168
                                                                              Kimberly Annette Hill

                                                                                               96
   ·1· ·narrative for yourself on page 10?
   ·2· ·A.· · · · ·Okay.· What was your question again?
   ·3· ·Q.· · · · ·Do you take issue with any of the
   ·4· ·statements made in the narrative about yourself
   ·5· ·that were --
   ·6· ·A.· · · · ·No.
   ·7· ·Q.· · · · ·Okay.· The people that were involved in
   ·8· ·this process were not associated with the City of
   ·9· ·Dayton, correct?· They weren't employed by the
   10· ·City of Dayton?
   11· ·A.· · · · ·Not as far as I know.
   12· ·Q.· · · · ·Okay.· Did you know any of them
   13· ·beforehand?
   14· ·A.· · · · ·I know Chief Oliver, because he taught
   15· ·some of our courses at PELC and CLEEP.
   16· ·Q.· · · · ·Okay.
   17· · · · · · · THE REPORTER:· I'm sorry.· Some of your
   18· ·courses on?
   19· · · · · · · THE WITNESS:· PELC, the Police
   20· ·Executive Leader College; and CLEEP, Certified Law
   21· ·Enforcement Executive Program.
   22· ·Q.· · · · ·All right.· And Chief Oliver -- they've
   23· ·got bios of all the individuals.· Chief Oliver,
   24· ·what's his race?
   25· ·A.· · · · ·He's a black male.

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 97 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 169
                                                                              Kimberly Annette Hill

                                                                                               97
   ·1· ·Q.· · · · ·And Chief O'Dell is a former chief of
   ·2· ·police of Kettering since 1985, correct?
   ·3· ·A.· · · · ·Yes.
   ·4· ·Q.· · · · ·White male?
   ·5· ·A.· · · · ·Yes.
   ·6· ·Q.· · · · ·And then you had Lieutenant Colonel
   ·7· ·Cindy Combs Roth, white female?
   ·8· ·A.· · · · ·Yes.
   ·9· ·Q.· · · · ·Were those the three that were involved
   10· ·in the exercises?
   11· ·A.· · · · ·Yes.
   12· ·Q.· · · · ·Okay.· How well did you -- how did you
   13· ·think you did in the exercises?
   14· ·A.· · · · ·I don't think I did my best considering
   15· ·what I had been going through for quite some time,
   16· ·the environment that I was in for quite some time.
   17· ·Q.· · · · ·Okay.· What did you feel you didn't do
   18· ·well?
   19· ·A.· · · · ·I didn't do my best on anything.
   20· ·Q.· · · · ·Okay.· What did you feel you didn't do
   21· ·your best on?
   22· ·A.· · · · ·On nothing.· On any of the components I
   23· ·don't feel that I did my best on.
   24· ·Q.· · · · ·So is there any particular area you
   25· ·feel like you may not have done --

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 98 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 170
                                                                              Kimberly Annette Hill

                                                                                               98
   ·1· ·A.· · · · ·I don't think I did --
   ·2· ·Q.· · · · ·-- well at all or, I mean, all of them
   ·3· ·basically you just feel like you didn't do that
   ·4· ·well in every area, because there's --
   ·5· ·A.· · · · ·I didn't say I done that well.· I said
   ·6· ·I didn't do my best.· Had I not been subjected to
   ·7· ·what I had been subjected to, I'm sure I would
   ·8· ·have done much better.
   ·9· ·Q.· · · · ·Okay.· All right.· And there were
   10· ·various exercises.· There was a written
   11· ·problem-solving exercise, correct?
   12· ·A.· · · · ·Right.
   13· ·Q.· · · · ·There was a structured oral
   14· ·presentation?
   15· ·A.· · · · ·Right.
   16· ·Q.· · · · ·There was a citizen interaction
   17· ·exercise?
   18· ·A.· · · · ·Yes.
   19· ·Q.· · · · ·And there was a structural oral
   20· ·presentation simulation.
   21· ·A.· · · · ·Right.
   22· ·Q.· · · · ·Did you tell anybody that you feel like
   23· ·there was something going on with you mentally,
   24· ·emotionally that you didn't -- couldn't perform
   25· ·your best?

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 99 of 192 PAGEID
         Kimberly Hill vs City of Dayton Police Department
                                                                                  #: 171
                                                                              Kimberly Annette Hill

                                                                                               99
   ·1· ·A.· · · · ·No.· I didn't tell anybody.
   ·2· ·Q.· · · · ·And you're not alleging that any of
   ·3· ·these individuals discriminated against you in the
   ·4· ·performance of their assessment, are you?
   ·5· ·A.· · · · ·No.
   ·6· ·Q.· · · · ·With regard to -- and I'll get back to
   ·7· ·this, but with regard to the two individuals who
   ·8· ·were promoted, Eric Henderson, African-American
   ·9· ·male, correct?
   10· ·A.· · · · ·Yes.
   11· ·Q.· · · · ·And Wendy Stiver, white female,
   12· ·correct?
   13· ·A.· · · · ·Yes.
   14· ·Q.· · · · ·In terms of experience with the
   15· ·Department, do you know how long they had been
   16· ·with the Department?
   17· ·A.· · · · ·I'm not sure.· I know I was a sergeant
   18· ·when they went to the Academy.· I was already a
   19· ·sergeant, so they had to have come on sometime
   20· ·1999 or later.
   21· ·Q.· · · · ·Okay.· Do you know when they were
   22· ·promoted to sergeant?
   23· ·A.· · · · ·I have no idea.
   24· ·Q.· · · · ·Okay.· So you don't know how long they
   25· ·had served in supervisory roles compared to you --

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 100 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 172
                                                                               Kimberly Annette Hill

                                                                                              100
    ·1· ·A.· · · · ·No.
    ·2· ·Q.· · · · ·-- at the time the decision was made to
    ·3· ·promote them?
    ·4· ·A.· · · · ·To major?
    ·5· ·Q.· · · · ·Yeah.
    ·6· ·A.· · · · ·I had more experience than them.
    ·7· ·Q.· · · · ·Time with the department, but I'm
    ·8· ·talking about experience as a sergeant or above --
    ·9· ·A.· · · · ·And I had --
    10· ·Q.· · · · ·-- or lieutenant and above.
    11· ·A.· · · · ·I did have more experience just as a
    12· ·supervisor, because I was a supervisor when they
    13· ·came on, when they were in the Academy, and I'd
    14· ·had various positions.· I had two stints as an
    15· ·administrative aide for a major, and that is huge.
    16· ·That gave me a lot of knowledge.· I had to
    17· ·communicate back and forth with City Hall for
    18· ·things and work with other departments, divisions.
    19· ·So I had already done those things.
    20· ·Q.· · · · ·But in terms of how long they had been
    21· ·lieutenants compared to you being lieutenant, do
    22· ·you know if that was similar?
    23· ·A.· · · · ·I was a -- I had more seniority than
    24· ·them as a lieutenant.
    25· ·Q.· · · · ·How much more in terms of lieutenant,

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 101 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 173
                                                                               Kimberly Annette Hill

                                                                                                 101
    ·1· ·being lieutenant?
    ·2· ·A.· · · · ·I think -- I think Wendy was -- I was
    ·3· ·promoted in 2010.· I think she and Henderson were
    ·4· ·promoted in 2011.
    ·5· ·Q.· · · · ·Okay.· So you also -- did you
    ·6· ·participate in an interview process?
    ·7· ·A.· · · · ·Yes.
    ·8· ·Q.· · · · ·Okay.· Tell me about that.· Who did you
    ·9· ·interview with?
    10· ·A.· · · · ·All the people that I filed the
    11· ·discrimination complaint against except for the
    12· ·black female.· It was Chief Biehl --
    13· ·Q.· · · · ·You've only --
    14· ·A.· · · · ·-- Carper.
    15· ·Q.· · · · ·You've only filed a discrimination
    16· ·complaint against Chief Biehl individually.
    17· ·A.· · · · ·Well, it was supposed to be everybody
    18· ·else, too.· I didn't know that you had to put
    19· ·everybody's name on there.· But Carper, Ecton, and
    20· ·then Ken Couch was in there to make sure that
    21· ·everything apparently was -- was asked properly.
    22· ·Q.· · · · ·All right.· So the people you indicated
    23· ·were Carper, Ecton, Couch, Biehl.· Anybody else?
    24· ·A.· · · · ·There was a black female there.                                          I
    25· ·don't remember her name.

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 102 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 174
                                                                               Kimberly Annette Hill

                                                                                              102
    ·1· · · · · · · But I knew it was a farce.· Everybody
    ·2· ·knew in the department that Stiver and Henderson
    ·3· ·were going to be the selected ones even before the
    ·4· ·assessment center.· That was the talk all through
    ·5· ·the Department.
    ·6· ·Q.· · · · ·Anybody else you interviewed with?
    ·7· ·A.· · · · ·No.
    ·8· ·Q.· · · · ·Any conversations with City manager?
    ·9· ·A.· · · · ·No.
    10· ·Q.· · · · ·And you're aware that the City
    11· ·manager's the one who ultimately made the decision
    12· ·to appoint Wendy Stiver and Eric Henderson to
    13· ·major?
    14· ·A.· · · · ·That's what I've been told.
    15· ·Q.· · · · ·Do you believe Shelley, the City
    16· ·manager, has some type of racial or gender bias
    17· ·against you?
    18· ·A.· · · · ·I think she does.
    19· ·Q.· · · · ·What's that?
    20· ·A.· · · · ·And she may not be aware of it because,
    21· ·you know, there's implicit bias.· Sometimes we
    22· ·don't know, especially with those of us or those
    23· ·of you all who believe that you have these
    24· ·egalitarian views and oh, I'm not racist.· Of
    25· ·course consciously you're not, but unconsciously,

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 103 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 175
                                                                               Kimberly Annette Hill

                                                                                              103
    ·1· ·everybody knows -- I mean, science bears it out
    ·2· ·that we all have implicit biases.
    ·3· ·Q.· · · · ·And that bias resulted in her
    ·4· ·appointing an African-American --
    ·5· ·A.· · · · ·I think it had --
    ·6· ·Q.· · · · ·-- male and white female --
    ·7· ·A.· · · · ·I think it influenced it.
    ·8· ·Q.· · · · ·-- instead of you?
    ·9· ·A.· · · · ·Not to mention the fact I was next in
    10· ·line.· Now, had I been -- had it been a group of
    11· ·five people and I had been somewhere in there I
    12· ·wouldn't have had anything to say.· But I was next
    13· ·on the list, and he had gone according to and
    14· ·whoever the previous City managers were approved
    15· ·them step by step, white males, until it got to
    16· ·me.
    17· ·Q.· · · · ·What list are you referring to?
    18· ·A.· · · · ·I didn't say there was a list.
    19· ·Q.· · · · ·You said you were "next on the list."
    20· ·A.· · · · ·Oh, the seniority list.· And that's
    21· ·what Chief used to appoint the previous white male
    22· ·majors.· They went according to seniority.
    23· ·Q.· · · · ·Do you believe that some type of
    24· ·seniority list is used to determine who gets
    25· ·promoted to the major position?

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 104 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 176
                                                                               Kimberly Annette Hill

                                                                                              104
    ·1· ·A.· · · · ·That was the way it had been, at least
    ·2· ·until -- at least as of 2012 when we took the exam
    ·3· ·in -- well, we didn't have an exam in 2012, but
    ·4· ·when we applied in 2012, he selected based on
    ·5· ·seniority until it got to me, and now he wants to
    ·6· ·do an assessment center.· But then he did the same
    ·7· ·thing to Ecton.
    ·8· · · · · · · MR. BAZELAK:· Al right.· I'd like to
    ·9· ·take a break, but we've got to move on.· And then
    10· ·we'll take a lunch break in a little bit if that's
    11· ·okay with you.
    12· ·A.· · · · ·That's okay.
    13· ·Q.· · · · ·You guys all right?
    14· ·A.· · · · ·But if you want to take a break, I'm
    15· ·okay with that.
    16· ·Q.· · · · ·No, I'm good.
    17· · · · · · · Okay.· So the City manager ultimately
    18· ·selected two candidates for the major position
    19· ·that -- and did not select you, and the two she
    20· ·selected were the two highest candidates on the
    21· ·assessment score, correct?
    22· ·A.· · · · ·Yes.· But how much was the assessment
    23· ·center worth versus the interview versus your
    24· ·experience versus your seniority?· Were any of
    25· ·those considered?· We don't know.· We don't know

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 105 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 177
                                                                               Kimberly Annette Hill

                                                                                              105
    ·1· ·what was weighted.
    ·2· · · · · · · None of those things -- and, like I
    ·3· ·said, everybody knew in the police department or
    ·4· ·that was the word on the street that everybody
    ·5· ·knew that Stiver and Henderson were going to get
    ·6· ·it, even before the assessment centers took place
    ·7· ·they were going to be promoted.
    ·8· ·Q.· · · · ·Let's do this first.
    ·9· · · · · · · · · · · ·- - - - -
    10· · · · · · · Thereupon, Deposition Exhibit F is
    11· ·marked for purposes of identification.
    12· · · · · · · · · · · - - - - -
    13· ·Q.· · · · ·I'm showing you what's been marked as
    14· ·Defendant's Exhibit F.· We were talking about
    15· ·Shellie Dickstein, the City manager, being the
    16· ·decisionmaker to determine who was going to be
    17· ·promoted to the major position.
    18· · · · · · · Have you seen this document before,
    19· ·Exhibit F?
    20· ·A.· · · · ·I don't think so.
    21· ·Q.· · · · ·All right.· It's an affidavit that we
    22· ·filed in the Civil Rights proceeding, and it
    23· ·describes Ms. Dickstein's review of your candidacy
    24· ·and the other individuals' candidacy and what she
    25· ·took into account.

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 106 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 178
                                                                               Kimberly Annette Hill

                                                                                              106
    ·1· · · · · · · Have you ever seen that?
    ·2· ·A.· · · · ·I don't think -- it doesn't look
    ·3· ·familiar.
    ·4· ·Q.· · · · ·Okay.· And she determined that
    ·5· ·Lieutenant Stiver and Henderson were the best
    ·6· ·candidates to be promoted based upon reviewing --
    ·7· ·A.· · · · ·Okay.
    ·8· ·Q.· · · · ·-- documents and the candidacies,
    ·9· ·correct?
    10· ·A.· · · · ·Okay.
    11· ·Q.· · · · ·Do you see that?
    12· ·A.· · · · ·That's what she said.
    13· ·Q.· · · · ·Okay.· Have you ever talked to her
    14· ·about it?
    15· ·A.· · · · ·I don't have anything to say to
    16· ·Shelley.
    17· ·Q.· · · · ·Okay.· All right.· Do you know when
    18· ·Stiver and Henderson were promoted?
    19· ·A.· · · · ·Sometime in 2016.
    20· ·Q.· · · · ·Okay.· Well, I think we identified that
    21· ·the assessment center exercise, and you have that
    22· ·exhibit in front of you, went forward on June 9th,
    23· ·2016, correct?
    24· ·A.· · · · ·That sounds about right.
    25· ·Q.· · · · ·All right.· And then this letter's

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 107 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 179
                                                                               Kimberly Annette Hill

                                                                                              107
    ·1· ·dated June 13th, 2016 --
    ·2· ·A.· · · · ·Right.
    ·3· ·Q.· · · · ·-- where the report's being sent to the
    ·4· ·City of Dayton, correct?
    ·5· ·A.· · · · ·Yes.
    ·6· ·Q.· · · · ·All right.· And do you agree that
    ·7· ·sometime around the August time frame 2016 would
    ·8· ·have been the time that the promotions -- the
    ·9· ·decision was actually made in terms of who was
    10· ·going to be promoted to major?
    11· ·A.· · · · ·That sounds about right.
    12· · · · · · · · · · · ·- - - - -
    13· · · · · · · Thereupon, Deposition Exhibits G and H
    14· ·are marked for purposes of identification.
    15· · · · · · · · · · · - - - - -
    16· ·Q.· · · · ·Okay.· You're familiar with what
    17· ·documents in the City forms called P-1's?
    18· ·A.· · · · ·Vaguely.
    19· ·Q.· · · · ·Okay.· Let me show you what's been
    20· ·marked as Defendant's Exhibit G and Defendant's
    21· ·Exhibit H, and those are P-1s showing that, if you
    22· ·look at effective date of August 8th, 2016, for
    23· ·both Henderson and Stiver, and you see there that
    24· ·the reason for the personnel change is promotion.
    25· ·A.· · · · ·Yes.

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 108 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 180
                                                                               Kimberly Annette Hill

                                                                                                 108
    ·1· ·Q.· · · · ·And it's to the position classification
    ·2· ·of major --
    ·3· ·A.· · · · ·Yes.
    ·4· ·Q.· · · · ·-- correct?
    ·5· ·A.· · · · ·Yes.
    ·6· ·Q.· · · · ·So you agree with me that the effective
    ·7· ·date of the promotions for Eric Henderson and
    ·8· ·Wendy Stiver was August 8th, 2016.
    ·9· ·A.· · · · ·Yes.
    10· ·Q.· · · · ·Okay.· All right.· Now, I'm going to
    11· ·take you through kind of some history that we have
    12· ·through the Ohio Civil Rights case that you filed.
    13· · · · · · · You filed these two separate charges.
    14· ·Go back to those exhibits.· The first charge of
    15· ·May 10th, 2016.· That one has got a date of -- it
    16· ·says -- see the charge number?
    17· ·A.· · · · ·Yes.
    18· ·Q.· · · · ·It says (DAY) A6 (25679) --
    19· ·A.· · · · ·Yes.
    20· ·Q.· · · · ·-- right?· And it's got 05102016.                                        I
    21· ·think that's just the date, May 10th, 2016.
    22· ·A.· · · · ·Right.· That's what it looks like.
    23· ·Q.· · · · ·Okay.· So the first charge is
    24· ·identified by that number.· That's the May 10th
    25· ·charge, 25679, correct?

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 109 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 181
                                                                               Kimberly Annette Hill

                                                                                              109
    ·1· ·A.· · · · ·Yes.
    ·2· ·Q.· · · · ·And then the May 26 charge is (DAY) 76
    ·3· ·(25715), and then the date again, 05262016,
    ·4· ·correct?
    ·5· ·A.· · · · ·Yes.· Yes.
    ·6· ·Q.· · · · ·All right.· So ultimately your charges
    ·7· ·were investigated by Ms. Freeman of the Ohio Civil
    ·8· ·Rights Commission, correct?
    ·9· ·A.· · · · ·Yes.
    10· ·Q.· · · · ·All right.· And both of your charges
    11· ·were investigated and the Ohio Civil Rights
    12· ·Commission's regional office and
    13· ·Ms. Freeman's -- the charges Ms. Freeman
    14· ·investigated, it was determined that there was no
    15· ·probable cause to issue a complaint of
    16· ·discriminatory practices, correct?· Do you recall
    17· ·that initially?
    18· ·A.· · · · ·Initially I remember there was a
    19· ·finding of no probable cause.
    20· · · · · · · · · · · ·- - - - -
    21· · · · · · · Thereupon, Deposition Exhibits I and J
    22· ·are marked for purposes of identification.
    23· · · · · · · · · · · - - - - -
    24· ·Q.· · · · ·So showing you what we've marked as
    25· ·Defendant's Exhibit I and J, those are the

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 110 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 182
                                                                               Kimberly Annette Hill

                                                                                              110
    ·1· ·determination letters that the Ohio Civil Rights
    ·2· ·Commission sent out on both the May 10th, 2016,
    ·3· ·charge and the May 26, 2016, charge determining
    ·4· ·there was no probable cause to determine that
    ·5· ·there was discriminatory actions, correct?
    ·6· ·A.· · · · ·That's what it says.
    ·7· ·Q.· · · · ·Okay.· And then what happened after
    ·8· ·that is you filed a motion to reconsider that,
    ·9· ·correct, those determinations?
    10· ·A.· · · · ·Yes.
    11· ·Q.· · · · ·All right.· And you went up to the full
    12· ·board of the Ohio Civil Rights Commission and had
    13· ·a hearing and they made some determinations on
    14· ·both charges.· That's your understanding?
    15· ·A.· · · · ·Yes.
    16· · · · · · · · · · · ·- - - - -
    17· · · · · · · Thereupon, Deposition Exhibit K is
    18· ·marked for purposes of identification.
    19· · · · · · · · · · · - - - - -
    20· ·Q.· · · · ·Okay.· Showing you what's been marked
    21· ·as Defendant's Exhibit K, and go ahead and look at
    22· ·the number up there in terms of what this
    23· ·references, the charge that this references.
    24· ·That's the May 10th, 2016, charge, correct?
    25· ·A.· · · · ·Yes.

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 111 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 183
                                                                               Kimberly Annette Hill

                                                                                              111
    ·1· ·Q.· · · · ·The date of that letter is April 27th,
    ·2· ·2017, correct?
    ·3· ·A.· · · · ·Yes.
    ·4· ·Q.· · · · ·So with regard to the May 10th, 2016,
    ·5· ·charge that you have as an exhibit there and all
    ·6· ·the allegations that you put in that May 10th,
    ·7· ·2016, charge, upon reconsideration of the no
    ·8· ·probable cause determination, the full board
    ·9· ·determined itself that there was no probable cause
    10· ·to believe that the City engaged in discriminatory
    11· ·practices with regard to the May 10th charge,
    12· ·correct?
    13· · · · · · · That's Exhibit I in front of you.· No.
    14· ·No, Exhibit K.
    15· · · · · · · MS. BROWN:· I'm going to object here to
    16· ·discussion of information she didn't write or
    17· ·didn't have any --
    18· · · · · · · MR. BAZELAK:· That's fine.
    19· · · · · · · MS. BROWN:· If you know.
    20· ·A.· · · · ·It just says that, "After the finding
    21· ·of No Probable Cause, Charging Party applied for
    22· ·reconsideration."
    23· ·Q.· · · · ·Right.· We talked about that.· You had
    24· ·the full hearing in front of the board and then
    25· ·they came back with regard to the May 10th charge

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 112 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 184
                                                                               Kimberly Annette Hill

                                                                                              112
    ·1· ·and said that there was no probable cause.· You
    ·2· ·see that on -- the decision on page 2?
    ·3· ·A.· · · · ·Okay.
    ·4· · · · · · · MS. BROWN:· Is there a question?· Are
    ·5· ·you asking her can she read the document?
    ·6· · · · · · · MR. BAZELAK:· Yeah.· I've got to go
    ·7· ·through it.
    ·8· · · · · · · MS. BROWN:· We can stipulate to the --
    ·9· · · · · · · MR. BAZELAK:· I've got to go through
    10· ·it.
    11· · · · · · · MS. BROWN:· We don't.· We can stipulate
    12· ·that these are authentic documents.· I think these
    13· ·were provided to you, so we don't have to read
    14· ·them.· If there's a question about it, fine, but
    15· ·we're willing to stipulate to the authenticity.
    16· · · · · · · MR. BAZELAK:· We've got to go through
    17· ·it.
    18· ·Q.· · · · ·So this was the decision on the
    19· ·reconsideration for the May 10th charge.· That's
    20· ·your understanding?
    21· ·A.· · · · ·I guess this is what this is.
    22· ·Q.· · · · ·Okay.· And then the May 26 charge that
    23· ·we looked at before, there was a determination
    24· ·upon reconsideration for that particular charge
    25· ·that there was probable cause.· Do you see that,

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 113 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 185
                                                                               Kimberly Annette Hill

                                                                                              113
    ·1· ·on Defendant's Exhibit -- did I mark that yet?· Do
    ·2· ·you have J?· I think you have one -- the May 18th
    ·3· ·one?· You don't have that one.
    ·4· ·A.· · · · ·This is Exhibit J.
    ·5· · · · · · · MS. BROWN:· May 16th.· That's a
    ·6· ·different one.
    ·7· ·Q.· · · · ·Let's mark that, then.
    ·8· · · · · · · · · · · ·- - - - -
    ·9· · · · · · · Thereupon, Deposition Exhibit L is
    10· ·marked for purposes of identification.
    11· · · · · · · · · · · - - - - -
    12· ·Q.· · · · ·So showing you what's been marked as
    13· ·Exhibit L, that's the letter of determination upon
    14· ·reconsideration for the May 26 charge, and the
    15· ·determination was there was probable cause,
    16· ·correct?
    17· ·A.· · · · ·Okay.· Oh, okay.· I see.· There's two.
    18· ·They did them separately.
    19· ·Q.· · · · ·Right.· They did them separately.· And
    20· ·the one that you got a probable cause
    21· ·determination on was the May 26 charge --
    22· ·A.· · · · ·Okay.
    23· ·Q.· · · · ·-- right?
    24· · · · · · · And then as a result of that probable
    25· ·cause determination on the May 26 charge, there

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 114 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 186
                                                                               Kimberly Annette Hill

                                                                                              114
    ·1· ·was a complaint filed on your behalf and you
    ·2· ·participated in as a party to that case with the
    ·3· ·Civil Rights Commission, a complaint filed.· Do
    ·4· ·you remember that?
    ·5· ·A.· · · · ·I remember going before the board.
    ·6· ·Q.· · · · ·Well, this is different.· This is after
    ·7· ·the board came out with that decision in Exhibit
    ·8· ·L.· Then there was a complaint filed on your
    ·9· ·behalf before the Ohio Civil Rights Commission.
    10· ·I'll show it to you.
    11· ·A.· · · · ·Okay.
    12· · · · · · · · · · · ·- - - - -
    13· · · · · · · Thereupon, Deposition Exhibit M is
    14· ·marked for purposes of identification.
    15· · · · · · · · · · · - - - - -
    16· ·Q.· · · · ·Showing you what's been marked as
    17· ·Defendant's Exhibit M.
    18· ·A.· · · · ·And this is what?
    19· ·Q.· · · · ·That's your complaint that was filed on
    20· ·your behalf by the Attorney General's Office with
    21· ·the Ohio Civil Rights Commission based upon the
    22· ·probable cause finding related to the May 26,
    23· ·2016, charge that was filed with the Ohio Civil
    24· ·Rights Commission.
    25· ·A.· · · · ·Okay.

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 115 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 187
                                                                               Kimberly Annette Hill

                                                                                              115
    ·1· ·Q.· · · · ·Right?
    ·2· ·A.· · · · ·I guess.· This is what it looks like.
    ·3· ·Q.· · · · ·Okay.· Now, with regard to the -- let's
    ·4· ·mark that.
    ·5· · · · · · · · · · · ·- - - - -
    ·6· · · · · · · Thereupon, Deposition Exhibit N is
    ·7· ·marked for purposes of identification.
    ·8· · · · · · · · · · · - - - - -
    ·9· ·Q.· · · · ·Okay.· Showing you what's been marked
    10· ·as Defendant's Exhibit N.· With regard to the no
    11· ·probable cause determination on the May 10th,
    12· ·2016, charge, you were -- you received -- it says
    13· ·your name at the top there, correct?
    14· ·A.· · · · ·Yes.
    15· ·Q.· · · · ·Kimberly Hill.· You received a notice
    16· ·of what we call the right-to-sue letter.
    17· ·A.· · · · ·I could have.· I haven't -- I haven't
    18· ·looked at this stuff in a while.
    19· ·Q.· · · · ·Okay.· All right.· So this is -- what's
    20· ·the date on that, June 26, 2017, correct?
    21· ·A.· · · · ·Right.
    22· ·Q.· · · · ·All right.· So this is the right-to-sue
    23· ·letter that you got because the Civil Service
    24· ·Commission said there was no probable cause to
    25· ·find discriminatory treatment and allowed you to

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 116 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 188
                                                                               Kimberly Annette Hill

                                                                                              116
    ·1· ·file a lawsuit in federal court regarding the no
    ·2· ·probable cause determination, correct?
    ·3· ·A.· · · · ·Oh, okay.
    ·4· ·Q.· · · · ·Is that your understanding?
    ·5· ·A.· · · · ·No.
    ·6· ·Q.· · · · ·Okay.
    ·7· ·A.· · · · ·Because I didn't realize that there
    ·8· ·was -- that they said no to one and yes to the
    ·9· ·other one.
    10· ·Q.· · · · ·Mark that.
    11· ·A.· · · · ·So what's the point?
    12· · · · · · · · · · · ·- - - - -
    13· · · · · · · Thereupon, Deposition Exhibit O is
    14· ·marked for purposes of identification.
    15· · · · · · · · · · · - - - - -
    16· ·Q.· · · · ·Now, with regard to the complaint,
    17· ·Exhibit M that was filed with the Ohio Civil
    18· ·Rights Commission, that was with regard to the May
    19· ·26 charge that you filed, correct?
    20· ·A.· · · · ·Okay.
    21· ·Q.· · · · ·All right.· And that was -- that
    22· ·complaint was ultimately withdrawn.· Did you
    23· ·withdraw that complaint, do you know?
    24· ·A.· · · · ·Not to my knowledge.
    25· ·Q.· · · · ·Okay.

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 117 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 189
                                                                               Kimberly Annette Hill

                                                                                              117
    ·1· ·A.· · · · ·I mean, I could have.· I don't know.
    ·2· · · · · · · THE WITNESS:· Did I withdraw that
    ·3· ·complaint?
    ·4· · · · · · · MS. BROWN:· I'm going to object to all
    ·5· ·these questions --
    ·6· · · · · · · MR. BAZELAK:· That's fine.
    ·7· · · · · · · MS. BROWN:· -- calling for a legal
    ·8· ·conclusion.· You wouldn't know.
    ·9· ·Q.· · · · ·Okay.· Showing you what's been marked
    10· ·as Exhibit O.
    11· ·A.· · · · ·Okay.· And what is this?
    12· ·Q.· · · · ·Okay.· Exhibit O is your right-to-sue
    13· ·letter for your 2000 -- May 26, 2016, complaint.
    14· ·A.· · · · ·Okay.
    15· ·Q.· · · · ·It says the EEOC was terminating the
    16· ·processing of that charge.· If you look at that
    17· ·charge, EEOC charge No. 22A-2016-1977, look at the
    18· ·exhibit for the May 26 charge that you had seen,
    19· ·if you can find that one.
    20· ·A.· · · · ·What does it look like?
    21· ·Q.· · · · ·The actual charge, the charge that
    22· ·initiated all this on May 26th, the second charge
    23· ·that we were referring to.
    24· ·A.· · · · ·Oh, one of these?
    25· ·Q.· · · · ·Yes.

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 118 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 190
                                                                               Kimberly Annette Hill

                                                                                              118
    ·1· ·A.· · · · ·That would be this one.
    ·2· ·Q.· · · · ·Right.· What's the number of that
    ·3· ·charge?
    ·4· ·A.· · · · ·(DAY) 76 (25715), and then the date
    ·5· ·02 -- 05262016.
    ·6· ·Q.· · · · ·All right.· So do you know if this is
    ·7· ·the -- this is the right-to-sue letter that you
    ·8· ·received with regard to the charge of May 26,
    ·9· ·2016?
    10· ·A.· · · · ·To be honest with you, I put all my
    11· ·things in a binder and -- but relating number to
    12· ·number, I didn't do that.
    13· ·Q.· · · · ·Okay.
    14· ·A.· · · · ·So I never knew that one was -- I
    15· ·received probable cause on one and not on the
    16· ·other one.· I just thought I received probable
    17· ·cause on -- because they're the same complaint.
    18· ·Q.· · · · ·Well, right.· And then there's some
    19· ·statements in your complaint saying that you filed
    20· ·this complaint after receiving a probable cause
    21· ·determination, but you filed your federal
    22· ·complaint after receiving a right to sue on the
    23· ·complaint -- on the charge where there was no
    24· ·probable cause.· Isn't that what happened?
    25· · · · · · · If you don't know, you don't know.

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 119 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 191
                                                                               Kimberly Annette Hill

                                                                                              119
    ·1· ·That's fine.
    ·2· ·A.· · · · ·I don't know.
    ·3· ·Q.· · · · ·All right.· Maybe you can answer this,
    ·4· ·though:· Have you ever filed another charge after
    ·5· ·May 26, 2016, with the Ohio Civil Rights
    ·6· ·Commission regarding you not receiving the
    ·7· ·promotion in August of 2016?
    ·8· ·A.· · · · ·Not that I know of.
    ·9· · · · · · · MR. BAZELAK:· All right.· Let's
    10· ·take -- can we take like a half an hour?
    11· · · · · · · MS. BROWN:· Sure.
    12· · · · · · · · · · · ·- - - - -
    13· · · · · · · Thereupon, a luncheon recess is taken
    14· · · · · · · at 12:50 p.m.
    15· · · · · · · · · · · ·- - - - -
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 120 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 192
                                                                               Kimberly Annette Hill

                                                                                              120
    ·1· · · · · · · · · · · · · ·Tuesday Afternoon Session
    ·2· · · · · · · · · · · · · ·May 26, 2019, 1:33 p.m.
    ·3· · · · · · · · · · · ·- - - - -
    ·4· · · · · · · MR. BAZELAK:· Back on the record.
    ·5· ·Q.· · · · ·Lieutenant Hill, we're back on the
    ·6· ·record after a short lunch break.· And I am going
    ·7· ·to circle back now and talk to you about your
    ·8· ·position in the PSB as commander through the
    ·9· ·present day and also talk to you about the
    10· ·allegations that you've put in your federal
    11· ·complaint, okay?
    12· ·A.· · · · ·Okay.
    13· ·Q.· · · · ·Your complaint in paragraph 13 talks
    14· ·about the subordinates in your department not
    15· ·liking your course of action and not taking your
    16· ·authority as a female seriously.
    17· · · · · · · First of all, the subordinates, who are
    18· ·you referring to?
    19· ·A.· · · · ·All of them.· Primarily the sergeants,
    20· ·but the detectives were the same way, because they
    21· ·took their cues from the sergeants.
    22· ·Q.· · · · ·Okay.· So all the detectives that we
    23· ·went through during the course of your time at
    24· ·PSB?
    25· ·A.· · · · ·There was a question.· There was always

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 121 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 193
                                                                               Kimberly Annette Hill

                                                                                              121
    ·1· ·a question if I made an assignment why do I have
    ·2· ·to do that, or they would become angry if I made
    ·3· ·an assignment.· Some of them just wouldn't -- just
    ·4· ·would never -- they just wouldn't do the
    ·5· ·assignment.
    ·6· ·Q.· · · · ·Okay.· Who would not do an assignment
    ·7· ·that you gave to them?
    ·8· ·A.· · · · ·Well, for example, I gave Rob Rike, I
    ·9· ·assigned him a particular case, and he was so
    10· ·angry his face turned red like what's on that can
    11· ·he was so angry.· That's what we do is investigate
    12· ·citizen complaints.· He eventually did it.
    13· · · · · · · I also gave him -- we were going to
    14· ·look and evaluate traffic crashes and see where we
    15· ·could -- if there was anything we could evaluate,
    16· ·or if during the evaluation we could determine how
    17· ·we could decrease the cruiser crashes.
    18· · · · · · · He never did that.· He asked me well,
    19· ·what is an evaluation?· Well, what do you mean?
    20· ·What does it -- these are -- these are sergeants
    21· ·in internal affairs and you're going to ask me
    22· ·what an evaluation is?· So it was just a constant,
    23· ·like, pulling teeth to get anything done.
    24· ·Q.· · · · ·Okay.· So the one case you gave to
    25· ·Rike, you said he was angry and you --

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 122 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 194
                                                                               Kimberly Annette Hill

                                                                                              122
    ·1· ·A.· · · · ·Extremely.
    ·2· ·Q.· · · · ·-- just knew that by the -- him turning
    ·3· ·red and --
    ·4· ·A.· · · · ·Just his body language in general.
    ·5· ·Q.· · · · ·Okay.· Body language and turning red.
    ·6· ·But did you have any further conversation?· Did he
    ·7· ·tell you that he wasn't going to do it?
    ·8· ·A.· · · · ·No.· Oh, he did it.
    ·9· ·Q.· · · · ·He did it?· Okay.· And the other one
    10· ·was with Rike in terms of a traffic crash
    11· ·evaluation project.· Was that a written assignment
    12· ·he was given?
    13· ·A.· · · · ·Yes.
    14· · · · · · · THE WITNESS:· I've got that e-mail for
    15· ·you on that one.
    16· ·Q.· · · · ·Okay.· When was that e-mail, do you
    17· ·know?
    18· ·A.· · · · ·Oh, gosh.· I don't remember.
    19· ·Q.· · · · ·Do you have a copy of it?
    20· ·A.· · · · ·Yes.· I'll have to give it to my
    21· ·attorney.
    22· ·Q.· · · · ·Okay.· If you can get that to your
    23· ·attorney, she can get that to me.
    24· · · · · · · And did he -- how did he -- did he
    25· ·e-mail you back?

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 123 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 195
                                                                               Kimberly Annette Hill

                                                                                              123
    ·1· ·A.· · · · ·No.· He just never did it.· He sat in
    ·2· ·my office and asked me what was -- well, what is
    ·3· ·an evaluation?· Oh, he said it was the
    ·4· ·responsibility of the Academy to handle training
    ·5· ·and that wasn't a PSB responsibility, although
    ·6· ·this directive came from the Chief.
    ·7· ·Q.· · · · ·Okay.
    ·8· ·A.· · · · ·And it never got done.
    ·9· ·Q.· · · · ·All right.· Any other events in which
    10· ·your subordinates did anything to suggest to you
    11· ·that they didn't like your course of action and
    12· ·didn't take your authority as a female seriously?
    13· ·A.· · · · ·Besides the fact that they would
    14· ·withhold information from me.· I would ask a
    15· ·question about a process or something that needed
    16· ·to be done, and they would either give me the
    17· ·wrong answer and I would later hear about it from
    18· ·Ecton.· Well, I didn't know it was wrong because
    19· ·that's just what they told me.· Or either they
    20· ·would say they didn't know the answer to it.· And
    21· ·sometimes they would actually tell the truth.
    22· ·They would really be right.· So I was always
    23· ·confused.
    24· ·Q.· · · · ·Can you give me an example of that?
    25· ·A.· · · · ·One example is we were preparing for

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 124 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 196
                                                                               Kimberly Annette Hill

                                                                                              124
    ·1· ·firearms review board for a hearing for an
    ·2· ·officer-involved shooting, and Detective Howard
    ·3· ·Jordan was the primary investigator on that one.
    ·4· · · · · · · Well, part of the scheduling the
    ·5· ·firearm review board, you have to make calls to
    ·6· ·the deputy chief, the major, to another
    ·7· ·lieutenant, and to the Academy in order to
    ·8· ·schedule this firearms review board hearing.· And
    ·9· ·so we were all in a meeting.· It was the three
    10· ·investigators and the two sergeants and me.· And
    11· ·Detective Jordan, apparently he said that it was
    12· ·up to him to schedule.· This was my first hearing.
    13· ·And he said it was up to him to contact the deputy
    14· ·chief and everybody for the hearing.· And so I
    15· ·said are you sure?· He said yeah.· This is how we
    16· ·do it.· And I had the other ones all at the table,
    17· ·and not one person spoke up and said anything.
    18· ·Well, it turns out I'm supposed to do that.
    19· ·Because that was strange to me why would an
    20· ·investigator be the one to contact the deputy
    21· ·chief?· Because we had to get everybody scheduled
    22· ·now so we know when we're going to set up this
    23· ·firearms review board.· And that should have been
    24· ·my responsibility, but he insisted that it was
    25· ·him.

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 125 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 197
                                                                               Kimberly Annette Hill

                                                                                              125
    ·1· ·Q.· · · · ·"He" being Howard Jordan?
    ·2· ·A.· · · · ·Right.· And that was a big issue with
    ·3· ·Ecton and, like I told him, I didn't know.· This
    ·4· ·is what they told me, or this is what Jordan told
    ·5· ·me, and nobody said anything.· Nobody spoke up.
    ·6· · · · · · · So after I had met with Ecton, after I
    ·7· ·got a new butt hole chewed, I went back over there
    ·8· ·and I confronted Rike and Reboulet.· I said why
    ·9· ·didn't you guys tell me that was the proper
    10· ·procedure?· Well, Rike lied and said he didn't
    11· ·hear it.· Reboulet said well, I heard it, but I
    12· ·don't know why I didn't say anything.· These are
    13· ·the kinds of things that I experienced.
    14· ·Q.· · · · ·Heard what?
    15· ·A.· · · · ·The conversation between me and
    16· ·Detective Jordan about the firearms review board.
    17· ·They all sat there knowing that what he was
    18· ·telling me wasn't correct, but nobody said
    19· ·anything.· And they knew I didn't know because I
    20· ·was new.
    21· ·Q.· · · · ·Did you ask Detective Jordan why he
    22· ·said it?
    23· ·A.· · · · ·No, but I asked the sergeants why they
    24· ·didn't say anything.
    25· ·Q.· · · · ·Well, apparently the wrong information

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 126 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 198
                                                                               Kimberly Annette Hill

                                                                                              126
    ·1· ·was coming from Detective Jordan.
    ·2· ·A.· · · · ·It came -- that was just one example.
    ·3· ·And they didn't say anything, but they knew.
    ·4· ·Well, like Reboulet saying, yeah, I heard it, but
    ·5· ·he said I don't know why I didn't say anything.
    ·6· ·So there were things like that that happened, and
    ·7· ·they happened regularly.
    ·8· · · · · · · Or they would -- like I said, they
    ·9· ·would withhold information, but then Ecton did the
    10· ·same thing, so it was --
    11· ·Q.· · · · ·So it says here --
    12· ·A.· · · · ·I didn't have a chance.
    13· ·Q.· · · · ·-- authority was edged away, coworkers
    14· ·either completely ignored her -- ignored you or
    15· ·made you feel that you imagined the issues.
    16· · · · · · · What's your factual basis for that
    17· ·allegation?
    18· ·A.· · · · ·Yeah.· I would -- for instance, I was
    19· ·always confused because, like I said, they would
    20· ·tell me -- I would ask them how, you know, for
    21· ·example, we have to do -- and you know this.· Oh,
    22· ·shoot.· What are they called?· Moral obligation
    23· ·claims.· So if we conducted the investigation, if
    24· ·the investigation was conducted in professional
    25· ·standards and there was a moral obligation claim,

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 127 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 199
                                                                               Kimberly Annette Hill

                                                                                              127
    ·1· ·then we should do the moral obligation claim, too.
    ·2· · · · · · · Well, I asked them.· I said, well, is
    ·3· ·this how you all have done it in the past?· Oh, I
    ·4· ·don't know.· Because if it's an investigation in
    ·5· ·internal affairs, everything should stay internal
    ·6· ·affairs.· And they claimed they didn't know.
    ·7· ·Well, come to find out they should have stayed in
    ·8· ·internal affairs.· Well, they've been there for
    ·9· ·years so they knew the process and they didn't
    10· ·tell me.
    11· · · · · · · And, like I said, sometimes they would
    12· ·say they didn't know and sometimes they probably
    13· ·really didn't know.· I had to go find it somewhere
    14· ·else.· Or sometimes they would tell me the truth.
    15· ·So I was always confused about what, you know -- I
    16· ·couldn't really tell.· I was always off balance.
    17· ·Q.· · · · ·Okay.· It says, "Other lieutenants and
    18· ·majors from within the department also used the
    19· ·same tactics."· You referred to Colonel Ecton.
    20· ·A.· · · · ·Right.
    21· ·Q.· · · · ·Colonel Ecton, African-American male,
    22· ·right?
    23· ·A.· · · · ·Right.
    24· ·Q.· · · · ·Is he one of the others that used the
    25· ·same tactics?

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 128 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 200
                                                                               Kimberly Annette Hill

                                                                                              128
    ·1· ·A.· · · · ·Uh-huh.
    ·2· ·Q.· · · · ·Yes?
    ·3· ·A.· · · · ·Yes.
    ·4· ·Q.· · · · ·Okay.· What other lieutenants and
    ·5· ·majors within the police department --
    ·6· ·A.· · · · ·I had problems with Brian Johns, of
    ·7· ·course Carper, Wendy Stiver, Andy Booher.
    ·8· ·Q.· · · · ·Okay.· Can you tell me what actions
    ·9· ·that they took that you considered created a
    10· ·hostile work environment?
    11· ·A.· · · · ·For example, just not -- treating me
    12· ·like I wasn't there, like I was just invisible.
    13· ·And they would communicate with the sergeants, the
    14· ·white male sergeants and not me.
    15· · · · · · · And initially I thought it was just
    16· ·because they were accustomed to talking to them as
    17· ·opposed to me, but eventually everybody knew I was
    18· ·there.
    19· · · · · · · And, for example, we sent out citizen
    20· ·letters when we finish completing an
    21· ·investigation.· We do it in professional standards
    22· ·and they do it in the divisions.· Well, the
    23· ·citizen letter, the last paragraph states that if
    24· ·you have any questions to contact the commander or
    25· ·major, whoever the division's coming from, or if

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 129 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 201
                                                                               Kimberly Annette Hill

                                                                                              129
    ·1· ·you have any questions about anything else, you
    ·2· ·can contact the commander of professional
    ·3· ·standards lieutenant whoever at this number.
    ·4· ·Well, they would either put -- and I've got
    ·5· ·examples for you, too.· They would put contact
    ·6· ·Sergeant Timothy Reboulet in internal affairs
    ·7· ·knowing that I was there, or they would just say
    ·8· ·contact professional standards bureau at this.                                      I
    ·9· ·was never acknowledged as a commander there.
    10· ·Q.· · · · ·Who was writing -- who was the author
    11· ·of these letters?
    12· ·A.· · · · ·One came from Henderson's division and
    13· ·one came from Brian Johns' division.· Now, sure,
    14· ·there were more, but those were just the only two
    15· ·that I came -- that I was actually able to pull
    16· ·out of the blue team, because I didn't go over
    17· ·to -- I just eventually -- I stopped dealing with
    18· ·blue team all together, but I'm sure there were
    19· ·others.· That was just a standard, I'm sure.
    20· ·Q.· · · · ·All right.· Anything else?
    21· ·A.· · · · ·Oh, there's a lot, but for now this is
    22· ·a good example.
    23· ·Q.· · · · ·Well, anything that you can tell me in
    24· ·terms of what you consider to be discriminatory or
    25· ·retaliatory treatment based upon your race and/or

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 130 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 202
                                                                               Kimberly Annette Hill

                                                                                              130
    ·1· ·gender by subordinates or lieutenants or majors.
    ·2· ·A.· · · · ·I'm sorry.· Was that a question?
    ·3· ·Q.· · · · ·Yes.· Any other --
    ·4· ·A.· · · · ·They would.
    ·5· ·Q.· · · · ·-- examples of events or actions that
    ·6· ·were taken.
    ·7· ·A.· · · · ·This happened over a long period of
    ·8· ·time, so there are a lot of things.· So I can't,
    ·9· ·you know, sit and tell you every single thing.· We
    10· ·don't have time for that.· But those are some
    11· ·examples of it.
    12· ·Q.· · · · ·It says, "Before he took over the
    13· ·Department was temporary commanded by two
    14· ·Caucasian sergeants."· That would be Rike and
    15· ·Reboulet?
    16· ·A.· · · · ·Yes.
    17· ·Q.· · · · ·"This temporary authority gave the
    18· ·sergeants exposure to additional power and control
    19· ·they did not want to relinquish to a woman once
    20· ·Lieutenant Hill took over the division."
    21· · · · · · · What's your basis for saying they
    22· ·didn't want to relinquish it to you?
    23· ·A.· · · · ·They never acknowledged that I was the
    24· ·commander.· They -- everything stayed like it was.
    25· ·And I talked to Ecton about it and told him,

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 131 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 203
                                                                               Kimberly Annette Hill

                                                                                              131
    ·1· ·because he would do the same thing.· He would send
    ·2· ·an e-mail and he would send it to me, Rike, and
    ·3· ·Reboulet.· And I said Major, you can't do that
    ·4· ·because I need to establish myself as the
    ·5· ·commander.· Whatever information you have, send it
    ·6· ·to me and then I'll let them know.· But even, you
    ·7· ·know, even when I got different sergeants, he
    ·8· ·still continued to do the same thing.· So I was
    ·9· ·never able to really establish myself as a
    10· ·commander.· But once again, that's just an
    11· ·example.
    12· ·Q.· · · · ·You don't believe that Sergeants Rike
    13· ·and Reboulet wanted to relinquish the control over
    14· ·that department before you came in terms of being
    15· ·a commander?
    16· ·A.· · · · ·Mr. Bazelak, you're a white male.· That
    17· ·is -- it's your world, and we know how it is with
    18· ·power, men, testosterone, ego.· All those things
    19· ·go together.· They had never had a black or female
    20· ·commander.· You've been in charge for 15 months
    21· ·and then you get me.· I mean, it's just, you
    22· ·know -- you all know that's natural.· That's a
    23· ·natural tendency.· We all know that.
    24· ·Q.· · · · ·Okay.· So we're going to get
    25· ·to -- there's an e-mail dated September 8th, 2015.

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 132 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 204
                                                                               Kimberly Annette Hill

                                                                                              132
    ·1· · · · · · · Before September 8th, 2015, had you
    ·2· ·complained to anybody, any superior of yours
    ·3· ·within the police department about any type of
    ·4· ·treatment that you received?
    ·5· ·A.· · · · ·Yes.
    ·6· ·Q.· · · · ·Who?
    ·7· ·A.· · · · ·Chief and Ecton.
    ·8· ·Q.· · · · ·When did you complain to them before
    ·9· ·September 2015?
    10· ·A.· · · · ·I had a meeting with Chief.· I believe
    11· ·it was December or January.· No, it must have been
    12· ·December of 2014.· No.· Yeah, 2014.· And I told
    13· ·him about some things that were going on there.
    14· ·Q.· · · · ·What did you tell him?
    15· ·A.· · · · ·Yeah.· I don't remember specifically,
    16· ·but I do remember telling him that their next
    17· ·commander, they shouldn't have a long gap between
    18· ·the time that I leave and another commander comes
    19· ·in, that it should happen fairly soon so that we
    20· ·avoid that power struggle there.· So he knew about
    21· ·it.
    22· · · · · · · Further, he also knew that I had a
    23· ·problem that Chabali was an issue, too.· And I
    24· ·talked to him about Chabali in that meeting that I
    25· ·had there, too, but it was the Friday before

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 133 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 205
                                                                               Kimberly Annette Hill

                                                                                              133
    ·1· ·Mother's Day of 2014 that there was a big blowup
    ·2· ·with me and Ecton over investigations and Chabali
    ·3· ·and -- because the standards for me were set high,
    ·4· ·and I could never understand why I had Chabali,
    ·5· ·who had never been a PSB commander, Ecton, who had
    ·6· ·never been a PSB commander, and these people
    ·7· ·telling me when -- that I should have certain
    ·8· ·things done at a certain time, but they never sat
    ·9· ·in my seat.· I never understood that.· How can you
    10· ·tell me?· How can you say this should be done at a
    11· ·certain time?· That didn't make sense to me.
    12· · · · · · · So we had a big blowup and I told him
    13· ·to assign me -- tell the Chief to assign me
    14· ·somewhere else.· That was the Friday before
    15· ·Mother's day in 2014.
    16· · · · · · · We ended up talking the following day,
    17· ·that Saturday, and he said Chief was not going to
    18· ·reassign me.· And -- oh, and I was also supposed
    19· ·to start training that Monday, because I hadn't
    20· ·had training for internal affairs yet, and then I
    21· ·had to go to training.· So that's why I stayed.
    22· · · · · · · But they knew that I was having
    23· ·problems internally and with -- at least with
    24· ·Chabali.
    25· ·Q.· · · · ·So you asked to be reassigned from PSB

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 134 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 206
                                                                               Kimberly Annette Hill

                                                                                              134
    ·1· ·even before you were trained?
    ·2· ·A.· · · · ·Yes, because I was having problems with
    ·3· ·them ever since I got there, and nobody was
    ·4· ·listening to me.
    ·5· · · · · · · · · · · ·- - - - -
    ·6· · · · · · · Thereupon, Deposition Exhibit P is
    ·7· ·marked for purposes of identification.
    ·8· · · · · · · · · · · - - - - -
    ·9· ·Q.· · · · ·Showing you what's been marked as
    10· ·Defendant's Exhibit P.· Is this the e-mail that
    11· ·you're referencing in paragraph 18 of your
    12· ·complaint dated September 8, 2015?
    13· ·A.· · · · ·Yes.
    14· ·Q.· · · · ·You used the words "vehement
    15· ·opposition" in the e-mail.· What was your basis
    16· ·for saying that you had received "vehement
    17· ·opposition"?· Have we already talked about those
    18· ·things, or is there something else?
    19· ·A.· · · · ·Yeah, I talked to him about it.
    20· ·Q.· · · · ·Have we discussed that in this
    21· ·deposition, also, that "vehement opposition," or
    22· ·are there other things that you're referring to in
    23· ·terms of the "vehement opposition"?
    24· ·A.· · · · ·Yeah, we've discussed some of it here,
    25· ·but there's just so much of it because it occurred

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 135 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 207
                                                                               Kimberly Annette Hill

                                                                                              135
    ·1· ·over such a long period of time, so, you know,
    ·2· ·like I said, if I discussed every single thing,
    ·3· ·we'd be here for a year.
    ·4· ·Q.· · · · ·Well, I'm interested in anything that
    ·5· ·you believe created a hostile work environment
    ·6· ·that was so significant to you that it affected
    ·7· ·you in terms of your job or so severe that it
    ·8· ·was -- it was a hostile work environment for you.
    ·9· ·That's what I'm interested in.
    10· ·A.· · · · ·That it continued for such a long time
    11· ·and nobody did anything, just the constant -- like
    12· ·I said, the hatefulness and whining, you know.                                      I
    13· ·would send something -- as a matter of fact, I
    14· ·stopped sending things through me.· I would send
    15· ·them back through the white male sergeants,
    16· ·because if there was something that needed to be
    17· ·corrected, they were okay if it went to the white
    18· ·male sergeants.
    19· · · · · · · But the bottom line is if I sent it
    20· ·back to them, that was the issue.· That's when I
    21· ·would get, you know, well, there's nothing wrong
    22· ·with it, I'm not going to change it, or whatever.
    23· ·And that's what I told here.· Until that time I
    24· ·would no longer make recommendations for change or
    25· ·review any investigations, because if I review

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 136 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 208
                                                                               Kimberly Annette Hill

                                                                                              136
    ·1· ·them and find things that are incorrect, you know,
    ·2· ·then I'd get people wanting to crucify me, you
    ·3· ·know.· I was done.
    ·4· ·Q.· · · · ·Okay.· So in this e-mail, you sent it
    ·5· ·to Ecton and Biehl, correct?
    ·6· ·A.· · · · ·Yes.
    ·7· ·Q.· · · · ·And did you have any conversations with
    ·8· ·them about the e-mail?
    ·9· ·A.· · · · ·No.
    10· ·Q.· · · · ·It says here that you "requested an
    11· ·outside agency to perform an audit," correct?
    12· ·What were you referring to in terms of an audit
    13· ·and that -- the processes in PSB?
    14· ·A.· · · · ·As far as the investigations, there was
    15· ·no oversight.· Chief or the majors could basically
    16· ·do whatever it is they wanted to do.· And we had
    17· ·them sending in -- we would know that there was a
    18· ·violation in one district or one division and the
    19· ·same violation in another division.· The person in
    20· ·this division would get nothing, the person in
    21· ·this division would receive discipline.· And there
    22· ·had to be some person or some entity that could
    23· ·say this is -- this is happening and it shouldn't
    24· ·be, and we were the ones to bring that to their
    25· ·attention.· But, you know, every time I did, there

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 137 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 209
                                                                               Kimberly Annette Hill

                                                                                              137
    ·1· ·was a -- there was an issue, so --
    ·2· ·Q.· · · · ·Okay.· There's another issue that you
    ·3· ·had that you put in your complaint about citizen
    ·4· ·complaints or complaint receipts.· Do you recall
    ·5· ·that?
    ·6· ·A.· · · · ·Could be.
    ·7· ·Q.· · · · ·Well, it's in your complaint.
    ·8· ·A.· · · · ·Okay.
    ·9· ·Q.· · · · ·It says January 7th, 2015, e-mail to
    10· ·Major Johns.· Do you recall that one?
    11· ·A.· · · · ·I'd have to see it.
    12· · · · · · · · · · · ·- - - - -
    13· · · · · · · Thereupon, Deposition Exhibit Q is
    14· ·marked for purposes of identification.
    15· · · · · · · · · · · - - - - -
    16· ·Q.· · · · ·Showing you what's been marked as
    17· ·Defendant's Exhibit Q, e-mail from you regarding
    18· ·complaint receipts.· Do you recall that one?
    19· ·A.· · · · ·Oh, yeah.· Yes, I do.
    20· ·Q.· · · · ·And you were -- in your complaint you
    21· ·say that you pointed out several problems with the
    22· ·complaint receipt and recommended additional
    23· ·investigation, and that Major Johns and other
    24· ·sergeants treated you with hostility and
    25· ·retaliation for you reporting the problems on

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 138 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 210
                                                                               Kimberly Annette Hill

                                                                                              138
    ·1· ·complaint receipts.
    ·2· · · · · · · What is your basis for that allegation?
    ·3· ·A.· · · · ·They eventually did a full
    ·4· ·investigation on this one.
    ·5· ·Q.· · · · ·On which one?
    ·6· ·A.· · · · ·On this particular complaint they made
    ·7· ·a full investigation as opposed to a complaint
    ·8· ·receipt.· But I had to go back and forth.· This is
    ·9· ·not the only part of it.· It's got two or three
    10· ·pages, so --
    11· ·Q.· · · · ·Okay.· Again, it's in your complaint
    12· ·here about pointing out problems, recommending
    13· ·additional investigation, and you being treated
    14· ·with hostility in retaliation for reporting
    15· ·problems.
    16· · · · · · · Tell me what the -- tell me what you're
    17· ·talking about there.
    18· ·A.· · · · ·They just did what they wanted to do.
    19· ·Sometimes they would change them.· Sometimes they
    20· ·wouldn't if it came from me.· Now, if they came
    21· ·from a white male sergeant, they did.· They made
    22· ·the changes.
    23· ·Q.· · · · ·Going to paragraph 22, it says that you
    24· ·applied for a promotion for major in the spring of
    25· ·16.· We talked about that.· You were not promoted

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 139 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 211
                                                                               Kimberly Annette Hill

                                                                                              139
    ·1· ·to the position.· You said you were the most
    ·2· ·qualified for the promotion and had the most
    ·3· ·seniority of all lieutenants that applied for the
    ·4· ·position.
    ·5· · · · · · · First question is do you believe
    ·6· ·Lieutenant Stiver and Henderson were qualified for
    ·7· ·the position as well?
    ·8· ·A.· · · · ·I believe they could do the job, and
    ·9· ·I'm not the only one who could do the job.
    10· ·Anybody could do the job, really --
    11· ·Q.· · · · ·Okay.
    12· ·A.· · · · ·-- any of the lieutenants.
    13· ·Q.· · · · ·All right.· And then we talked about
    14· ·the seniority issue before, but you do understand
    15· ·that the major position is not a seniority
    16· ·position within the City of Dayton?
    17· ·A.· · · · ·Yes.· I understand that.
    18· ·Q.· · · · ·All right.· And to be fair, I mean,
    19· ·you're just saying that that's how it was done in
    20· ·the past, but there's no requirement to use
    21· ·seniority when determining who to pick as a major
    22· ·within the Dayton Police Department.· Do you agree
    23· ·with that?
    24· ·A.· · · · ·There's no requirement --
    25· ·Q.· · · · ·Right.

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 140 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 212
                                                                               Kimberly Annette Hill

                                                                                              140
    ·1· ·A.· · · · ·-- but that's how it had been done
    ·2· ·previously when they were all white males until it
    ·3· ·got to me, and then the process changed.
    ·4· ·Q.· · · · ·All right.· And then with regard to you
    ·5· ·having the most seniority of all the lieutenants,
    ·6· ·again, we talked about that where you had maybe a
    ·7· ·year or so more time as a lieutenant than
    ·8· ·Henderson and Stiver had as a lieutenant, correct,
    ·9· ·just in terms of --
    10· ·A.· · · · ·Not only in terms of seniority, but in
    11· ·terms of experience, in terms of successes in
    12· ·solving difficult problems, I had more seniority
    13· ·than them.· I mean, I had more experience than
    14· ·them.
    15· ·Q.· · · · ·All right.· Do you have any basis for
    16· ·saying your qualifications and your experience
    17· ·were not considered by Ms. Dickstein?
    18· ·A.· · · · ·I don't know what she was thinking.                                      I
    19· ·have no idea.· I haven't talked to her.
    20· ·Q.· · · · ·Well, your complaint says that the only
    21· ·logical conclusion is that your qualifications and
    22· ·seniority were not considered in the process.
    23· ·A.· · · · ·Well, that is a logical conclusion.
    24· ·Q.· · · · ·But you have no idea of what
    25· ·qualifications you had or experience you had,

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 141 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 213
                                                                               Kimberly Annette Hill

                                                                                              141
    ·1· ·whether that was considered by the decisionmaker,
    ·2· ·the City manager?
    ·3· ·A.· · · · ·No.· I don't know.· It doesn't appear
    ·4· ·to have been.
    ·5· ·Q.· · · · ·And what is your basis to say that it's
    ·6· ·your reasonable belief that race and sex and your
    ·7· ·desire to make changes to the racist tactics of
    ·8· ·the City of Dayton were the driving factors in
    ·9· ·Ms. Dickstein to not promote you?
    10· ·A.· · · · ·Because I challenged the system, and I
    11· ·didn't know I wasn't supposed to.· I thought I was
    12· ·here to protect the City and protect the Chief,
    13· ·you know.· I thought it was -- I was supposed to
    14· ·protect us from liability and bring things forward
    15· ·and say I think we could do things differently
    16· ·this way so it would be better, because I know
    17· ·Chief doesn't -- I mean, there's no way he can
    18· ·know everything.· He just can't.· That's why you
    19· ·have people in positions that can bring things to
    20· ·you and let you know.· I see this as, you know,
    21· ·this is a potential pitfall for this, and we need
    22· ·to shore it up so that we don't have issues.
    23· ·Q.· · · · ·Do you have any evidence to show that
    24· ·your race or your sex or your desire to make
    25· ·changes to the Department were the driving factors

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 142 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 214
                                                                               Kimberly Annette Hill

                                                                                              142
    ·1· ·in the decision as opposed to your qualifications?
    ·2· ·A.· · · · ·Because I feel that I was the most
    ·3· ·qualified.· I had the most experience.· Everybody
    ·4· ·else is a white male, or white or male.· Nobody
    ·5· ·else is a black female.· I'm not part of the in
    ·6· ·group.· I'm part of the out group.· And everybody
    ·7· ·likes the like minds, and we all sit around the
    ·8· ·table and, you know, we co-sign each other on
    ·9· ·everything, but then you get somebody there who's
    10· ·different who may not co-sign.
    11· · · · · · · That's why I said I wasn't there
    12· ·to -- I'm not there to be a token, to be a bobble
    13· ·head.· That's not me.· So that's what makes me
    14· ·think that yes, their decisions were based on race
    15· ·and gender, because if he wanted to -- like he
    16· ·said in -- we had one meeting with OCRC.· The
    17· ·Chief said well, I now had diversity.· So then
    18· ·he -- this is when he came up with this bright
    19· ·idea to have this assessment center, which the
    20· ·assessment center in and of it itself is okay.                                      I
    21· ·don't have a problem with the assessment center,
    22· ·you know.· I don't have a problem with the scores.
    23· ·That's what -- you score what you score.· I don't
    24· ·think that the people scoring at the assessment
    25· ·center were racist in any way.· It's just an

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 143 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 215
                                                                               Kimberly Annette Hill

                                                                                              143
    ·1· ·assessment center.
    ·2· · · · · · · But where Chief lied is when he said
    ·3· ·that he now had diversity.· He had diversity in
    ·4· ·2012.· I was a lieutenant.· Stiver was a
    ·5· ·lieutenant.· Henderson was a lieutenant.· We were
    ·6· ·all lieutenants in 2012.· But he didn't go through
    ·7· ·the assessment center process, so that's a lie.
    ·8· ·Q.· · · · ·What's the lie?· I'm not understanding
    ·9· ·that.· What's the lie?
    10· ·A.· · · · ·Okay.· He said in the meeting with OCRC
    11· ·that in 2016 I now have diversity.· So he now
    12· ·implements this assessment center.· He didn't just
    13· ·get diversity in 2016.· He had diversity in 2012.
    14· ·The same people who were lieutenants in '16 were
    15· ·lieutenants in 2012.· He didn't implement an
    16· ·assessment center in 2012.· He implemented it in
    17· ·2016.
    18· ·Q.· · · · ·Well, he implemented it in 2015 with
    19· ·the --
    20· ·A.· · · · ·Right.
    21· ·Q.· · · · ·-- Ecton/Carper appointments.
    22· ·A.· · · · ·That wasn't for a major position.· That
    23· ·was for the deputy chief.· So either way it wasn't
    24· ·implemented in 2012 when he still had the same
    25· ·people on the list.

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 144 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 216
                                                                               Kimberly Annette Hill

                                                                                              144
    ·1· ·Q.· · · · ·The assessment center exercise was not
    ·2· ·the first time it was used with regard to your
    ·3· ·major position.
    ·4· ·A.· · · · ·But it was the time it was used for --
    ·5· ·Q.· · · · ·Just answer my question.· Yes?
    ·6· ·A.· · · · ·What was your question?· I'm sorry.
    ·7· ·Q.· · · · ·The assessment center exercise was not
    ·8· ·used for the first time in your process to apply
    ·9· ·for the major position.· It had been used before
    10· ·for the deputy director position, correct?
    11· ·A.· · · · ·It was the first time it was used for
    12· ·the major's position.· It had been used for the
    13· ·deputy chief position --
    14· ·Q.· · · · ·Right.
    15· ·A.· · · · ·-- when the senior major was African-
    16· ·American.· So that's -- that's very telling for
    17· ·me.
    18· ·Q.· · · · ·And you don't know for sure, but you
    19· ·think it may have been used before in civil
    20· ·service positions in the sergeants?
    21· ·A.· · · · ·In the lieutenants.· I know it was in
    22· ·the lieutenants.
    23· ·Q.· · · · ·When was that?
    24· ·A.· · · · ·That was in 2003.
    25· ·Q.· · · · ·So it had been used before?

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 145 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 217
                                                                               Kimberly Annette Hill

                                                                                              145
    ·1· ·A.· · · · ·Yes.
    ·2· ·Q.· · · · ·And, again, I'm still not getting the
    ·3· ·diversity.· You say he lied.· I'm not getting a
    ·4· ·lie.· Where are you -- you're using?
    ·5· ·A.· · · · ·I understand.
    ·6· ·Q.· · · · ·That's a strong word.· What's the --
    ·7· ·A.· · · · ·I understand, Mr. Bazelak.                                   I
    ·8· ·understand you don't --
    ·9· ·Q.· · · · ·No, I don't understand the lie.· I can
    10· ·understand lies if you tell me what you're saying.
    11· ·A.· · · · ·I'll try it a different way so you can
    12· ·understand what I'm saying.· Did you --
    13· · · · · · · MS. BROWN:· I get it.
    14· ·A.· · · · ·He said in 2016 he now had diversity
    15· ·amongst the lieutenants, so he implemented this
    16· ·assessment center because oh, now I have
    17· ·diversity.
    18· · · · · · · He had diversity in 2012.· He didn't
    19· ·realize what he was saying.· He had the same
    20· ·people in 2016 who were lieutenants were the same
    21· ·people in 2012 who were lieutenants, too.· So he
    22· ·had diversity in 2012.· He didn't implement an
    23· ·assessment center system then.· He went according
    24· ·to seniority, because all the senior ones were
    25· ·white male until it got to me.· Now all of a

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 146 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 218
                                                                               Kimberly Annette Hill

                                                                                              146
    ·1· ·sudden -- for the major's position.· Now all of a
    ·2· ·sudden I have diversity.· I was a lieutenant.
    ·3· ·Stiver was a lieutenant.· Henderson was a
    ·4· ·lieutenant all in 2012.
    ·5· ·Q.· · · · ·All right.· Anyway, that's all based on
    ·6· ·something that you heard him say in a meeting in
    ·7· ·the Ohio Civil Rights Commission?
    ·8· ·A.· · · · ·Yes.
    ·9· ·Q.· · · · ·All right.
    10· ·A.· · · · ·And it's something that actually
    11· ·occurred.
    12· ·Q.· · · · ·Let's talk about your performance
    13· ·evaluations.· You didn't get one in 2015, right?
    14· ·A.· · · · ·Right.
    15· ·Q.· · · · ·And the person that would have done
    16· ·that would have been Ecton?
    17· ·A.· · · · ·Yes.
    18· ·Q.· · · · ·And then the one for 2014, you had an
    19· ·exceeds or meets expectation reviews in each
    20· ·category on your evaluation?
    21· ·A.· · · · ·Yes.
    22· ·Q.· · · · ·All right.· And then in 2014 there was
    23· ·an indication on your performance evaluation that
    24· ·your development had been slowed because you were
    25· ·attending the Certified Law Enforcement Executives

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 147 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 219
                                                                               Kimberly Annette Hill

                                                                                              147
    ·1· ·Program, or CLEEP.
    ·2· ·A.· · · · ·That's what he put.
    ·3· ·Q.· · · · ·Right.· That's what your evaluation
    ·4· ·was.
    ·5· ·A.· · · · ·Right.
    ·6· ·Q.· · · · ·And that he anticipated in 2015 that
    ·7· ·you'd have more exceeds standard ratings.
    ·8· ·A.· · · · ·I think that's what he put.
    ·9· ·Q.· · · · ·All right.· We talked about that.
    10· · · · · · · I don't know, but in paragraphs 28
    11· ·through 32 you talk about Ecton's promotion and
    12· ·the assessment center that was used to promote
    13· ·Ecton and Carper, and I guess I'm -- I guess I'll
    14· ·just ask what that has to do with your case.
    15· ·A.· · · · ·Same thing.· That wasn't implemented
    16· ·until you now have a black male who's up
    17· ·for -- who could be promoted, and he implemented
    18· ·the assessment center process.
    19· · · · · · · Prior to that he selected Chabali for
    20· ·the deputy chief.· Chabali, who considers himself
    21· ·white.· I think he's actually -- I think he's
    22· ·actually Cuban but he considers himself a white
    23· ·male.· He had been a major for maybe a year, maybe
    24· ·year and a half, and Ecton had been a major for
    25· ·12, 13, 14 years or so, and he selected Chabali.

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 148 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 220
                                                                               Kimberly Annette Hill

                                                                                              148
    ·1· ·There was no assessment center.
    ·2· · · · · · · So then he wanted to -- later on, after
    ·3· ·Chabali was leaving, he needed to fill that
    ·4· ·position again, and he wanted Carper because
    ·5· ·Carper and Chabali are best buddies.· So he wanted
    ·6· ·to fill that -- and they had the Chief's ear.· And
    ·7· ·we all know how that works, how politics works.
    ·8· ·It's everywhere.· So they've got his ear now.
    ·9· · · · · · · And he wanted Carper over Ecton, so
    10· ·then he decided to once again implement this
    11· ·assessment center when it came down to now there's
    12· ·this African-American that he already skipped over
    13· ·once, so now he's going to introduce this
    14· ·assessment center again.· He's got him again.
    15· ·Q.· · · · ·And he was promoted.
    16· ·A.· · · · ·He was promoted, yes.
    17· ·Q.· · · · ·Okay.· And then you have Major Johns
    18· ·was appointed to lieutenant colonel along with
    19· ·Colonel Ecton.· That's a mistake, right?
    20· ·A.· · · · ·That's a mistake.
    21· ·Q.· · · · ·It should say major -- should say
    22· ·Carper.
    23· ·A.· · · · ·Carper, yes.
    24· ·Q.· · · · ·So what is your basis for saying that
    25· ·the promotion of Major Carper, it says Johns but

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 149 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 221
                                                                               Kimberly Annette Hill

                                                                                              149
    ·1· ·it should be Carper in paragraph 32, was
    ·2· ·implemented to usurp authority from
    ·3· ·Lieutenant Ecton?
    ·4· ·A.· · · · ·It was because historically
    ·5· ·African-Americans in law enforcement -- and all
    ·6· ·the research, the research is there.· It's
    ·7· ·difficult to put an African-American over someone
    ·8· ·who's white, and when they do, they typically, you
    ·9· ·know, reduce your power.· That's politically --
    10· ·it's in the research.· I can show it to you.
    11· ·Q.· · · · ·But if you had some intent to exclude
    12· ·African-American applicants through the use of an
    13· ·assessment center process, you would think you
    14· ·would not promote the African-American after the
    15· ·use of the assessment center.· In this case, the
    16· ·African-American was promoted to the position
    17· ·after the assessment center, right?· Colonel Ecton
    18· ·was promoted.
    19· ·A.· · · · ·He was promoted, but he wasn't number
    20· ·one.
    21· ·Q.· · · · ·Okay.· Next it says that you -- again,
    22· ·I'm going to go over this, and if you know, you
    23· ·know.· If you don't, you don't.· But we went
    24· ·through a bunch of documents before and it says on
    25· ·May 18th, 2017, you received a letter of

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 150 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 222
                                                                               Kimberly Annette Hill

                                                                                              150
    ·1· ·determination from OCRC finding that there was
    ·2· ·enough evidence to show charging party was
    ·3· ·subjected to discrimination based upon membership
    ·4· ·in a protected class."
    ·5· · · · · · · That was for the other charge, not the
    ·6· ·May 10th charge.· We've established that, right?
    ·7· ·A.· · · · ·Okay.
    ·8· ·Q.· · · · ·All right.· And for that one you have
    ·9· ·not filed a federal lawsuit, correct?
    10· ·A.· · · · ·I didn't realize that I'd
    11· ·received -- that their ruling was only for one.                                       I
    12· ·thought it was -- since the complaints are the
    13· ·same, I thought it was for the same thing.
    14· ·Q.· · · · ·Okay.· You have filed a lawsuit after
    15· ·you received a right-to-sue letter, which is
    16· ·paragraph 36 in your complaint with regard to the
    17· ·May 10th, 2016, charge, correct?
    18· ·A.· · · · ·Okay.
    19· ·Q.· · · · ·All right.· Can you tell me any
    20· ·evidence that you have or actions that you believe
    21· ·were in retaliation for you engaging in legal acts
    22· ·or filing claims or anything like that, for filing
    23· ·the charge, anything that you believe you were
    24· ·retaliated against?
    25· ·A.· · · · ·One example, I believe that

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 151 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 223
                                                                               Kimberly Annette Hill

                                                                                              151
    ·1· ·Chief -- after one complaint, the last complaint
    ·2· ·when -- I think it was the end of September when I
    ·3· ·just couldn't take any more, after an e-mail that
    ·4· ·I sent I think Chief changed the way e-mails went
    ·5· ·out, because we no longer got information that we
    ·6· ·normally got.· They were mostly just
    ·7· ·informational-type things for just advertisements,
    ·8· ·you know, for cultural works and stuff like that,
    ·9· ·but no police business.
    10· · · · · · · And then just the attitude changed, and
    11· ·when he came over for a meeting I think it was
    12· ·October 2nd he mentioned -- that was after that
    13· ·e-mail that I sent to Reboulet that showed
    14· ·how -- when I told Chief finally this is what's
    15· ·been happening to me all along, I think it made
    16· ·him mad and he came over, and he had a meeting --
    17· ·oh, thanks.· He had a meeting with me and the
    18· ·sergeants and the department advocate and Ecton,
    19· ·and he said that he gave the majors latitude in
    20· ·how they wanted to do the investigations.
    21· · · · · · · And then he said -- and then I -- we
    22· ·must have had some conversation about
    23· ·education-based discipline, which is something
    24· ·that I wanted to implement.· It was my capstone
    25· ·project.· And when I told him that I wanted to

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 152 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 224
                                                                               Kimberly Annette Hill

                                                                                              152
    ·1· ·prepare the PowerPoint because it was my project,
    ·2· ·he just rolled his eyes up in his head like that
    ·3· ·and --
    ·4· ·Q.· · · · ·When you say, "he," you're referring to
    ·5· ·Chief?
    ·6· ·A.· · · · ·Yes.· And so he was exasperated and
    ·7· ·he -- basically he just, you know -- I knew that I
    ·8· ·had no support.
    ·9· ·Q.· · · · ·What e-mail are you referring to with
    10· ·regard to Reboulet?
    11· ·A.· · · · ·It was signed and dated September 28th.
    12· ·Q.· · · · ·Of?
    13· ·A.· · · · ·2015.
    14· ·Q.· · · · ·Referencing what?
    15· ·A.· · · · ·There was some -- a media request for
    16· ·information.· And I had told Reboulet to do it.
    17· ·There's a certain way -- I instructed him to do it
    18· ·a certain way, to prepare the information, to put
    19· ·certain information in it.· And he didn't do that,
    20· ·and he sent the information to the media without
    21· ·preparing it the way I had instructed him, and
    22· ·somehow -- and I told him to just go ahead and
    23· ·send it.· When he was finished making the
    24· ·corrections, to go ahead and send it to Chief and
    25· ·whatever media outlet it was.

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 153 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 225
                                                                               Kimberly Annette Hill

                                                                                              153
    ·1· · · · · · · And he didn't put the information in it
    ·2· ·that I wanted him to put, so Chief got ahold of
    ·3· ·it, because he sent it to Chief, too, and then
    ·4· ·Chief goes through and says something like, you
    ·5· ·know, we need to have a conversation about this
    ·6· ·and we need to bring it up in a staff meeting,
    ·7· ·because he wanted -- the things I specifically
    ·8· ·told Reboulet to put in it is what Chief wanted,
    ·9· ·and he didn't do that.
    10· · · · · · · And so my response was this is what I
    11· ·have been telling Chief and Ecton had done that to
    12· ·me all along, and he basically ignored it again.
    13· ·So instead of making changes that needed to be
    14· ·made, he just started changing the way -- he told
    15· ·us don't send any more e-mails out.· If you have
    16· ·something you want me to know, pick up the phone
    17· ·and call me.· So -- because now I think he no
    18· ·longer wanted any paper trails, so -- and that's
    19· ·when he decided sending, you know, just little
    20· ·advertisement-type stuff to us.
    21· ·Q.· · · · ·You have not been given any type of pay
    22· ·reduction, not been demoted in any fashion or
    23· ·given any type of punishment or anything that you
    24· ·believe is retaliation for anything you've done,
    25· ·have you?

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 154 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 226
                                                                               Kimberly Annette Hill

                                                                                              154
    ·1· ·A.· · · · ·No.· I've not had a reduction in pay or
    ·2· ·rank or anything.· But my current assignment just
    ·3· ·has me working by myself, and they're just, you
    ·4· ·know -- I just have little dinky paper things to
    ·5· ·do, but nothing really meaningful to do.
    ·6· ·Q.· · · · ·Well, we'll talk about that here in a
    ·7· ·second.· But I do want to give you another final
    ·8· ·chance to tell me -- I mean, we've talked about
    ·9· ·the promotion decision, and I just want to give
    10· ·you another chance to tell me any other actions
    11· ·that you're aware of as you sit here today that
    12· ·you believe constitute either retaliation or acts
    13· ·that rise to the level of creating a hostile work
    14· ·environment for you in the workplace other than
    15· ·what we've talked about.· And you've gone over
    16· ·several things, but I want to -- anything else?
    17· ·A.· · · · ·I'm sure there are specific things, but
    18· ·just being left out and being -- to me is being
    19· ·ostracized, and being treated as though I'm not
    20· ·believed or that what I told them wasn't
    21· ·important.
    22· ·Q.· · · · ·One of the things that you put in the
    23· ·retaliation section was being denied training.
    24· ·Have you been denied training?
    25· ·A.· · · · ·In 2017 I requested to go to Harvard

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 155 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 227
                                                                               Kimberly Annette Hill

                                                                                                 155
    ·1· ·Kennedy school, and Ecton initially approved it,
    ·2· ·and then it was later denied because they said due
    ·3· ·to the cost it had to go through the City
    ·4· ·manager's office.· And then it was later denied.
    ·5· ·So I don't know if it ever made it to the City
    ·6· ·manager's office or if he was just -- if he just
    ·7· ·changed his mind or Chief changed his mind.                                         I
    ·8· ·don't know --
    ·9· ·Q.· · · · ·Anybody else --
    10· ·A.· · · · ·-- but at the same --
    11· ·Q.· · · · ·-- go to that?
    12· ·A.· · · · ·Mark Hess went as a lieutenant.
    13· ·Q.· · · · ·Right.· But during the time that you
    14· ·requested, did anybody else get to attend that
    15· ·training?
    16· ·A.· · · · ·Nobody else, to my knowledge, put in
    17· ·for it --
    18· ·Q.· · · · ·Okay.
    19· ·A.· · · · ·-- but they would -- Joe Wiesman went
    20· ·to the FBI academy, and so did Eric Henderson,
    21· ·since I put in my request to go to Harvard
    22· ·Kennedy.· Plus chief told us in a meeting that
    23· ·that was one of the places we could go for
    24· ·professional development, but then when it came to
    25· ·me asking for it, then it was denied.

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 156 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 228
                                                                               Kimberly Annette Hill

                                                                                              156
    ·1· · · · · · · And getting back --
    ·2· ·Q.· · · · ·There was another major promotion that
    ·3· ·occurred after you were appointed major, or after
    ·4· ·you applied for major, correct?
    ·5· ·A.· · · · ·Right.
    ·6· ·Q.· · · · ·Stiver and Henderson became major and
    ·7· ·then later on Wiesman.
    ·8· ·A.· · · · ·Yes.
    ·9· ·Q.· · · · ·Lieutenant Wiesman was appointed major.
    10· ·A.· · · · ·Yes.
    11· ·Q.· · · · ·Do you know when that occurred?
    12· ·A.· · · · ·I'm not sure.
    13· ·Q.· · · · ·Okay.· You did not apply for that major
    14· ·position at the time, correct?
    15· ·A.· · · · ·We never had another assessment center.
    16· ·I'm assuming they took it from that list.
    17· ·Q.· · · · ·Right.· But my question is did you
    18· ·apply for the position?
    19· ·A.· · · · ·There was never an application process.
    20· ·Q.· · · · ·And you haven't filed any other charge
    21· ·with the Civil Rights Commission from the date of
    22· ·that promotion, have you?
    23· ·A.· · · · ·No.
    24· ·Q.· · · · ·Okay.· You were transferred in 2018, I
    25· ·believe, to the inspections and audits position.

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 157 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 229
                                                                               Kimberly Annette Hill

                                                                                              157
    ·1· ·A.· · · · ·Yes.
    ·2· ·Q.· · · · ·All right.· And that was after you had
    ·3· ·received some disciplinary charges.
    ·4· ·A.· · · · ·I received charges, yes, but no
    ·5· ·discipline.
    ·6· ·Q.· · · · ·Right.· And the charges stemmed from
    ·7· ·your failure to timely complete findings in the
    ·8· ·professional standards bureau, true?
    ·9· ·A.· · · · ·Yes.
    10· ·Q.· · · · ·And I think there were three cases at
    11· ·least that were put in the disciplinary charges.
    12· ·Do you remember that?
    13· ·A.· · · · ·There was three, but those weren't the
    14· ·only ones.
    15· ·Q.· · · · ·Okay.· And as I understand it, your
    16· ·response to the charges, to command staff or the
    17· ·people doing the investigation, was that you had
    18· ·been under some mental distress, emotional
    19· ·distress, post-traumatic stress disorder, and that
    20· ·that's the reason you couldn't complete the
    21· ·findings; is that fair?
    22· ·A.· · · · ·As a result of what I experienced at
    23· ·work.
    24· ·Q.· · · · ·Okay.· Regardless of whether it was
    25· ·because of that or any other reason, that's

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 158 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 230
                                                                               Kimberly Annette Hill

                                                                                              158
    ·1· ·what -- that's what you said?
    ·2· ·A.· · · · ·But that is important, because that's
    ·3· ·the only way -- how else would I have -- I mean, I
    ·4· ·was normal before.· I wasn't sick before.
    ·5· ·Q.· · · · ·All right.· But you acknowledge that
    ·6· ·you were not performing the job that you were
    ·7· ·supposed to perform as commander.
    ·8· ·A.· · · · ·But they kept the same person --
    ·9· ·Q.· · · · ·Yes, you were not getting the findings
    10· ·done.· You did not get the findings done, true?
    11· ·A.· · · · ·Right.· Yes.
    12· ·Q.· · · · ·And you gave them a reason, and that
    13· ·reason resulted in the City engaging with you in
    14· ·terms of a potential transfer based upon your
    15· ·mental condition.
    16· ·A.· · · · ·No.
    17· ·Q.· · · · ·Well --
    18· ·A.· · · · ·I filled out paperwork.
    19· ·Q.· · · · ·You went to a physician?
    20· ·A.· · · · ·Yes.
    21· ·Q.· · · · ·And the physician did a report to the
    22· ·City --
    23· ·A.· · · · ·Yes.
    24· ·Q.· · · · ·-- about your emotional condition?
    25· ·A.· · · · ·Yes.

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 159 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 231
                                                                               Kimberly Annette Hill

                                                                                              159
    ·1· ·Q.· · · · ·And, as a result, as a result of that,
    ·2· ·though, the City determined that it was best for
    ·3· ·you to transfer out of the PSB and into another
    ·4· ·position --
    ·5· ·A.· · · · ·Right.
    ·6· ·Q.· · · · ·-- due to those things that you were
    ·7· ·experiencing --
    ·8· ·A.· · · · ·Yes.
    ·9· ·Q.· · · · ·-- regardless of whether they were
    10· ·because of everything that was done to you or at
    11· ·workplace or other reasons, that's why they did
    12· ·it.· Do you agree with that?
    13· · · · · · · MS. BROWN:· Objection.
    14· ·Q.· · · · ·Because of you mental condition or your
    15· ·inability to do the job at PSB because of those
    16· ·conditions, that's why you were transferred out?
    17· ·A.· · · · ·That's what they said.
    18· ·Q.· · · · ·And --
    19· ·A.· · · · ·I kept asking them when Rike was going
    20· ·to leave PSB.· I kept asking Ecton and he never
    21· ·gave me an answer.· But after he left, my
    22· ·condition improved.
    23· ·Q.· · · · ·All right.· Let's talk about that.· Are
    24· ·you taking any type of medication for any type of
    25· ·emotional distress --

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 160 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 232
                                                                               Kimberly Annette Hill

                                                                                              160
    ·1· ·A.· · · · ·Yes.
    ·2· ·Q.· · · · ·-- currently?· What are you taking?
    ·3· · · · · · · THE WITNESS:· Do I have to answer that?
    ·4· · · · · · · MS. BROWN:· I mean, if it's related to
    ·5· ·damages from here, then yes.
    ·6· ·A.· · · · ·I'm taking Zoloft and -- oh, there's
    ·7· ·another one.· I can't think of the name of it.
    ·8· ·Q.· · · · ·Is the other medication like an
    ·9· ·antidepressant, anti --
    10· ·A.· · · · ·They both are.
    11· ·Q.· · · · ·Both antidepressants?
    12· ·A.· · · · ·I think they are, yeah.· And I also
    13· ·take Ativan.
    14· ·Q.· · · · ·Okay.· Who prescribes these medications
    15· ·for you?
    16· ·A.· · · · ·The doctor, psychiatrist.
    17· ·Q.· · · · ·Who?
    18· ·A.· · · · ·Dr. Onady.
    19· ·Q.· · · · ·Can you spell that?
    20· ·A.· · · · ·O-n-a-d-y, Alice.
    21· ·Q.· · · · ·And who is Dr. Onady?
    22· ·A.· · · · ·My psychiatrist.
    23· ·Q.· · · · ·And how long have you been treating
    24· ·with Dr. Onady?
    25· ·A.· · · · ·I want to say March of maybe 2017, I

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 161 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 233
                                                                               Kimberly Annette Hill

                                                                                                 161
    ·1· ·think.
    ·2· ·Q.· · · · ·Okay.· Have you ever before March 17
    ·3· ·made any complaints to any medical care provider
    ·4· ·about emotional issues, mental distress, those
    ·5· ·type of things?· Yes?· When?
    ·6· ·A.· · · · ·I complained to my family doctor.
    ·7· ·Q.· · · · ·Who is your family doctor?
    ·8· ·A.· · · · ·Dr. Kimberly Bethel.
    ·9· ·Q.· · · · ·Kimberly?
    10· ·A.· · · · ·Bethel.
    11· ·Q.· · · · ·Bethel, B-e --
    12· ·A.· · · · ·B-e-t-h-e-l.
    13· ·Q.· · · · ·-- t-h-e-l?
    14· ·A.· · · · ·Because I had some physical problems
    15· ·that I believe were stress related.
    16· ·Q.· · · · ·Okay.· What physical problems?
    17· ·A.· · · · ·Just my ankles swelling and
    18· ·primarily -- and then I did see a psychologist.                                         I
    19· ·don't know her -- I don't remember her name.                                        I
    20· ·saw her before I went to talk to Dr. Onady, but
    21· ·she didn't prescribe me any medication.
    22· ·Q.· · · · ·Can you provide the name of that
    23· ·psychologist, go back and look in your records and
    24· ·provide the name of the psychologist that you saw
    25· ·before Dr. Onady?

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 162 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 234
                                                                               Kimberly Annette Hill

                                                                                              162
    ·1· ·A.· · · · ·Giovanni, G-i-o-v-a-n-n-i, Bonds is the
    ·2· ·last name, B-o-n-d-s.
    ·3· ·Q.· · · · ·B-o-n-d-s?· And that was a
    ·4· ·psychologist?
    ·5· ·A.· · · · ·Yes.
    ·6· ·Q.· · · · ·And when did you treat with Dr. Bonds?
    ·7· ·A.· · · · ·I think it was January 2016 through
    ·8· ·September or October of 2016.· Oh, and I think I
    ·9· ·actually went to Dr. Onady in December of 2016,
    10· ·and I didn't tell her --
    11· ·Q.· · · · ·Okay.· Any other complaints to medical
    12· ·care providers about mental health issues?
    13· · · · · · · When was the first time you complained
    14· ·to Dr. Bethel, your family doctor, about problems?
    15· ·And I'm not talking about problems related to work
    16· ·or anything.· I'm talking about any mental health
    17· ·issues that you would have had in the past.
    18· ·A.· · · · ·No.· That was --
    19· ·Q.· · · · ·Anxiety, depression, post-traumatic
    20· ·stress disorder, anything in the past that you've
    21· ·complained of to any doctor, that's what I'm
    22· ·asking.
    23· ·A.· · · · ·That was -- that was -- I talked to her
    24· ·about that, and that was the only time.· I think
    25· ·it might have been 2015 maybe.· I'd have to go

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 163 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 235
                                                                               Kimberly Annette Hill

                                                                                              163
    ·1· ·back through and look at my records.· And I just
    ·2· ·talked to her about what was going on, but she
    ·3· ·only treated my swelling.
    ·4· ·Q.· · · · ·Okay.· What hospital would you go to if
    ·5· ·you had any physical ailments?
    ·6· ·A.· · · · ·Probably Miami Valley.
    ·7· ·Q.· · · · ·Have you talked to anybody at Miami
    ·8· ·Valley Hospital about any mental stress --
    ·9· ·A.· · · · ·No.
    10· ·Q.· · · · ·-- depression, anxiety, anything like
    11· ·that?
    12· ·A.· · · · ·No.
    13· ·Q.· · · · ·Have you had any stressful events that
    14· ·occurred in your life in the last several years
    15· ·that have caused you to have emotional distress?
    16· ·A.· · · · ·Other than my sister dying nine years
    17· ·ago.· She was a police officer.· She had breast
    18· ·cancer.
    19· · · · · · · MS. BROWN:· Can we take a break for a
    20· ·second?
    21· · · · · · · MR. BAZELAK:· Sure.
    22· · · · · · · MS. BROWN:· Let's take a break.
    23· · · · · · · MR. BAZELAK:· We're about done, too.
    24· · · · · · · (A recess was taken.)
    25· · · · · · · MR. BAZELAK:· Back on the record.

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 164 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 236
                                                                               Kimberly Annette Hill

                                                                                              164
    ·1· ·Q.· · · · ·I just want to, again, find out any
    ·2· ·kind of treatment that you've had for stress,
    ·3· ·depression, anxiety, anything like that.
    ·4· ·A.· · · · ·Prior to this?
    ·5· ·Q.· · · · ·Prior to this.
    ·6· ·A.· · · · ·I've had major life events like my
    ·7· ·mom's death, my sister's death, because we're a
    ·8· ·very tight-knit family, so --
    ·9· ·Q.· · · · ·Yeah.· I read that in the record.· And
    10· ·so you mentioned that your mom died in 2000, and
    11· ·I've been through that and I know it's stressful,
    12· ·and I just wanted to know if you had any type of
    13· ·longstanding treatment or anything --
    14· ·A.· · · · ·No.
    15· ·Q.· · · · ·-- medications or anything to get
    16· ·through your grief or any type of mental distress?
    17· ·A.· · · · ·No.
    18· · · · · · · MR. BAZELAK:· Okay.· So we'll get an
    19· ·authorization to you for the doctors that she's
    20· ·mentioned that she's treated with.
    21· ·Q.· · · · ·Okay.· Have you filed any type of
    22· ·formal complaint of discrimination with -- ever
    23· ·with the City, like the HR department --
    24· ·A.· · · · ·No.
    25· ·Q.· · · · ·-- or anybody in the police department?

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 165 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 237
                                                                               Kimberly Annette Hill

                                                                                              165
    ·1· ·A.· · · · ·No.· This was -- this was just -- I
    ·2· ·mean, I never -- I don't know.· I didn't know what
    ·3· ·to do.
    ·4· ·Q.· · · · ·But the first formal complaint that you
    ·5· ·filed alleging discrimination was when you filed
    ·6· ·the charge with the Civil Rights Commission, true?
    ·7· ·A.· · · · ·Right.· Right.· I've never experienced,
    ·8· ·other than just, you know, general people things,
    ·9· ·you know.· I have a good relationship with my
    10· ·peers, my subordinates, my bosses.
    11· · · · · · · And that's why this was such a
    12· ·traumatic thing for me, to have reports that I'd
    13· ·been followed, that people -- that Rike and
    14· ·Reboulet followed me when I wasn't in the office,
    15· ·that they passed my house, that they would call
    16· ·Carper.
    17· ·Q.· · · · ·Who told you that?
    18· ·A.· · · · ·One of my detectives said he heard.
    19· ·Q.· · · · ·Who's that?
    20· ·A.· · · · ·Dennis Murphy.
    21· ·Q.· · · · ·Dennis Murphy told you, but he said he
    22· ·had heard?· He didn't have any knowledge of it?
    23· ·A.· · · · ·He said he heard Rike on the phone with
    24· ·Carper telling him that I wasn't in the office and
    25· ·that he would tell Reboulet come on, let's take a

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 166 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 238
                                                                               Kimberly Annette Hill

                                                                                              166
    ·1· ·right around on Hawthorn Street.· That's where I
    ·2· ·live.
    ·3· ·Q.· · · · ·Is it not fair to say that you were out
    ·4· ·of the office quite a bit?
    ·5· ·A.· · · · ·I cried every single day going to the
    ·6· ·office --
    ·7· ·Q.· · · · ·But you --
    ·8· ·A.· · · · ·-- and I felt better when I wasn't
    ·9· ·there because I was afraid.
    10· ·Q.· · · · ·But you were out of the office quite a
    11· ·bit; is that fair?
    12· ·A.· · · · ·I would go sit down -- I'd just go sit
    13· ·in my car sometimes.
    14· ·Q.· · · · ·Okay.· I mean, is it also fair to say
    15· ·that because of whatever, you know, you were
    16· ·experiencing that you were kind of distant at
    17· ·times with people that you worked with; is that
    18· ·fair?
    19· ·A.· · · · ·I wasn't distant.· They created it.
    20· ·They created the atmosphere.· I kept my door
    21· ·closed sometimes because I was afraid, but it's
    22· ·weird, because I don't think anybody was going to
    23· ·hurt me, because we all had guns, but I was
    24· ·afraid.· So I would keep my door closed sometimes.
    25· ·And I was afraid to stay home by myself because

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 167 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 239
                                                                               Kimberly Annette Hill

                                                                                                 167
    ·1· ·they were passing my house, and even -- I even
    ·2· ·thought that they were -- somebody was tapping
    ·3· ·into my computer.
    ·4· ·Q.· · · · ·You ever uncover any evidence of that?
    ·5· ·A.· · · · ·No.· Just weird things would happen,
    ·6· ·and there would be police cruisers that would pass
    ·7· ·by my house.· I was going to take my trash out one
    ·8· ·night and there's an alley behind my house and
    ·9· ·when I raised my garage door, this cruiser just
    10· ·went flying by.
    11· · · · · · · And I don't live on a main street.                                       I
    12· ·live -- you have to come into the neighborhood in
    13· ·order to pass my house.· So you have to be coming
    14· ·there deliberately.· I mean, you're not going to
    15· ·just -- you can't just pass by and say oh, she's
    16· ·at home.· You're coming there specifically to
    17· ·check on me.· My niece lives with me now because I
    18· ·still don't feel safe, because they had no
    19· ·business following me anywhere.
    20· ·Q.· · · · ·You correct me if I'm wrong, but my
    21· ·understanding is that you had, for the most part,
    22· ·a professional, cordial workmanlike relationship
    23· ·with Sergeant Rike and Reboulet for the most part.
    24· ·You got along.· You were -- exchanged pleasantries
    25· ·in the office.· There was no, like, fights or

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 168 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 240
                                                                               Kimberly Annette Hill

                                                                                              168
    ·1· ·tension or anything like that.
    ·2· ·A.· · · · ·Oh, yeah.· It was there.
    ·3· ·Q.· · · · ·I'm sorry?
    ·4· ·A.· · · · ·It was there.
    ·5· ·Q.· · · · ·Okay.· But you agree with my
    ·6· ·assessment?
    ·7· ·A.· · · · ·We didn't have --
    ·8· ·Q.· · · · ·And we've talked about all the things
    ·9· ·that you said were there and that you felt, but
    10· ·for the most part, it was fairly cordial,
    11· ·appropriate workplace interactions; is that fair?
    12· ·A.· · · · ·Everything was covert.
    13· ·Q.· · · · ·Right.· But answer my question.· Was
    14· ·that -- was that --
    15· ·A.· · · · ·We weren't -- I mean, I'm the
    16· ·commander.· I was the commander --
    17· ·Q.· · · · ·Right.
    18· ·A.· · · · ·-- and I'm a professional.· So, I mean,
    19· ·we're not people who are in the streets fighting
    20· ·and cussing and clowning and carrying on.· That's
    21· ·just not who we are.· It's not who I am.· I had a
    22· ·responsibility for everybody there so that we
    23· ·could get the work done, so I kept it as -- as
    24· ·cordial as I needed to for my investigators,
    25· ·because I still had -- I still had them to worry

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 169 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 241
                                                                               Kimberly Annette Hill

                                                                                              169
    ·1· ·about, even though they knew what was going on,
    ·2· ·because I didn't keep it from Daryl or Murphy or
    ·3· ·Krista.· They knew there was -- and then they
    ·4· ·could see it, but I had to make it -- because I
    ·5· ·was the commander and it was my responsibility so
    ·6· ·we could get our work done.
    ·7· ·Q.· · · · ·You've never filed for any type of
    ·8· ·disability claim?
    ·9· ·A.· · · · ·No.
    10· ·Q.· · · · ·You ever filed a lawsuit before this
    11· ·one?
    12· ·A.· · · · ·No.
    13· ·Q.· · · · ·Ever filed for a Workers' Compensation
    14· ·claim?
    15· ·A.· · · · ·No.
    16· ·Q.· · · · ·Have you kept any type of diary or
    17· ·notes or anything about things that you've
    18· ·experienced or interactions that you've had or --
    19· ·A.· · · · ·Periodically --
    20· ·Q.· · · · ·Okay.· And --
    21· ·A.· · · · ·-- I talked to my -- my family and I
    22· ·are very close and --
    23· ·Q.· · · · ·Okay.· If you have any notes
    24· ·that -- any type of documentation of any of the
    25· ·events that we've talked about that you've written

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 170 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 242
                                                                               Kimberly Annette Hill

                                                                                              170
    ·1· ·down, notes or a diary or anything, anything
    ·2· ·that's not something that your attorney had you
    ·3· ·prepare or something you've written to your
    ·4· ·attorney, I'm not interested in that.· On your own
    ·5· ·as things were happening contemporaneously and you
    ·6· ·wrote things down and you took notes, if you have
    ·7· ·those, could you provide those to your attorney?
    ·8· ·And I'd request a copy of those.
    ·9· ·A.· · · · ·Okay.· Okay.
    10· ·Q.· · · · ·All right.
    11· ·A.· · · · ·I don't have a lot, but I do have some.
    12· ·Q.· · · · ·Okay.· How are you doing now in your
    13· ·current position?
    14· ·A.· · · · ·I'm bored.
    15· ·Q.· · · · ·Less stress?
    16· ·A.· · · · ·I'm not really interested.
    17· ·Q.· · · · ·Any problems in terms of what's going
    18· ·on now in getting your job accomplished?
    19· ·A.· · · · ·Well, I still have problems with my
    20· ·focus and concentration, but -- it's better than
    21· ·it was, but it's still there.· I think taking a
    22· ·class every now and then helps me.
    23· ·Q.· · · · ·Your complaint says that the
    24· ·discriminatory conduct of the City has caused you
    25· ·to suffer lost pay, benefits and prestige.

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 171 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 243
                                                                               Kimberly Annette Hill

                                                                                              171
    ·1· · · · · · · The lost pay, that's only referring to
    ·2· ·lost pay not being promoted to major?
    ·3· ·A.· · · · ·Yes.
    ·4· ·Q.· · · · ·Okay.· And do you know what that
    ·5· ·difference is in terms of the major pay versus
    ·6· ·lieutenant pay?
    ·7· ·A.· · · · ·I'm not sure what it is.
    ·8· ·Q.· · · · ·Okay.
    ·9· ·A.· · · · ·Offhand I'm not sure.
    10· · · · · · · You asked me about some other
    11· ·situations in which my -- I had a hostile
    12· ·environment.
    13· ·Q.· · · · ·Right.
    14· ·A.· · · · ·Okay.· There was a door that was right
    15· ·next to my door and it led to the outside hallway.
    16· ·I mean, there were like these two doors.· They
    17· ·were closer than these two doors.· And Rike and
    18· ·Reboulet would use that door next to my office
    19· ·regularly to come in and out of, and it would
    20· ·slam, bam, bam, bam, and I think it caused my
    21· ·anxiety.· And actually it was Rike, Reboulet, Doug
    22· ·Hall, and Culham.
    23· · · · · · · And what was weird was that I
    24· ·started -- they did it so much during the course
    25· ·of the day I started writing down how long they

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 172 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 244
                                                                               Kimberly Annette Hill

                                                                                              172
    ·1· ·would go out and come in and out, because the
    ·2· ·men's bathroom was right across the hall, but
    ·3· ·there was another door that they could come
    ·4· ·through that was actually closer, but they would
    ·5· ·come all the way around by my office and go out
    ·6· ·and the door would slam, bam, bam.· It was all
    ·7· ·day.
    ·8· ·Q.· · · · ·What kind of door was it?
    ·9· ·A.· · · · ·Just a regular office door, and it had
    10· ·the -- you know, the hinge that's on the top, but
    11· ·we had to -- and it would -- I called -- I can't
    12· ·remember who it was and who did building stuff,
    13· ·and he sent some guys over to put some little
    14· ·stoppers on it so that it would absorb the sound,
    15· ·but it didn't help.
    16· · · · · · · But the guys would come in and out that
    17· ·door, Mr. Bazelak, and they would go into the
    18· ·bathroom.· Like I know once Scott Culham went over
    19· ·there and he was over there for ten seconds and
    20· ·then he'd be over there for like 18 seconds, 23
    21· ·seconds.· So they were just coming in and out of
    22· ·that door constantly, bam, bam, bam, boom.· And
    23· ·then it rattled me because I was trying to focus
    24· ·on my work.· And finally, it was January 2017, I
    25· ·told -- I sent Rike and Reboulet an e-mail and

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 173 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 245
                                                                               Kimberly Annette Hill

                                                                                              173
    ·1· ·told them and asked them to stop using that door.
    ·2· ·But I had told Ecton about it and he didn't -- he
    ·3· ·didn't do anything, because I don't think he
    ·4· ·thought it was a big deal.
    ·5· · · · · · · And we got new cars and I sent this
    ·6· ·to -- I was so -- I was angry, because I was tired
    ·7· ·of things, of just the disrespect.· When Ecton
    ·8· ·gave PSB two new cars, but the sergeants, he sent
    ·9· ·them right to the sergeants and they distributed
    10· ·the cars the way they wanted to.· And I was
    11· ·furious because it was just another example of how
    12· ·I was disregarded on a regular basis, and
    13· ·everybody -- because we have a paramilitary
    14· ·organization and we use the chain of command, that
    15· ·is how we remain organized.· We don't go around
    16· ·other people, other people in the chain and duck
    17· ·business.· That's not how that works, and he knows
    18· ·it.· And I think he was a lieutenant colonel at
    19· ·that time.
    20· · · · · · · So there are -- I mean, like I said, I
    21· ·could talk forever about the things that I
    22· ·experienced.
    23· · · · · · · · · · · ·- - - - -
    24· · · · · · · Thereupon, Deposition Exhibit R is
    25· ·marked for purposes of identification.

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 174 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 246
                                                                               Kimberly Annette Hill

                                                                                              174
    ·1· · · · · · · · · · · - - - - -
    ·2· ·Q.· · · · ·Showing you what's been marked as
    ·3· ·Defendant's Exhibit R.· Is that what you're
    ·4· ·referring to in terms of the car issue?· Does that
    ·5· ·reference the assignment of the vehicles?
    ·6· ·A.· · · · ·Yes.
    ·7· ·Q.· · · · ·Okay.· And that is an e-mail from
    ·8· ·Lieutenant Colonel Ecton to you regarding the car
    ·9· ·issue?
    10· ·A.· · · · ·Yes.
    11· ·Q.· · · · ·And what does he -- he addresses that
    12· ·with you?
    13· ·A.· · · · ·Yeah, but this is not how things are
    14· ·done, either.· It wasn't his responsibility to
    15· ·distribute resources.· That's part of my command.
    16· · · · · · · And he says here that he "took a car
    17· ·from CPOD and" west pod "to give to two senior
    18· ·people in PSB because I thought they were
    19· ·deserving."· It's not up to him.· I work with them
    20· ·directly.· He wasn't in there.· He wasn't over
    21· ·there.· I was.· That's my responsibility.
    22· ·Q.· · · · ·Okay.· And with regard to Rike and
    23· ·Reboulet, though, it was Ecton that was the person
    24· ·that was deciding that they were going to get new
    25· ·vehicles, right?

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 175 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 247
                                                                               Kimberly Annette Hill

                                                                                              175
    ·1· ·A.· · · · ·And that's what I said.· He goes around
    ·2· ·me, and that's what I told him to do.· I said
    ·3· ·major, can't do that, because I need to establish
    ·4· ·myself as the commander; never happened.
    ·5· ·Q.· · · · ·And at that time, he's above you.
    ·6· ·A.· · · · ·He always was.
    ·7· ·Q.· · · · ·All right.· Anything else that you
    ·8· ·believe constituted a hostile work environment?
    ·9· ·A.· · · · ·Those things happened on a regular
    10· ·basis.· It wasn't just once or twice.· And the
    11· ·noise period, just the noise outside my office.
    12· ·They would stand there and just laugh and joke and
    13· ·play, and it was disruptive to me.
    14· · · · · · · MR. BAZELAK:· Okay.· I don't have any
    15· ·further questions.· I appreciate your time,
    16· ·Lieutenant Hill.
    17· · · · · · · THE WITNESS:· Thank you.
    18· · · · · · · MR. BAZELAK:· Thank you.
    19· · · · · · · MS. BROWN:· And we'll read it.
    20· · · · · · · (Signature not waived.)
    21· · · · · · · · · · · ·- - - - -
    22· · · · · · · Thereupon, the foregoing proceedings
    23· · · · · · · concluded at 3:02 p.m.
    24· · · · · · · · · · · ·- - - - -
    25

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 176 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 248
                                                                               Kimberly Annette Hill

                                                                                              176
    ·1· · · · · · · I, Kimberly Annette Hill, do hereby
    ·2· ·certify that the foregoing is a true and accurate
    ·3· ·transcription of my testimony.
    ·4
    ·5
    ·6
    ·7
    ·8
    ·9· · · · · · · · · · · · ·_____________________________
    10
    11· · · · · · · · · Dated· ____________________________
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 177 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 249
                                                                               Kimberly Annette Hill

                                                                                              177
    ·1· ·State of Ohio· · · :· · · · C E R T I F I C A T E

    ·2· ·County of Franklin :· SS

    ·3·    · · · · · · I, Reva Chafin Mundy, a Notary Public
    · ·    ·in and for the State of Ohio, do hereby certify
    ·4·    ·the within named Kimberly Annette Hill was by me
    · ·    ·first duly sworn to testify to the whole truth in
    ·5·    ·the cause aforesaid; testimony then given was by
    · ·    ·me reduced to stenotypy in the presence of said
    ·6·    ·witness, afterwards transcribed by me; the
    · ·    ·foregoing is a true record of the testimony so
    ·7·    ·given; and this deposition was taken at the time
    · ·    ·and place as specified on the title page.
    ·8
    · ·    · · · · · · I do further certify I am not a
    ·9·    ·relative, employee or attorney of any of the
    · ·    ·parties hereto, and further I am not a relative or
    10·    ·employee of any attorney or counsel employed by
    · ·    ·the parties hereto, or financially interested in
    11·    ·the action.

    12· · · · · · · IN WITNESS WHEREOF, I have hereunto set
    · · ·my hand and affixed my seal of office at Columbus,
    13· ·Ohio, on this 3rd day of April, 2019.

    14

    15

    16

    17

    18· · · · · · · · · · ·_________________________________
    · · · · · · · · · · · ·REVA CHAFIN MUNDY, RPR, RMR, CRR
    19· · · · · · · · · · ·NOTARY PUBLIC, STATE OF OHIO

    20· · · · · · · · ·My commission expires on 06-23-2022.

    21

    22

    23

    24

    25

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 178 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 250
                                                                               Kimberly Annette Hill

                                        1978 9:17                    22A-2016-1977 117:17       7th 137:9
                          (             1980 10:5                    22nd 77:10,13
                                                                                                               8
            (25679) 108:18              1982 10:16 18:7              23 172:20

            (25715) 109:3 118:4         1985 11:1,5 18:4 97:2        25679 108:25               8 33:14 134:12
                                        1988 18:11                   26 3:2 87:10,12,16 89:5    8-8-16 4:15
                                                                      92:5 109:2 110:3 112:22
                          0             1989 18:12 19:18                                        81 4:7 10:5
                                                                      113:14,21,25 114:22
                                        1999 26:15 99:20              115:20 116:19 117:13,18
            02 118:5                                                                            82 10:15
                                                                      118:8 119:5 120:2
                                        1:33 120:2                                              83 4:8
            05102016 108:20                                          26th 91:6 117:22
            05262016 109:3 118:5                                                                84.9 95:17
                                                     2               27th 111:1
                                                                                                85 10:6 17:15
                                                                     28 147:10
                          1             2 40:22,23 112:2                                        86 4:9
                                                                     28th 152:11
                                        2-23-17 4:16                                            89 26:7,12
            1-7-15 5:6                                               2nd 151:12
                                        20 39:25                                                89.58 95:19
            10 96:1
                                        2000 19:4,5 28:18 34:4,10                 3             8th 107:22 108:8 131:25
            105 4:12                     117:13 164:10                                           132:1
            107 4:13,15                 2002 34:11,15                3-16-17 4:18
            109 4:16,18                                              3-22-16 4:6                               9
                                        2003 30:2 35:2 144:24
            10:15 3:2                   2004 35:3,11 37:15,21        32 147:11 149:1
                                                                                                9-8-15 5:5
            10th 84:7,15 85:4 87:8,15   2005 23:12 25:1              335 8:8
             89:1 90:15 91:5 92:3                                                               91 19:1
             108:15,21,24 110:2,24      2006 12:12 13:3,17           36 150:16
                                                                                                92 19:1
             111:4,6,11,25 112:19       2007-2008 13:25
             115:11 150:6,17                                                                    93 4:11
                                                                                  4
                                        2008 41:6,8                                             99 25:16 26:1,7,13
            11-2-16 5:8
                                        2010 37:11,15,18,19,21       4-27-17 4:19               9th 18:12 19:18 106:22
            110 4:19                     38:3,6,14 39:22 40:17
            113 4:21                     45:20 101:3                 45402 8:9
                                                                                                               A
            114 4:22                    2011 46:3 47:7 101:4
                                                                                  5
            115 4:24                    2012 48:8,9 49:15 50:3                                  a.m. 3:2
                                         76:4,11,12 82:18,20 85:9
            116 5:3                      104:2,3,4 143:4,6,13,15,    5 94:25                    A6 108:18
            12 147:25                    16,24 145:18,21,22 146:4    5-10-16 4:8                aback 64:7
            12-17 82:20                 2013 47:13,18 64:23 65:25    5-18-17 4:21               ability 8:11
                                         66:13
            12:50 119:14                                             5-24-17 4:22               Abshire 25:8
                                        2014 52:15 132:12 133:1,
            12th 90:17                   15 146:18,22                5-26-16 4:9                absorb 172:14
            13 52:16,17 120:13 147:25   2015 131:25 132:1,9                                     academy 18:11 19:18
                                         134:12 137:9 143:18                      6              24:15,23 99:18 100:13
            134 5:5
                                         146:13 147:6 152:13                                     123:4 124:7 155:20
            137 5:6                      162:25                      6 4:3 29:10 33:14          access 66:21
            13th 107:1                  2016 76:3,13,15 77:6,13      6-13-16 4:11               accomplished 170:18
                                         78:16 84:8,15 85:4 87:9,
            14 147:25                    10,13,15,16 89:1,6 90:17    6-26-17 4:24               account 105:25
            15 131:20                    92:3,5 106:19,23 107:1,7,
                                         22 108:8,15,21 110:2,3,24                              accurate 8:12 83:24
            16 66:11 67:5,21 138:25      111:4,7 114:23 115:12                    7
             143:14
                                                                                                accustomed 128:16
                                         117:13 118:9 119:5,7
            16th 113:5                   143:11,13,17 145:14,20      70 39:20 40:3              acknowledge 158:5
                                         150:17 162:7,8,9                                       acknowledged 129:9
            17 161:2                                                 71 39:19
                                        2017 111:2 115:20 149:25                                 130:23
            173 5:8                                                  75 95:12
                                         154:25 160:25 172:24                                   acting 67:24,25 68:2
            18 134:11 172:20                                         75.42 94:20 95:13
                                        2018 75:6 156:24                                        action 4:13,14 59:20,21
            18th 113:2 149:25                                        76 4:6 109:2 118:4          87:14 120:15 123:11
                                        2019 3:2 120:2
            1977 9:4,16 15:17                                        79.17 95:15                actions 56:17 110:5 128:8
                                        22 138:23
                                                                                                 130:5 150:20 154:10


                              Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                              Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 179 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 251
                                                                               Kimberly Annette Hill

            acts 150:21 154:12            alley 167:8                 area 97:24 98:4              authority 120:16 123:12
                                                                                                    126:13 130:17 149:2
            actual 12:15 14:9 32:16       allowed 89:23 115:25        areas 32:5
             117:21                                                                                authorization 164:19
                                          alongside 38:13             arguing 91:1
            additional 87:14 130:18                                                                automatically 40:10
                                          American 144:16             Army 10:23 11:1 17:9,11,
             137:22 138:13
                                                                       12,16,17                    avoid 132:20
            address 8:7 28:25             amount 85:16
                                                                      arts 10:1,2 12:5             aware 56:16 94:13 102:10,
            administered 28:23            and/or 129:25                                             20 154:11
                                                                      assault 63:23
                                          Andy 128:7
            administration 14:19
                                                                      assessment 28:9,11
            administrative 27:12          angry 121:2,10,11,25         29:4,21,25 78:25 93:12,23
                                                                                                                B
                                           173:6
             33:19 34:16 35:5 43:6 63:1                                94:6,7,10,14 99:4 102:4
             66:20 100:15                 ankles 161:17                104:6,21,22 105:6 106:21    B-E 161:11
                                                                       142:19,20,21,24 143:1,7,
            advantage 66:19               Annette 3:5 6:1 8:8                                      B-E-T-H-E-L 161:12
                                                                       12,16 144:1,7 145:16,23
            adverse 59:21                 answers 6:24 8:12            147:12,18 148:1,11,14       B-O-N-D-S 162:2,3
                                                                       149:13,15,17 156:15 168:6
            advertisement-type            anti 160:9                                               babies 16:21
             153:20                                                   assessment-type 28:23
                                          anticipate 12:14                                         Bachelor's 23:16 79:14,
            advertisements 151:7                                      assessments 79:2              22 80:19 82:22 90:6
                                          anticipated 147:6
            advocate 151:18                                           assign 133:13                back 15:15 23:13,25 24:1,
                                          anticipates 42:4                                          8 28:17 29:8 32:5 33:11,
            affairs 67:8 121:21 127:5,                                assigned 19:25 25:1
                                          antidepressant 160:9                                      13,22 34:7 36:23 39:22
             6,8 129:6 133:20                                          26:18,22 30:4 35:20 45:5
                                                                                                    40:17 43:5 52:11 53:3
                                          antidepressants 160:11       62:25 64:1 121:9
            affected 135:6                                                                          54:22,25 63:4 69:22 76:14
                                          anxiety 162:19 163:10       assignment 19:23 23:5         78:16 80:12 84:14 86:23
            affidavit 4:12 105:21                                      35:12 42:22 50:6 62:19       99:6 100:17 108:14 111:25
                                           164:3 171:21
            afraid 166:9,21,24,25                                      63:14 121:1,3,5,6 122:11     120:4,5,7 122:25 125:7
                                          anymore 9:2 16:1             154:2                        135:15,20 138:8 156:1
            African- 144:15                                                                         161:23 163:1,25
                                          apparent 71:4               assignments 23:7 43:20
            African-american 59:12                                     66:20 69:13                 background 8:15,16,24
             71:21 73:8 74:11 99:8        apparently 40:20 70:16
                                                                                                    9:6 12:24 13:1 15:16 17:8
             103:4 127:21 148:12           90:18 101:21 124:11        assist 66:25 67:2             19:22 24:20 27:7 39:7,11
             149:7,12,14,16                125:25
                                                                      Associate's 9:22 10:1,4      Bailey 45:4
            African-americans             appears 76:25                11:5
             149:5                        applicants 149:12                                        balance 127:16
                                                                      assuming 39:9 156:16
            Afternoon 120:1               application 39:2 76:6                                    bam 171:20 172:6,22
                                                                      Ativan 160:13
            agency 136:11                  78:23 81:5 93:5,8 156:19                                Bardun 44:11,12,13 45:8
                                                                      atmosphere 166:20             46:17
            aggrieved 85:18               applied 39:13 76:4 80:3,
                                           14 104:4 111:21 138:24     attached 82:3                based 47:17 58:11 59:22
            agree 107:6 108:6 139:22       139:3 156:4                attend 155:14                 60:1 91:23 92:12 104:4
             159:12 168:5                                                                           106:6 114:21 129:25
                                          apply 76:15 81:9 83:11      attendance 3:5
            agreement 3:9                                                                           142:14 146:5 150:3 158:14
                                           85:19,25 86:1 89:2,24
                                           91:10 144:8 156:13,18      attended 27:5 44:15          basic 10:15 17:14 18:7
            ahead 110:21 152:22,24
                                                                      attending 9:10 10:18          30:25 66:17
            ahold 153:2                   applying 76:2 85:24
                                                                       13:10 146:25                basically 12:4 74:7 81:1
                                          appoint 102:12 103:21
            aide 33:19,24 34:16,19                                    attention 52:7 136:25         87:5 88:12 98:3 136:15
             35:5 43:6 66:20 67:2         appointed 42:18 45:20                                     152:7 153:12
             100:15                        78:8 148:18 156:3,9        attitude 151:10
                                                                                                   basis 126:16 130:21
            ailments 163:5                appointing 103:4            attorney 7:25 114:20          134:15 138:2 140:15 141:5
                                                                       122:21,23 170:2,4,7          148:24 173:12
            aired 53:19                   appointments 143:21
                                                                      audible 6:24 7:8             bathroom 172:2,18
            airing-out 57:18              appoints 78:12
                                                                      audit 136:11,12              Bazelak 4:3,16,17 6:4,7
            airport 34:7                  appreciated 7:10 45:11
                                                                      audits 75:11 156:25           65:13 90:24 92:16 104:8
            Alice 160:20                  approval 39:4                                             111:18 112:6,9,16 117:6
                                                                      August 107:7,22 108:8         119:9 120:4 131:16 145:7
            alive 19:6                    approved 82:19 103:14        119:7                        163:21,23,25 164:18
                                           155:1                                                    172:17
            allegation 126:17 138:2                                   authentic 112:12
                                          approximately 16:8 21:8                                  bearing 76:12
            allegations 111:6 120:10                                  authenticity 112:15
            alleging 88:3 89:8 99:2       April 111:1                                              bears 103:1
                                                                      author 129:10
             165:5                        arbitrarily 84:25


                             Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                             Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 180 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 252
                                                                               Kimberly Annette Hill

            beginning 88:16 89:14        bring 136:24 141:14,19         128:7 147:13 148:4,5,9,22,    17,23 156:20 165:6
             90:9                         153:6                         23,25 149:1 165:16,24
                                                                                                     charges 83:23 92:19
            behalf 114:1,9,20            bringing 55:19                Carper's 60:25 70:15 71:9      108:13 109:6,10,13 110:14
                                                                                                      157:3,4,6,11,16
            belief 141:6                 brought 72:12                 carrying 168:20
                                                                                                     charging 111:21 150:2
            believed 38:8 88:6 90:25     BROWN 91:9,12 92:10,17        cars 173:5,8,10
             91:1 154:20                  111:15,19 112:4,8,11                                       check 24:20 39:7,12
                                          113:5 117:4,7 119:11
                                                                       case 78:24 108:12 114:2        167:17
            benefit 17:1 51:1,13 54:21                                  121:9,24 147:14 149:15
                                          145:13 159:13 160:4
                                          163:19,22
                                                                                                     chemistry 12:1,3
            benefits 75:18 170:25                                      cases 157:10
                                                                                                     chewed 125:7
            bet 29:19                    buddies 148:5                 category 146:20
                                         building 53:19 172:12                                       chief 55:24 66:8 68:7
            Bethel 161:8,10,11 162:14                                  Caucasian 130:14               77:19,21,23 96:14,22,23
            bias 102:16,21 103:3         bumped 40:22                  caught 58:5                    97:1 101:12,16 103:21
                                                                                                      123:6 124:6,14,21 132:7,
            biases 103:2                 bunch 149:24                  caused 163:15 170:24           10 133:13,17 136:15
                                                                        171:20                        141:12,17 142:17 143:2,23
            Biehl 4:19,20 101:12,16,     bureau 52:14 61:8 63:1
             23 136:5                     66:4,15 67:12 68:1 129:8     center 15:23 29:4,25           144:13 147:20 151:1,4,14
                                          157:8                         93:13,23 94:7,14 102:4        152:5,24 153:2,3,4,8,11
            big 125:2 133:1,12 173:4                                    104:6,23 106:21 142:19,       155:7,22
                                         business 151:9 167:19
            binder 118:11                                               20,21,25 143:1,7,12,16       Chief's 148:6
                                          173:17
                                                                        144:1,7 145:16,23 147:12,
            biochemistry 13:22           butt 125:7                     18 148:1,11,14 149:13,15,    children 8:19 16:15,21
            bios 96:23                                                  17 156:15
                                         bypass 74:18                                                Chris 40:6,20
            bit 52:4 104:10 166:4,11                                   center-type 28:9,11           churches 27:6
            black 58:20,22 71:22 72:9                 C                centers 105:6                 Cindy 97:7
             73:16,25 96:25 101:12,24                                  central 35:14 36:1,16
             131:19 142:5 147:16                                                                     circle 76:14 120:7
                                         call 30:15 44:9 46:21          48:11,18 54:24 55:2 61:8
            blew 51:1                     60:16 115:16 153:17           62:3,6,20 63:22 65:21        circumstance 51:4
                                          165:15                        68:18 72:14
            blowup 133:1,12                                                                          citizen 30:23 67:16 98:16
                                         call...if 94:11               cents 53:16                    121:12 128:19,23 137:3
            blue 16:2,3,23 33:21,22,24
             34:18 64:10 129:16,18       called 3:6 12:7 31:16 67:6    certified 6:2 96:20 146:25    City 6:12 18:10,19 19:18
                                          107:17 126:22 172:11                                        23:19 78:9 81:2 88:6 96:8,
            board 27:8 39:5 110:12                                     Chabali 34:14 55:16 56:4       10 100:17 102:8,10,15
             111:8,24 114:5,7 124:1,5,   calling 117:7                  66:7 74:1,9,18,19 132:23,
                                                                                                      103:14 104:17 105:15
             8,23 125:16                                                24 133:2,4,24 147:19,20,
                                         calls 30:20,21 44:16 124:5                                   107:4,17 111:10 139:16
                                                                        25 148:3,5
            bobble 142:12                                                                             141:2,8,12 155:3,5 158:13,
                                         camera 54:12                                                 22 159:2 164:23 170:24
                                                                       chain 173:14,16
            body 122:4,5                 cameras 54:7
                                                                       chair 58:6                    civil 24:17 28:3,20,22
            Boggs 4:19,21                cancer 163:18                                                38:23 39:1,4,10,12 40:8
                                                                       challenged 141:10              42:19 78:16 84:3,17 86:18
            Bonds 162:1,6                candidacies 106:8
                                                                       chance 94:1 126:12             87:23 105:22 108:12
            Booher 5:6 128:7             candidacy 105:23,24            154:8,10                      109:7,11 110:1,12 114:3,9,
                                                                                                      21,23 115:23 116:17 119:5
            boom 172:22                  candidates 42:7 94:5          change 36:17 90:11,12          144:19 146:7 156:21 165:6
            bored 170:14                  104:18,20 106:6               91:2,16 107:24 135:22,24
                                                                        138:19                       claim 126:25 127:1 169:8,
            born 8:21                    candidates' 94:9                                             14
                                                                       changed 84:21,24 85:6,9
            bosses 165:10                Cann 73:10                     87:13 89:6,13 91:5 140:3     claimed 127:6
            bottom 83:19 84:8 86:15      capacity 31:3                  151:4,10 155:7               claiming 76:9 89:22
             135:19                      capstone 151:24               changing 63:2 90:1            claims 126:23 150:22
            boundaries 58:7                                             153:14
                                         car 166:13                                                  clarified 88:16
            break 7:24 24:6 38:5                                       character 3:12
                                         care 18:22,24 51:25 54:15                                   clarify 8:2
             104:9,10,14 120:6 163:19,    161:3 162:12                 charge 4:8,9 35:21,22,23
             22                                                         48:20 84:2,3,16 85:3,21,25   class 11:17 150:4 170:22
                                         career 22:2 56:17 75:22        86:4,17,22 87:12,16 88:4
            breast 163:17                                                                            classes 10:19,20 11:9,12,
                                         Carlene 20:6                   89:1 91:4 92:4,5,12,23
                                                                                                      17,22 13:22 14:14,15 15:1,
            breathe 61:10                                               108:14,16,23,25 109:2
                                         Carper 36:6 37:4,20 48:1,                                    4 80:23
                                                                        110:3,23,24 111:5,7,11,25
            Brian 128:6 129:13            3,14 49:13 53:3,17 55:5       112:19,22,24 113:14,21,25    classification 108:1
            briefly 30:7 63:20            56:4,23 59:19 61:9 62:8,      114:23 115:12 116:19
                                          14,15,23 63:6 71:10,11,23                                  classified 78:6
                                                                        117:16,17,18,21,22 118:3,
            bright 64:9 142:18            74:1,5,9 76:7 101:14,19,23    8,23 119:4 131:20 150:5,6,


                            Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                            Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 181 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 253
                                                                               Kimberly Annette Hill

            clear 51:3 57:15 59:11         114:1,3,8,19 116:16,22,23   continuous 13:2               critical 44:16
             80:18 88:17,18,22,23          117:3,13 118:17,19,20,22,
                                                                       control 130:18 131:13         Cross 4:3 16:3
                                           23 120:11,13 134:12
            CLEEP 96:15,20 147:1           137:3,4,7,18,20,22 138:1,   conversation 57:17 81:7       cross-examination 3:7
            close 169:22                   6,7,11 140:20 150:16         122:6 125:15 151:22 153:5
                                           151:1 164:22 165:4 170:23                                 Cross/blue 16:24
            closed 166:21,24                                           conversations 102:8
                                          complaints 38:7 62:9          136:7
                                                                                                     crucify 136:2
            closely 45:19 46:8             67:16 121:12 137:4 150:12
                                                                       copy 83:19 122:19 170:8       cruiser 121:17 167:9
            closer 171:17 172:4            161:3 162:11
                                                                                                     cruisers 167:6
                                          complete 157:7,20            cordial 167:22 168:10,24
            closet 54:8 58:4
                                                                       Corporation 15:25             Cuban 147:22
            closet all 54:13              completely 126:14
                                                                                                     cues 120:21
                                          completing 128:20            correct 10:5 12:21 13:18
            clowning 168:20                                             19:19 20:16 22:3 27:24       Culham 70:5 72:11 73:11,
            Co-op 9:1 10:18 15:18,20      components 97:22              39:5 42:15 43:13,16,20        12 171:22 172:18
                                                                        45:16 48:18 49:5 57:2
            co-sign 142:8,10              computer 167:3                                             cultural 151:8
                                                                        58:4,9 62:4,20 65:8,16,17
            colleague 46:20               concentration 11:23           73:21 75:24 76:3,16 78:1,    curious 43:5
                                           14:18 170:20                 11,22 81:23 82:5,18,24
            College 96:20                                               83:25 84:4,16 85:2 86:2,19   current 75:9 154:2 170:13
                                          conclusion 117:8 140:21,
            colonel 48:14,16 68:9,11                                    89:20 93:5,13 95:4,10,15,    cussing 168:20
                                           23
             69:12,19 97:6 127:19,21                                    17 96:9 97:2 98:11 99:9,12
             148:18,19 149:17 173:18      condition 158:15,24           104:21 106:9,23 107:4
                                           159:14,22                    108:4,25 109:4,8,16 110:5,                 D
            combined 32:19 34:18                                        9,24 111:2,12 113:16
                                          conditions 159:16             115:13,20 116:2,19 125:18
            Combs 97:7                                                                               daily 59:12
                                          conduct 87:14 89:7            136:5,11 140:8 144:10
            comfortable 65:23              170:24                       150:9,17 156:4,14 167:20     damages 160:5
            command 157:16 173:14         conducted 126:23,24          corrected 135:17              Darryl's 72:9
            commanded 130:13              confronted 125:8             corrections 152:24            Daryl 72:6,17 73:16 169:2
            commander 36:19 42:25         confused 53:6 78:5           cost 155:3                    date 18:2 77:8 80:11 82:17
             44:4,10 45:24 47:5,11,12      123:23 126:19 127:15                                       107:22 108:7,15,21 109:3
             49:22 53:9 54:2 57:24                                     Couch 4:10 80:8 86:3,7,25      111:1 115:20 118:4 156:21
             66:10,15,24 67:6,22 68:3     confusing 53:12 79:20         87:19 88:17 90:5 91:7
                                                                        101:20,23                    dated 84:5,7 107:1 131:25
             75:5,13,14 120:8 128:24      confusion 53:5 55:6 57:5,                                   134:12 152:11
             129:2,9 130:24 131:5,10,      7,10                        counsel 3:4 6:21
             15,20 132:17,18 133:5,6                                                                 Dave 40:6 41:12,13,14,16
             158:7 168:16 169:5           consciously 102:25           County 16:5,6,17
                                                                                                     day 22:19 23:2 36:16,19
            commanders 45:6 61:21         considered 68:22 104:25      couple 9:10 12:4 13:22         47:5,11,12 49:6,7 54:9
             68:1                          128:9 140:17,22 141:1        25:9 29:3 38:15 64:7,23,25    57:23 64:14 74:17 108:18
                                                                       courses 14:12 96:15,18         109:2 118:4 120:9 133:1,
            comments 60:12                considers 147:20,22
                                                                                                      15,16 166:5 171:25 172:7
            commission 10:25 17:15        consist 28:5 38:21           court 6:13 7:1 116:1
                                                                                                     day-to-day 35:6
             18:4 19:1 84:4,17 86:19                                   courtesy 7:15
                                          consisted 28:22,24
             109:8 110:2,12 114:3,9,21,                                                              Dayco 15:25
             24 115:24 116:18 119:6       constant 121:22 135:11       cover 94:4
             146:7 156:21 165:6                                                                      days 22:13 64:13
                                          constantly 172:22            covert 60:15 168:12
            Commission's 109:12                                                                      Dayton 8:9,22 12:11
                                          constitute 154:12            coveted 68:23                  13:17 19:19 32:7,9,10 88:7
            common 58:19 66:18                                         coworkers 126:13               96:9,10 107:4 139:16,22
                                          Cont'd 5:1
                                                                                                      141:8
            communicate 100:17                                         crash 122:10
                                          contact 92:8 124:13,20
             128:13                                                                                  deal 59:12 173:4
                                           128:24 129:2,5,8            crashes 121:14,17
            communication 92:24                                                                      dealing 129:17
                                          contacted 87:17,18           created 52:10 53:4 56:18
            community 33:20                                             61:1 128:9 135:5 166:19,     dealings 54:3
                                          contained 88:25
            compared 99:25 100:21                                       20                           death 164:7
                                          contemporaneously
            Compensation 169:13            170:5                       creating 55:6 154:13          December 35:2 132:11,12
                                                                       cried 166:5                    162:9
            competition 58:13             continuation 55:2
                                                                       crime 63:24                   decent 52:6
            complain 132:8                continue 56:2 59:8
                                                                       criminal 14:18,25 15:1,4      deceptive 88:7 89:12
            complained 132:2 161:6        continued 131:8 135:10
                                                                        79:15 80:19,25 82:23 83:4     90:1 91:18,24 92:8,9,22
             162:13,21
                                          continuing 89:12              88:21                         93:1
            complaint 4:22 65:2 87:5,
                                                                                                     decided 66:11,12 148:10
             7 92:13 101:11,16 109:15


                            Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                            Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 182 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 254
                                                                               Kimberly Annette Hill

             153:19                       detail 8:16 29:20             135:2                        drives 27:6
            decision 100:2 102:11         detective 55:16 70:21        discussion 111:16             driving 141:8,25
             107:9 112:2,18 114:7          71:15 72:2 124:2,11
             142:1 154:9                   125:16,21 126:1
                                                                       discussions 69:1,3            duck 173:16
                                                                       Dismissal 4:23                due 155:2 159:6
            decisionmaker 105:16          detectives 53:5,8,10 54:4
             141:1                         70:2,8,10 72:4,18 120:20,   disorder 157:19 162:20        duly 6:2
                                           22 165:18
            decisions 142:14                                           disregarded 173:12            duties 27:2 30:8,13 63:20
                                          determination 110:1                                         66:18 82:8
            decrease 121:17                111:8 112:23 113:13,15,     disrespect 173:7
            deduced 71:16                  21,25 115:11 116:2 118:21                                 dying 163:16
                                                                       dissension 53:5 55:6
                                           150:1
            Defendant's 76:23 81:18                                    distant 166:16,19
             83:18 86:14 93:16,20         determinations 110:9,13                                                  E
             105:14 107:20 109:25                                      distress 157:18,19 159:25
                                          determine 103:24 105:16       161:4 163:15 164:16
             110:21 113:1 114:17
                                           110:4 121:16                                              e-mail 4:6 5:4,6,7 50:8,13,
             115:10 134:10 137:17                                      distributed 173:9              14 51:5,6,7 69:10 74:20
                                          determined 106:4 109:14                                     76:23 77:9,12 80:8 84:14
            Defendants 3:7                 111:9 159:2                 distribution 50:15             86:3,7,24 90:19 91:19
            degree 9:11,22,24 10:4        determining 110:3            district 19:25 20:19 21:1,     122:14,16,25 131:2,25
             12:7,10,16 13:17 14:9                                      3,4,7,9,16,20,22,23,25        134:10,15 136:4,8 137:9,
                                           139:21
             17:16 23:17 24:9 79:14,18,                                 22:3,15,17 23:8,13 25:2,      17 151:3,13 152:9 172:25
             22 80:4,19 82:22 83:3,6      development 146:24            12,21,24 26:9 31:17,19,20    e-mails 82:3 151:4 153:15
             85:1,7 88:20 90:6             155:24                       32:6,9 34:8 36:1 37:1
                                                                        55:17,18 136:18              ear 148:6,8
            dehumanize 60:9               diary 169:16 170:1
                                                                       districts 26:12 31:22         earlier 25:18
            deliberately 167:14           Dickie 4:6 76:24 95:9,10,
                                           12                           32:20,21,23 55:19            early 28:18
            demanded 30:21
                                          Dickstein 4:12 105:15        diversity 142:17 143:3,       easier 7:20
            demoted 153:22                                              11,13 145:3,14,17,18,22
                                           140:17 141:9
                                                                        146:2                        east 30:5 31:12,14,17
            denied 154:23,24 155:2,4,     Dickstein's 105:23                                          32:17,20 33:4,8,16 34:7
             25                                                        divided 32:16                  42:24 44:25 45:20 61:22,
                                          died 19:4 164:10
            Dennis 72:12 165:20,21                                     division 27:9 30:5 32:20,      24
                                          difference 171:5              22 33:21 34:17,19,20 35:7,
            department 6:11 15:23                                                                    eat 61:19
                                                                        14 37:10 48:22,23,24
             17:6 19:19,22,24 27:9 38:9   differently 141:15
                                                                        54:25 55:10,15,21 67:23      Ecton 5:4,7 68:9 69:2,19
             42:3 68:22 75:24 78:1
             99:15,16 100:7 102:2,5
                                          difficult 55:11 56:24         68:6 70:11 73:24 129:12,      74:18 75:1,2 76:24 77:22
                                           140:12 149:7                 13 130:20 136:18,19,20,21     80:2 81:7 101:19,23 104:7
             105:3 120:14 127:18 128:5
                                                                                                      123:18 125:3,6 126:9
             130:13 131:14 132:3          dinky 154:4                  division's 128:25              127:19,21 130:25 132:7
             139:22 141:25 151:18
                                          direct 33:7 36:5 57:1        divisions 32:22 71:16          133:2,5 136:5 146:16
             164:23,25
                                           74:24                        100:18 128:22                 147:13,24 148:9,19 149:3,
            departments 100:18                                                                        17 151:18 153:11 155:1
                                          directive 123:6              doctor 160:16 161:6,7          159:20 173:2,7
            depended 13:7                                               162:14,21
                                          directly 43:8 48:25 70:1                                   Ecton's 74:16 147:11
            deposes 6:3                                                doctors 164:19
                                          director 91:7 144:10                                       Ecton/carper 143:21
            deposition 3:5,9 4:5 5:2                                   document 81:19 86:15
             6:16,17,20 76:19 81:14       disability 169:8              93:21,24 94:13 105:18        edged 126:13
             83:14 86:10 105:10 107:13    disadvantaged 16:19           112:5                        education 14:24 15:7
             109:21 110:17 113:9
                                          disciplinary 67:18 157:3,    documentation 169:24           79:13,24 80:4,17 82:22
             114:13 115:6 116:13
             134:6,21 137:13 173:24        11                                                        education-based 151:23
                                                                       documents 106:8 107:17
            depression 162:19             discipline 136:21 151:23      112:12 149:24                educational 8:24 9:6
             163:10 164:3                  157:5                                                      12:25 81:4 85:5 89:3 90:22
                                                                       door 166:20,24 167:9
                                          discriminated 89:23 99:3      171:14,15,18 172:3,6,8,9,     91:8 92:25
            deputies 78:7
                                                                        17,22 173:1                  EEOC 4:23 5:3 117:15,17
            deputy 66:8 124:6,13,20       discrimination 76:10
             143:23 144:10,13 147:20       84:4,16 85:3 101:11,15      doors 171:16,17               effective 107:22 108:6
                                           150:3 164:22 165:5
            describe 30:8                                              doubt 51:2,13 54:21           egalitarian 102:24
                                          discriminatory 38:8          Doug 70:5,15 171:21
            describes 105:23               47:16 52:10 61:1 89:7                                     ego 131:18
            description 4:7 81:22          91:23 109:16 110:5 111:10   downtown 31:25 32:2,24        elated 61:9
             82:12 90:10                   115:25 129:24 170:24         33:2 36:3 37:16 45:1,2
                                                                                                     eleven 33:6,17
            desire 141:7,24               discuss 79:21                dreamed 56:11
                                                                                                     Elizabeth 15:22
                                          discussed 134:20,24          drill 18:24


                            Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                            Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 183 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 255
                                                                               Kimberly Annette Hill

            emotional 157:18 158:24      exam 29:8 30:1 39:16 41:1                                   filing 85:3 150:22
             159:25 161:4 163:15          104:2,3                                    F               fill 31:6 42:4 66:12 148:3,6
            emotionally 98:24            Examination 4:2
                                                                       face 27:17 60:16 121:10       filled 84:25 158:18
            employ 23:19                 examples 50:18 129:5
                                                                       fact 45:11 57:19 58:12        final 94:5,9 154:7
                                          130:5,11
            employed 96:9                                               92:25 103:9 123:13 135:13
                                         exams 29:3                                                  finally 151:14 172:24
            employee 4:13,14 39:11                                     factors 141:8,25
                                         exasperated 152:6                                           find 13:23 115:25 117:19
            employment 15:18                                           factual 126:16                 127:7,13 136:1 164:1
             19:11,13 24:7 74:23 87:10   exceeds 146:19 147:7
                                                                       failure 76:10 157:7           finding 109:19 111:20
            Enclosed 94:9                excellent 48:1                                               114:22 150:1
                                                                       fair 56:15 67:10 139:18
            end 59:7 151:2               exchanged 167:24               157:21 166:3,11,14,18        findings 157:7,21 158:9,
                                                                        168:11                        10
            ended 18:25 32:22 53:13,     exclude 149:11
             17 133:16                                                 fairly 132:19 168:10          fine 65:15 70:17 111:18
                                         Executive 96:20,21                                           112:14 117:6 119:1
            enforcement 79:15 80:20                                    fall 59:8
             82:23,24 83:4 85:7 88:21
                                         Executives 146:25                                           finish 7:13,18 23:15
             96:21 146:25 149:5          exercise 28:24 29:21          familiar 106:3 107:16          128:20
                                          93:13 98:11,17 106:21        family 161:6,7 162:14
            enforcement/military                                                                     finished 17:5 18:12 23:16
                                          144:1,7                       164:8 169:21
             17:20                                                                                    24:8 152:23
                                         exercises 94:7,15 95:3        farce 102:1
            engaged 111:10                                                                           firearm 124:5
                                          97:10,13 98:10
            engaging 150:21 158:13                                     fashion 85:19 153:22          firearms 30:18,19 124:1,
                                         exhibit 4:6,7,8,9,10,12,13,                                  8,23 125:16
            English 12:1                  14,16,17,19,20,22,23 5:3,    father 19:5
                                          4,6,7 76:19,23 81:14,18                                    flying 167:10
            enrolled 13:3 16:20                                        favorably 74:9
                                          83:14,18 86:10,14 93:16,
                                                                                                     focus 170:20 172:23
            entire 23:4 75:22             20 94:3 105:10,14,19         FBI 155:20
                                          106:22 107:20,21 109:25                                    food 16:21
            entitled 59:24 60:3           110:17,21 111:5,13,14        February 45:25 46:2
                                          113:1,4,9,13 114:7,13,17      64:24                        forever 173:21
            entitlement 59:24
                                          115:6,10 116:13,17           federal 6:13 116:1 118:21     forgot 64:6
            entity 136:22                 117:10,12,18 134:6,10         120:10 150:9
                                          137:13,17 173:24                                           Form 4:13,14
            environment 52:11 56:19                                    feel 56:9 59:11,19,21,23
             61:2 97:16 128:10 135:5,8   exhibits 4:5 5:2 107:13        61:1 65:22 97:17,20,23,25    formal 14:24 15:7 77:17
             154:14 171:12                108:14 109:21                 98:3,22 126:15 142:2          164:22 165:4
            equipment 30:17 54:8         exist 16:1                     167:18                       format 82:14,16
            Eric 76:24 95:3,22 99:8      expectation 146:19            feeling 60:2 62:7             forms 107:17
             102:12 108:7 155:20                                       felt 47:15 52:10 57:3
                                         expensive 12:19                                             forward 38:6 63:8 106:22
            Essentially 32:19                                           59:16,23 69:7 74:8 83:9       141:14
                                         experience 17:24 61:14         85:4,18 87:19 89:2 91:22,
            establish 131:4,9             66:14 79:14 85:1 99:14        24 92:23 166:8 168:9         found 52:25 61:7 92:17,18
            established 150:6             100:6,8,11 104:24 140:11,                                  fourth 95:9
                                          13,16,25 142:3               female 58:9,12,21 71:23
            estimate 22:10                                              73:6,25 74:11 97:7 99:11     frame 13:25 31:16 52:19
                                         experienced 125:13             101:12,24 103:6 120:16        60:23 76:3 84:14 107:7
            evaluate 121:14,15            157:22 165:7 169:18           123:12 131:19 142:5
                                          173:22                                                     Freeman 86:24 87:17,23
            evaluation 121:16,19,22                                    field 79:16,19 82:24 88:22     109:7,13
             122:11 123:3 146:20,23      experiencing 159:7             90:7
             147:3                        166:16                                                     Freeman's 109:13
                                                                       fight 61:11
            evaluations 146:13           expired 42:1                                                Friday 132:25 133:14
                                                                       fighting 53:14 168:19
            evening 30:6                 expires 42:10                                               friend 70:16
                                                                       fights 167:25
            event 57:8 77:24             explained 87:4                                              friendly 61:20
                                                                       figure 50:11
            events 52:25 56:16 123:9     exposure 130:18                                             friends 56:5 61:16 62:1
             130:5 163:13 164:6 169:25                                 file 85:21 86:21 87:20,25
                                         expressed 71:14                92:23 116:1                  front 106:22 111:13,24
            eventually 70:7 121:12
             128:17 129:17 138:3         extend 7:15                   filed 6:13 84:3,15 85:24      full 8:6 13:11 17:5 20:15
                                                                        86:18 87:12,16 91:4 92:12,    23:22 24:5 73:2 110:11
            everybody's 101:19           extended 19:11                                               111:8,24 138:3,7
                                                                        13 101:10,15 105:22
            evidence 55:4,8 57:2 58:8    extent 65:7                    108:12,13 110:8 114:1,3,8,   furious 173:11
             59:4 141:23 150:2,20                                       19,23 116:17,19 118:19,21
                                         Extremely 122:1                119:4 150:9,14 156:20
             167:4
                                         eyes 152:2                     164:21 165:5 169:7,10,13



                             Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                             Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 184 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 256
                                                                               Kimberly Annette Hill

                                         hall 70:5,15 73:14 100:17   hold 30:15                   incidents 31:9 44:16
                         G                171:22 172:2                                             56:16
                                                                     hole 125:7
                                         hallway 171:15                                           included 35:8
            G-I-O-V-A-N-N-I 162:1                                    home 14:7 166:25 167:16
                                         hand 53:21                                               incorrect 136:1
            G-O-R-S-U-C-H 73:4                                       homicide 63:23 72:15,18
                                         handle 123:4                                             indication 146:23
            gap 132:17                                               honest 118:10
                                         handled 35:6                                             individually 101:16
            garage 167:9                                             horizontal 59:8
                                         handling 35:9                                            individuals 60:11 96:23
            gave 17:1 51:1,13 54:21                                  horrible 41:14                99:3,7
             66:21 80:10 100:16 121:7,   handwriting 41:13
                                                                     hospital 163:4,8             individuals' 105:24
             8,13,24 130:17 151:19       happen 132:19 167:5
             158:12 159:21 173:8                                     hostile 52:11 56:19 61:2     Infants 16:14
                                         happened 53:2 56:8           128:10 135:5,8 154:13
            gears 74:24                   57:14 76:5 80:1,2 87:9      171:11                      influenced 103:7
                                          110:7 118:24 126:6,7
            gender 47:17 59:22 91:23                                 hostility 137:24 138:14      information 14:5 17:2
             102:16 130:1 142:15          130:7
                                                                                                   111:16 123:14 125:25
                                         happening 50:1,4 61:12      hour 119:10                   126:9 131:5 151:5 152:16,
            general 11:24 12:2,7
             13:16 24:21 51:4 79:23       136:23 151:15 170:5        hours 57:23                   18,19,20 153:1
             83:5 122:4 165:8            happy 61:7                  house 165:15 167:1,7,8,      informational-type
                                                                      13                           151:7
            General's 114:20             harassment 92:2
            geographic 32:5,16                                       Howard 70:5 72:24 73:8       initially 10:23 11:21 20:21
                                         hard 18:23,25                                             41:19 54:18 64:2 79:2
                                                                      124:2 125:1
            Giovanni 162:1               Harvard 154:25 155:21                                     109:17,18 128:15 155:1
                                                                     HR 81:8 91:6 164:23
            girl 58:20                   hated 58:25                                              initiated 117:22
                                                                     huge 55:14 100:15
            give 6:24 7:8,14 8:6,12      hatefulness 135:12                                       insisted 124:24
             22:10 50:6 56:14 74:18                                  huh-uhs 7:5
             94:1 122:20 123:16,24       Hawthorn 166:1                                           inspections 75:11 156:25
                                                                     humanities 12:5 80:24
             154:7,9                     head 7:4 142:13 152:2                                    instance 126:18
                                                                     hurt 166:23
            glad 62:19 63:7 65:23,25     health 162:12,16                                         instructed 152:17,21
            good 6:5,6 42:2 50:25        hear 60:19 70:23 81:2                    I               intent 149:11
             56:5 68:24 72:11 104:16      123:17 125:11
             129:22 165:9                                                                         interaction 98:16
                                         heard 60:10 125:11,14       idea 53:20 99:23 140:19,
            Gorsuch 72:19 73:4                                                                    interactions 60:24,25
                                          126:4 146:6 165:18,22,23    24 142:19
                                                                                                   168:11 169:18
            gosh 15:19 20:22 35:6        hearing 4:22 110:13         identification 76:20
             40:19 44:24 122:18                                                                   interdisciplinary 12:8
                                          111:24 124:1,8,12,14        81:15 83:15 86:11 93:17
            grade 29:23 40:2                                          105:11 107:14 109:22        interest 69:7,9
                                         held 44:9                    110:18 113:10 114:14
            graduate 9:3,9 10:3 14:12                                 115:7 116:14 134:7 137:14   interested 69:18 76:1
                                         helps 170:22
                                                                      173:25                       79:9,11 135:4,9 170:4,16
            graduated 9:7,8,16,21        Henderson 4:6,13 76:24
             10:17 15:17,24 19:17                                    identified 106:20 108:24     internal 67:8 121:21
                                          95:3,19,22 99:8 101:3
                                                                                                   127:5,8 129:6 133:20
            gravity 59:5,6                102:2,12 105:5 106:5,18    III 84:21
                                          107:23 108:7 139:6 140:8                                internally 133:23
            great 53:20                   143:5 146:3 155:20 156:6   imagined 126:15
                                                                                                  interview 78:24 101:6,9
            green 33:22 34:18            Henderson's 129:12          immediately 40:25             104:23
            grief 164:16                 hereinafter 6:2             impact 8:11                  interviewed 76:7 102:6
            ground 6:20                  Hess 62:17 69:12 155:12     implement 143:15 145:22      introduce 148:13
                                                                      148:10 151:24
            group 44:8 103:10 142:6      high 8:24 9:1,6,13 15:19                                 investigate 121:11
                                          16:10 67:1 133:3           implemented 143:16,18,
            Guard 10:23 17:9,17                                                                   investigated 109:7,11,14
                                                                      24 145:15 147:15,17 149:2
            guess 20:10 112:21 115:2     highest 95:4 104:20
                                                                     implements 143:12            investigating 67:13
             147:13                      Hill 3:6 4:6,16,17,19,20
                                                                     implicit 102:21 103:2        investigation 126:23,24
            guns 166:23                   5:4,7 6:1,5 8:8 115:15
                                                                                                   127:4 128:21 137:23
                                          120:5 130:20
            guys 104:13 125:9 172:13,                                important 154:21 158:2        138:4,7,13 157:17
             16                          hinge 172:10
                                                                     improved 159:22              investigations 27:7 35:9
                                         hired 39:5                                                54:24 55:2 61:8 62:4,7,20
                                                                     inability 159:15
                                                                                                   63:1,22 65:21 66:22 67:1
                         H               historically 149:4
                                                                     inadvertently 64:6            68:18 72:14 133:2 135:25
                                         history 12:24 15:15 52:6                                  136:14 151:20
            half 119:10 147:24                                       incident 65:6
                                          74:23 108:11


                             Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                             Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 185 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 257
                                                                               Kimberly Annette Hill

            investigator 87:23 124:3,                                  Len 6:7                        34:2,25 36:9 37:8 44:22
             20                                        K                                              46:25 47:9 48:13 92:21
                                                                       letter 4:10,16,17,19,20        99:15,24 100:20 130:7
            investigators 63:25                                         94:4 111:1 113:13 115:16,
                                                                                                      132:17 135:1,10 160:23
             124:10 168:24               K-R-I-S-T-A 73:3               23 117:13 118:7 128:23
                                                                                                      171:25
                                                                        149:25 150:15
            invisible 128:12             Ken 101:20
                                                                                                     longer 19:12 135:24 151:5
                                                                       letter's 106:25
            involved 46:17 96:7 97:9     Kennedy 155:1,22                                             153:18
                                                                       letters 110:1 128:20
            irrelevant 92:20             Kenton 34:22                                                longstanding 164:13
                                                                        129:11
            isolated 65:6                Kettering 97:2                                              looked 63:7 64:12 112:23
                                                                       level 44:2 154:13              115:18
            issue 52:9 57:16 60:23       Kim 64:8
                                                                       liability 141:14              lost 170:25 171:1,2
             65:20 95:25 96:3 109:15
                                         Kimberly 3:5 6:1 8:8
             125:2 132:23 135:20                                       liberal 10:1,2                lot 11:24 43:23,24,25 66:5,
                                          115:15 161:8,9
             137:1,2 139:14
                                                                       Liberty 9:11 14:14,21          9 100:16 129:21 130:8
                                         kind 12:25 13:7 17:19                                        170:11
            issues 47:14 49:17 52:8
             126:15 141:22 161:4
                                          18:22,25 24:7 30:7 32:4,16   lie 143:7,8,9 145:4,9
                                          43:6 44:2,6,7,14 45:13,19                                  love 74:6
             162:12,17                                                 lied 125:10 143:2 145:3
                                          46:18 48:13 51:1 52:3
                                                                                                     loved 47:19 58:25 74:1
                                          53:14 55:5 56:15,21,23       lies 145:10
                         J                67:13,23 68:20 74:24                                       low 39:19
                                          108:11 164:2 166:16 172:8    lieutenant 6:5 17:18
                                                                        33:10 34:12 36:20,21         lunch 57:17 104:10 120:6
            January 26:7,12 35:3,11      kinds 125:13                   37:11,19,22 38:3,20 39:13,
             37:15 47:13,18 64:23                                                                    luncheon 119:13
                                                                        16,22 40:11,16,25 41:17
             132:11 137:9 162:7 172:24
                                         knew 68:17 70:20 78:16
                                          102:1,2 105:3,5 118:14        42:5,23 43:11,16 44:11,18,   Lynchburg 14:22
            Jarush 34:1                   122:2 125:19 126:3 127:9      19,20,23 45:20 46:17
                                                                        47:19 48:14,16 49:3 53:23
                                          128:17 132:20,22 133:22                                                M
            Jeff 20:23                    152:7 169:1,3                 55:18 56:1 58:22 63:3,5,12
                                                                        66:17,19 75:16 97:6
            Jefferson 34:1               knowing 54:23 125:17           100:10,21,24,25 101:1        M-A-Y-N-E-S 20:6
            Jerry 66:24                   129:7                         106:5 120:5 124:7 129:3
                                                                        130:20 139:6 140:7,8         mad 151:16
            job 15:25 16:24 17:22 24:8   knowledge 58:19 100:16
                                                                        143:4,5 146:2,3,4 148:18     made 26:14 50:24 57:19
             55:13 69:21 74:4 76:25       116:24 155:16 165:22
                                                                        149:3 155:12 156:9 171:6      61:12 96:4 100:2 102:11
             77:5,16 82:10 90:10,11,12
                                         Krista 73:3 169:3              173:18                        107:9 110:13 121:1,2
             135:7 139:8,9,10 158:6
                                                                                                      126:15 138:6,21 151:15
             159:15 170:18                                             lieutenant's 29:3,25 30:1
                                                                                                      153:14 155:5 161:3
            jobs 11:2 19:9                             L               lieutenants 40:21 42:15
                                                                        44:2 46:7 55:15,23 69:11     mail 35:9 74:16,17
            Joe 155:19                   language 65:12 90:13           100:21 127:17 128:4 130:1    main 167:11
            John 44:12,13 45:8            122:4,5                       139:3,12 140:5 143:6,14,
                                                                        15 144:21,22 145:15,20,21    maintain 23:25
            Johns 5:6 128:6 137:10,      lapse 56:2
                                                                       life 163:14 164:6             maintained 63:11
             23 148:17,25                late 28:18
            Johns' 129:13                                              likes 142:7                   major 4:7 33:20,23,24,25
                                         lateral 63:9                                                 34:17,20,21 38:18 43:2,3,
            join 10:12                                                 liking 120:15                  4,8,13,16,18 46:10 47:3,4,
                                         latitude 151:19
                                                                                                      7 48:4,5,6,21 57:6 58:21
            joined 10:8,19                                             list 39:24 40:21,22 41:17
                                         law 6:11 17:20 79:15 80:20                                   62:23,24 63:18 64:2,14
                                                                        42:6,7,9 69:16 78:22
            Jordan 70:6 72:24 73:8        82:23 83:4 85:6 88:21                                       65:19 66:7 68:10,12 69:2
                                                                        103:13,17,18,19,20,24
             124:3,11 125:1,4,16,21       96:20 146:25 149:5                                          74:16 76:2,8 77:6,25 78:15
                                                                        143:25 156:16
             126:1                                                                                    80:2 81:23,25 82:8 84:20
                                         lawsuit 6:12 76:9 116:1       listed 92:19                   85:20 93:6 94:5 95:22
            Joseph 95:8                   150:9,14 169:10
                                                                                                      100:4,15 102:13 103:25
                                                                       listening 134:4
            Judy 25:7                    Leader 96:20                                                 104:18 105:17 107:10
                                                                       lists 42:1                     108:2 124:6 128:25 131:3
            July 34:4,10                 learn 13:14                                                  137:10,23 138:24 139:15,
                                                                       live 166:2 167:11,12           21 143:22 144:3,9,15
            jumped 53:23                 leave 11:17 23:14,18
                                          54:16 63:3 64:3 65:23        lives 167:17                   147:23,24 148:17,21,25
            June 34:11 106:22 107:1       69:20 70:20 132:18 159:20                                   156:2,3,4,6,9,13 164:6
             115:20                                                    living 19:3                    171:2,5
                                         leaving 148:3
            justice 14:18 15:4 79:15                                   loans 13:6                    major's 35:8 43:7 144:12
             80:19,25 82:23 83:4 88:21   led 171:15                                                   146:1
                                                                       locations 32:17
            justice-type 15:1            left 23:10 70:13,15 72:24                                   majors 42:17,18 78:6
                                          154:18 159:21
                                                                       logical 140:21,23
                                                                                                      103:22 127:18 128:5 130:1
                                         legal 117:7 150:21            long 12:13,15,17 16:6          136:15 151:19
                                                                        18:20 20:8,25 21:5,8,16
                                                                        22:5 25:11 28:17 33:3,15     make 7:19 30:15,18 38:7


                             Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                             Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 186 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 258
                                                                               Kimberly Annette Hill

             55:11 56:24 60:11 62:8       medications 8:11 160:14       mom's 164:7                   noticed 52:3
             65:2,10 101:20 124:5          164:15
                                                                        Monday 133:19                 noticing 49:20
             133:11 135:24 141:7,24
             169:4
                                          meet 61:21 79:24 80:4,5,9
                                           81:11 83:6 85:5 88:12
                                                                        monetarily 13:7               notification 77:16 91:6
            makes 142:13                   89:3,15,18,19 90:5,21 91:7   Montgomery 16:5               notified 77:25
            making 152:23 153:13          meeting 64:4 74:5 80:1        months 19:12 20:11 21:5,      November 36:10 37:10,
                                           124:9 132:10,24 142:16        11,17 22:11 23:11 24:3        15,19
            male 27:17 45:8 55:22          143:10 146:6 151:11,16,17     33:5,6,17 42:25 45:23
             58:21 71:12,24,25 72:13                                                                  number 108:16,24 110:22
                                           153:6 155:22                  48:10 64:23 66:11 67:5,21
             73:8,12,14,15,16,18 96:25                                                                 118:2,11,12 129:3 149:19
                                                                         131:20
             97:4 99:9 103:6,21 127:21    meetings 35:10 64:3
             128:14 131:16 135:15,18                                    moral 126:22,25 127:1
             138:21 142:4 145:25
                                          meets 146:19                                                            O
             147:16,23                    membership 150:3              morning 3:1 6:5,6

            males 71:24 73:20 85:12                                     mother 19:3                   O'DELL 4:10 97:1
                                          memory 37:12
             103:15 140:2                                               Mother's 133:1,15             O-N-A-D-Y 160:20
                                          men 131:18
            manager 78:9 102:8,16                                       mothers 16:19                 object 91:9 92:10 111:15
             104:17 105:15 141:2          men's 172:2
                                                                                                       117:4
                                          mental 157:18 158:15          motion 110:8
            manager's 102:11 155:4,                                                                   objection 91:13 159:13
             6                             159:14 161:4 162:12,16       move 38:6 63:9 104:9
                                           163:8 164:16                                               objections 92:20
            managers 103:14                                             movement 43:23,25 66:5
                                          mentally 98:23                                              obligation 126:22,25
            manipulator 58:15                                           movements 66:9                 127:1
                                          mention 103:9
            manner 47:17                                                Murphy 72:12,17 73:18         obtain 12:10
                                          mentioned 58:2 151:12          165:20,21 169:2
            March 3:2 18:12 19:18          164:10,20                                                  occasion 64:18
             26:7,12 45:25 64:24 77:10,
             13 84:14 160:25 161:2        mess 53:13,14 59:10                        N                occur 49:10 59:14

            mark 62:16 76:23 113:1,7      messed 54:12 58:3                                           occurred 26:25 52:25
             115:4 116:10 155:12                                        narrative 96:1,4               85:10 87:3 134:25 146:11
                                          met 6:7 80:16 90:22 92:25
                                                                                                       156:3,11 163:14
            marked 76:20,22 81:15,17       125:6                        National 10:23 17:9,17
             83:15,18 86:11,14 93:17,                                                                 OCRC 4:8,9,22 92:13,18
                                          Miami 163:6,7                 natural 131:22,23
             19 105:11,13 107:14,20                                                                    142:16 143:10 150:1
             109:22,24 110:18,20          microaggression 59:13         neat 54:10                    October 18:11 151:12
             113:10,12 114:14,16          microaggressions              needed 16:22 46:22 51:23       162:8
             115:7,9 116:14 117:9          59:13                         63:5 80:11 87:20 123:15
             134:7,9 137:14,16 173:25                                                                 odd 19:9
                                                                         135:16 148:3 153:13
                                          middle 91:20
            married 8:17 66:24                                           168:24                       offensive 53:1
                                          midnight 22:18 23:1
            Master 14:19                                                neighborhood 167:12           offer 41:24 42:5
                                          midnights 20:1 21:4,7
            Master's 9:11                                               niche 13:23                   offered 41:23
                                           22:13
            math 11:25                                                  Nicholson 20:23 21:13         offhand 27:18 86:8 171:9
                                          Mike 22:19 23:1
            Matt 36:6 37:4,20                                           niece 167:17                  office 35:8 43:7 54:8 58:5
                                          military 10:9,13,19 15:16
                                                                                                       64:8 109:12 114:20 123:2
            matter 53:24 92:7,14           17:8                         nigger 60:16                   155:4,6 165:14,24 166:4,6,
             135:13                       milk 16:22                    night 36:19 37:1 42:24         10 167:25 171:18 172:5,9
            Matthew 76:24 95:9,10,12                                     45:24 48:21 49:5,7,22 53:9
                                          mind 155:7                                                  office-type 16:24
                                                                         54:2 57:24,25 167:8
            Maynes 20:6 22:18,25          minds 142:7                                                 officer 20:4,15 23:5 25:4,
                                                                        Nineties 28:18                 23 26:9,20,23 27:4,23
            meaning 88:6                  minimal 82:21 83:6
                                                                        Nods 7:4                       30:10 163:17
            meaningful 154:5              minimum 80:10,17 85:5
                                                                        normal 87:19,20 158:4         officer-involved 124:2
            meant 57:22                    88:13 89:3,18,19 90:22
                                           91:7 92:25                   north 32:7                    officer/patrol 30:10
            meddle 54:5
                                          minute 25:14 26:11            northwest 32:12,13            officers 31:4
            meddling 53:7
                                          misconduct 67:14              notable 94:10                 officers' 67:13
            media 152:15,20,25
                                          missed 37:13                  notary 3:8,10,13              official 3:12
            medical 15:22,23 161:3
             162:11                       mistake 148:19,20             note 3:10                     Ohio 84:3,16 86:18 87:23
                                                                                                       108:12 109:7,11 110:1,12
            medication 159:24 160:8       mixed 25:15                   notes 169:17,23 170:1,6        114:9,21,23 116:17 119:5
             161:21                       mom 18:21,24 64:15            notice 3:8 4:22,23 5:3         146:7
                                           164:10                        77:18 84:13 115:15


                            Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                            Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 187 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 259
                                                                               Kimberly Annette Hill

            Oliver 96:14,22,23         participated 114:2             165:23                      prepare 152:1,18 170:3
            Onady 160:18,21,24         parties 60:17                 physical 161:14,16 163:5     preparing 123:25 152:21
             161:20,25 162:9
                                       party 111:21 114:2 150:2      physician 158:19,21          prescribe 161:21
            one's 84:7
                                       pass 167:6,13,15              physiology 12:3 13:23        prescribes 160:14
            online 9:11 14:15,16
                                       passed 40:1,4,11 165:15       pick 71:9 139:21 153:16      presence 3:11
            open 39:22 40:20 42:9
             76:2
                                       passing 40:2,9 167:1          pitfall 141:21               present 120:9
                                       past 127:3 139:20 162:17,     pizza 53:18 57:8             presentation 98:14,20
            opening 40:13
                                        20
            operations 35:7 55:21                                    place 105:6                  prestige 170:25
                                       Pat 33:9 47:7
                                                                     places 155:23                prestigious 68:20
            opportunity 56:15
                                       patrol 20:1,25 23:5 25:4
            opposed 32:23 128:17        26:1,9,11 27:23 30:5,12
                                                                     Plaintiff 3:6                pretty 19:16 22:24 30:24
                                                                                                   31:1 80:18 92:21
             138:7 142:1                31:13,14,17 32:17,20,21      plan 56:24
                                        33:1,4,8,16 34:7,17,19                                    previous 40:21 61:14
            opposition 134:15,17,21,    35:7,14 36:1 42:24 44:25     played 54:23                  66:23 85:11 103:14,21
             23
                                        45:20,24 46:12 47:4,6,10     pleasantries 167:24
                                        48:3,4,21 49:8 54:25                                      previously 140:2
            oral 27:7 98:13,19
                                        55:14,20 56:21 67:2 71:16    point 21:2,19 31:23 36:11
            order 28:1 39:5 54:10                                                                 primarily 30:15 120:19
                                                                      37:12 39:19 62:13 68:16
                                       Patterson 9:1 10:17                                         161:18
             124:7 167:13                                             76:1 89:6 116:11
                                        15:18,20                                                  primary 124:3
            organization 173:14                                      pointed 137:21
                                       pay 52:7 75:18 153:21                                      Prior 147:19 164:4,5
            organized 27:5 173:15       154:1 170:25 171:1,2,5,6     pointing 138:12
                                                                                                  probable 92:18 109:15,19
            ostracized 154:19          paying 13:6                   police 4:7 17:6 19:19,22      110:4 111:8,9,21 112:1,25
                                                                      20:15 30:10 81:24 96:19
            outcome 57:12,14           peers 165:10                                                113:15,20,24 114:22
                                                                      97:2 105:3 128:5 132:3
                                                                                                   115:11,24 116:2 118:15,
            outlet 152:25              PELC 96:15,19                  139:22 151:9 163:17
                                                                                                   16,20,24
                                                                      164:25 167:6
            overlapped 11:16           penalty 83:23                                              probationary 20:12,14
                                                                     policing/field 33:21
            overseeing 46:10           people 28:21 30:16 31:1                                    problem 132:23 142:21,
                                        38:12 39:25 44:8 50:9        politically 149:9             22
            overseen 43:19
                                        51:25 52:22 57:9 58:17       politics 148:7
            oversight 136:15            60:8 67:7 69:20 95:21 96:7                                problem-solving 98:11
                                        101:10,22 103:11 133:6       position 4:7 26:10 28:10     problems 47:23 48:2,17
                                        136:2 141:19 142:24           38:24 39:13 40:11,16 42:4
                         P                                                                         52:8,24 128:6 133:23
                                        143:14,25 145:20,21           43:6 52:14 59:9 63:21
                                                                                                   134:2 137:21,25 138:12,15
                                        157:17 165:8,13 166:17        68:15,23,24 69:2 75:8,9
                                                                                                   140:12 161:14,16 162:14,
            P-1's 107:17                168:19 173:16                 76:2 77:6 78:1,3,15,16
                                                                                                   15 170:17,19
                                                                      79:10,25 81:3,22,23 82:5,
            P-1S 107:21                perform 98:24 136:11           8,11 84:20,25 85:6,20,24    procedure 125:10
            p.m. 119:14 120:2           158:7                         86:1 89:2,24 90:21,23
                                                                                                  proceeding 105:22
                                       performance 99:4               91:11 93:6 94:5 95:22
            packet 74:21 77:12,20                                     103:25 104:18 105:17        process 28:2,3,20 38:20
                                        146:12,23
            pages 94:24 138:10                                        108:1 120:8 139:1,4,7,15,    39:2,13 40:8 78:24 85:9
                                       performing 66:14 158:6         16 143:22 144:3,9,10,12,     93:5 96:8 101:6 123:15
            paper 91:17 153:18 154:4                                  13 146:1 148:4 149:16        127:9 140:3,22 143:7
                                       period 12:13 13:9 19:11
            paperwork 158:18                                          156:14,18,25 159:4 170:13    144:8 147:18 149:13
                                        20:12,15 28:18 37:22
                                        48:13 52:17,19 56:21                                       156:19
            paragraph 88:5,9 120:13                                  positions 39:21 42:18
                                        59:19 61:1,15 130:7 135:1     75:23 100:14 141:19         processes 67:19 136:13
             128:23 134:11 138:23
             149:1 150:16                                             144:20
                                       Periodically 169:19                                        processing 117:16
            paragraphs 147:10                                        post-traumatic 157:19
                                       periods 13:12                                              professional 8:6 52:14
                                                                      162:19
            paramilitary 173:13        perjury 83:23                                               65:24 66:4,10,15,23 67:12
                                                                     posting 76:25 77:5,16,25      68:18 69:16 126:24 128:21
            park 54:17 58:2            permitted 83:10                79:7 82:10 90:11,12          129:2,8 155:24 157:8
            parking 58:3                                                                           167:22 168:18
                                       person 60:8 63:17 85:11       potential 141:21 158:14
                                        124:17 136:19,20,22                                       program 16:12,20 96:21
            part 13:4 74:21 77:11                                    power 130:18 131:18
                                        146:15 158:8                                               147:1
             85:3,21,22 92:1 124:4                                    132:20 149:9
             138:9 142:5,6 167:21,23   personal 8:16                                              project 122:11 151:25
             168:10                                                  Powerpoint 152:1
                                                                                                   152:1
                                       personnel 107:24
            partially 85:8                                           practices 109:16 111:11
                                                                                                  promote 28:21 42:7 100:3
                                       petty 50:10
            participate 101:6                                        prefaced 88:11                141:9 147:12 149:14
                                       phone 61:20 153:16


                             Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                             Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 188 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 260
                                                                               Kimberly Annette Hill

            promoted 25:16 26:6,13,                                      152:10,16 153:8 165:14,25   regard 57:16 62:7 65:18
             15 27:1,22 28:1 29:11                    Q                  167:23 171:18,21 172:25      85:23 99:6,7 111:4,11,25
             30:4,9 37:11,18 38:2,16                                                                  115:3,10 116:16,18 118:8
             40:10,21,24 41:3,4,16,20
                                                                        recall 12:16 17:3 18:1        140:4 144:2 150:16 152:10
                                          qualification 3:13             19:8,12 22:22 29:19,20,22
             42:23 48:5,8 49:14 76:10
                                                                         34:13 36:17 43:22 45:18     regional 109:12
             78:19 85:11 99:8,22 101:3,   qualifications 80:9,10,17
                                                                         46:9 47:14 50:18 52:15
             4 103:25 105:7,17 106:6,      83:7 88:13 89:18,20 91:8                                  regular 172:9 173:12
                                                                         69:2 109:16 137:4,10,18
             18 107:10 138:25 147:17       140:16,21,25 142:1
             148:15,16 149:16,18,19                                                                  regularly 126:7 171:19
                                                                        receipt 137:22 138:8
             171:2                        qualified 42:6 79:23
                                           89:15,16 90:2,21 139:2,6     receipts 137:4,18 138:1      rehash 56:22
            promotion 38:19 107:24         142:3                                                     rehired 23:23
             119:7 138:24 139:2 147:11                                  receive 136:21
             148:25 154:9 156:2,22        qualify 81:3 89:17                                         related 79:15,18 80:21
                                                                        received 38:9 77:17 86:24
                                          question 7:14,19 12:14                                      82:24 85:7 88:21 90:7
            promotional 29:8 39:15                                       91:6 115:12,15 118:8,15,
                                                                                                      114:22 160:4 161:15
                                           46:22 83:5 87:11,13 89:5,9    16 132:4 134:16 149:25
             41:1                                                                                     162:15
                                           92:4,6,11 96:2 112:4,14       150:11,15 157:3,4
            promotions 29:15 43:24         120:25 121:1 123:15 130:2                                 relating 118:11
             66:6,9 107:8 108:7            139:5 144:5,6 156:17         receiving 118:20,22
                                           168:13                        119:6                       relationship 50:25 165:9
            proof 3:12 56:7 57:2                                                                      167:22
                                          questions 6:14 7:1 8:1,       receptive 88:14
            proper 30:17 91:20 125:9                                                                 relevant 92:14
                                           15,17 71:19 94:11 117:5      recess 119:13 163:24
            properly 101:21                128:24 129:1                                              relinquish 130:19,22
                                                                        recipient 51:7
            protect 141:12,14             quote 22:25                                                 131:13
                                                                        recognize 81:18
            protected 150:4                                                                          remain 173:15
                                                      R                 recollection 28:17
            provide 161:22,24 170:7                                                                  remarks 94:6,10
                                                                        recommendations
            provided 112:13                                                                          remember 10:14 11:14,15
                                          R-A-I-N-E-Y 34:24              135:24
                                                                                                      16:3,4,8,11 18:20 21:20
            provider 161:3                R-A-N-E-Y 34:23               recommended 137:22            22:7,15 25:9 28:15 29:7
                                                                                                      33:12 37:23,24 38:1 39:16,
            providers 162:12              race 47:17 59:22 91:23        recommending 138:12           21,23 43:4,25 46:16 47:3,4
            PSB 52:14,20 54:24 55:3        96:24 129:25 141:6,24        reconsider 110:8              48:9 51:10 54:11 69:5,10
             62:3 67:6 68:21 69:23         142:14                                                     82:2,13,16 86:6,8 94:23
             74:25 75:5 120:8,24 123:5                                  reconsideration 111:7,        101:25 109:18 114:4,5
                                          racial 60:11 65:10,11          22 112:19,24 113:14
             133:5,6,25 136:13 159:3,      102:16                                                     122:18 132:15,16 157:12
             15,20 173:8                                                record 7:6,22 87:22 94:2      161:19 172:12
                                          racist 102:24 141:7            120:4,6 163:25 164:9
            psychiatrist 160:16,22         142:25                                                    remind 15:12 77:4
            psychologist 161:18,23,                                     records 15:23 161:23         reminders 6:23
                                          Rainey 34:22                   163:1
             24 162:4
                                          raised 53:20 167:9                                         replace 72:24
            public 14:19                                                recruit 27:6
                                          Raney 34:23                                                replaced 72:6,23
            pull 129:15                                                 recruiting 26:2,3,6,10,19,
                                          rank 28:21 43:15 63:11         20 27:3,24 30:11            report 43:1 53:6,21,22,25
            pulling 121:23                 75:14 154:2                                                57:10 93:24 158:21
                                                                        recruitment 26:14,22
            punishment 153:23             ranked 94:16,17                27:5                        report's 107:3
            purposes 76:20 81:15          ratings 147:7                 recruits 27:8                reported 43:18 44:9 46:8,
             83:15 86:11 93:17 105:11                                                                 9,11 49:1
             107:14 109:22 110:18         rattled 172:23                red 121:10 122:3,5
             113:10 114:14 115:7
                                                                                                     reporter 7:2 96:17
                                          read 83:23 112:5,13 164:9     reduce 149:9
             116:14 134:7 137:14                                                                     reporting 43:8,11 137:25
             173:25                       real 60:8                     reduced 3:9                   138:14
            pursuant 3:8                  realize 116:7 145:19          reduction 153:22 154:1       reports 31:6 35:9 165:12
                                           150:10                       refer 67:7
            put 12:6 40:10 48:20 49:25                                                               represent 6:12
             50:8,9 52:1,13,20 88:18,     reason 74:3 107:24            reference 57:20
             19,20 93:1,3 101:18 111:6     157:20,25 158:12,13                                       representative 17:1
             118:10 120:10 129:4,5                                      references 110:23            request 152:15 155:21
                                          reasonable 141:6
             137:3 147:2,8 149:7                                        referencing 134:11            170:8
             152:18 153:1,2,8 154:22      reasons 159:11                 152:14
             155:16,21 157:11 172:13                                                                 requested 30:23 62:24
                                          reassign 133:18               referred 127:19               63:6 136:10 154:25 155:14
            putting 53:15 77:21
                                          reassigned 133:25             referring 57:11 103:17       require 85:6
                                          Reboulet 70:2 71:6 73:20       117:23 120:18 134:22        requirement 79:24 80:4,5
                                           125:8,11 126:4 129:6          136:12 152:4,9 171:1         82:22 91:17 139:20,24
                                           130:15 131:3,13 151:13


                             Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                             Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 189 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 261
                                                                               Kimberly Annette Hill

            requirements 81:4             Riordan 82:20                 25                           Shellie 105:15
             84:20,23 85:5 89:4 90:6,22
                                          rise 154:13                  semester 13:5                 Shield 16:3,24
             93:1
            research 149:6,10             Rob 121:8                    semesters 9:10 24:5           shift 33:11 36:13,16 37:9
                                                                                                      48:21 49:5,6,7
                                          role 34:3 54:23 68:14 75:4   send 50:7 51:14,24 69:15
            Reserve 11:1
                                                                        74:6 131:1,2,5 135:13,14     shifts 33:13 36:18
            Reserves 17:17 18:14,15,      roles 66:14 99:25             152:23,24 153:15
             16,21
                                                                                                     shoot 27:17 126:22
                                          roll 30:15 44:9,16           sending 135:14 136:17
                                                                                                     shooting 124:2
            resigning 18:25               rolled 152:2                  153:19
            respond 30:19,22,23,24                                     senior 58:14 144:15           shootings 61:23
                                          ropes 44:6 45:13
                                                                        145:24                       shore 141:22
            responded 44:16               Ross 4:16,18
                                                                       seniority 23:25 58:22         short 120:6
            Respondent 88:6,14            ROTC 10:10 11:20 17:11,       85:1 100:23 103:20,22,24
             89:11                         12,22                                                     Shortly 10:18
                                                                        104:5,24 139:3,14,15,21
            response 79:7 153:10          Roth 97:7                     140:5,10,12,22 145:24        show 107:19 114:10
             157:16                                                                                   141:23 149:10 150:2
                                          round 29:15,17               sense 59:24 133:11
            responses 7:4 59:2                                         separate 43:11 108:13         showed 44:6,15 45:13
                                          rules 6:20                                                  151:13
            responsibilities 27:3                                      separately 113:18,19
             30:9,14 45:14 63:21 82:8,    ruling 150:11                                              showing 76:22 81:17
             11                                                        September 47:7 50:2            83:17 86:13 93:19 105:13
                                                        S               65:25 131:25 132:1,9          107:21 109:24 110:20
            responsibility 54:2                                         134:12 151:2 152:11 162:8     113:12 114:16 115:9 117:9
             123:4,5 124:24 168:22
                                                                                                      134:9 137:16
             169:5                        safe 167:18                  sergeant 20:23 21:13
                                                                        22:18,25 23:1,2 25:8,16,21   sick 18:21 158:4
            rest 74:23                    sat 123:1 125:17 133:8        26:16 27:22 28:1,21 30:4,
                                                                        10,14 32:3 33:4,8,16         side 61:24
            result 113:24 157:22          Saturday 133:17
             159:1                                                      35:21,22,23 36:15 38:16      signature 83:20 86:15
                                          scenarios 28:13,24            42:5 43:11 51:9 70:1,2
            resulted 103:3 158:13                                       99:17,19,22 100:8 129:6      signed 30:18 152:11
                                          scene 63:24
            resume 78:23 93:9                                           138:21 167:23                significance 40:9
                                          schedule 124:8,12
            retaliated 150:24                                          sergeant's 28:10 29:8         significant 19:10 135:6
                                          scheduled 124:21
            retaliation 137:25 138:14                                  sergeants 21:19 29:16         signing 83:22
             150:21 153:24 154:12,23      scheduling 35:10 124:4        36:12 42:15 44:3 46:8
                                                                        63:25 67:22 69:25 71:12,     similar 100:22
            retaliatory 129:25            school 8:25 9:1,6,13
                                                                        24 120:19,21 121:20          simply 40:11
                                           13:10 15:19,20,21 16:10
            retire 63:4                                                 124:10 125:23 128:13,14
                                           17:4 23:16 155:1
                                                                        130:14,18 131:7,12           simulation 98:20
            retired 20:7,24 22:20         science 10:1 11:25 14:20      135:15,18 137:24 144:20
             33:10 34:6 36:11,12,15                                                                  Sinclair 9:7,12,13,17,25
                                           80:23 103:1                  151:18 173:8,9
             48:6 68:11 72:12,25                                                                      10:4,10,19,22 11:6,18,25
                                          sciences 12:6                series 6:14                    17:16
            revealing 35:8
                                          score 94:20,21 104:21        serve 34:3 37:8               single 130:9 135:2 166:5
            review 27:7 66:21 82:9,11      142:23
             94:1 105:23 124:1,5,8,23                                  served 75:4 99:25             sister 163:16
             125:16 135:25                scored 39:17,18
                                                                       service 24:7,17 28:3,20,      sister's 164:7
            reviewing 106:6               scores 94:6,10 95:2           23 30:20 38:23 39:2,5,10,
                                                                                                     sit 130:9 142:7 154:11
                                           142:22                       12 40:8 42:19 56:2 78:16
            reviews 146:19                                                                            166:12
                                                                        115:23 144:20
                                          scoring 142:24
            Rick 41:10                                                                               sites 16:18
                                                                       services 27:12 33:21 63:1
                                          Scott 70:5 72:11 73:10
            rid 55:9 58:20                                                                           sitting 56:12 58:6
                                           172:18                      session 3:1 57:18 120:1
            right-to-sue 115:16,22                                                                   situations 171:11
                                          seasoned 55:22               set 124:22 133:3
             117:12 118:7 150:15                                                                     skin 52:4
                                          seat 133:9                   seventies 39:19
            Rights 4:24 84:3,17 86:18                                                                skipped 148:12
             87:23 105:22 108:12          seconds 172:19,20,21         severe 135:7
             109:8,11 110:1,12 114:3,9,                                                              skirmishes 38:16
                                          secretary 73:25 74:1,13      sex 141:6,24
             21,24 116:18 119:5 146:7                                                                slam 171:20 172:6
             156:21 165:6                 section 70:21 71:15          sexist-type 60:11 65:11,
                                           154:23                       12                           slot 40:23
            Rike 70:1 71:6 73:20
             121:8,25 122:10 125:8,10     select 104:19                she'd 58:2                    slowed 146:24
             130:14 131:2,12 159:19       selected 71:11 76:8 95:21    Shelley 4:12 102:15           Smith 66:24,25 72:7,17
             165:13,23 167:23 171:17,      102:3 104:4,18,20 147:19,    106:16                        73:16
             21 172:25


                             Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                             Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 190 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 262
                                                                               Kimberly Annette Hill

            solving 140:12               stipulate 112:8,11,15        supervised 21:19 31:3        technical 15:20
                                                                       43:19
            sophisticated 60:15          stipulated 3:4                                            teeth 121:23
                                                                      supervising 46:10 52:23
            sort 6:19 31:18 67:6         Stiver 4:14 49:21 53:3,7,                                 telling 58:16 90:24 125:18
                                          23 55:5 56:23 59:18 61:9,   supervision 31:4              132:16 133:7 144:16
            sound 172:14                  15 62:8 95:6,17,23 99:11                                  153:11 165:24
                                          102:2,12 105:5 106:5,18
                                                                      supervisor 22:19 30:22,
            sounds 106:24 107:11                                       24 33:7 36:5,18 74:25       temporary 130:13,17
                                          107:23 108:8 128:7 139:6
            south 32:9                                                 100:12
                                          140:8 143:4 146:3 156:6                                  ten 23:11 24:2 31:1 33:5
            southeast 32:10              Stiver's 60:24               supervisors 20:21 22:16       172:19

            southwest 32:14,15                                        supervisory 99:25            tendency 131:23
                                         stood 59:6
            space 54:17 58:3 85:16       stop 173:1                   support 152:8                tension 168:1
            span 18:8                    stopped 64:12 65:5,8         supposed 88:22 101:17        terminating 117:15
                                                                       124:18 133:18 141:11,13
            special 63:23 65:21           129:17 135:14                                            terms 19:10 24:7 40:8
                                                                       158:7
                                                                                                    44:1 45:14 70:22 75:23
            specific 69:3 154:17         stoppers 63:24 172:14
                                                                      swelling 161:17 163:3         80:16 81:4 87:9 88:3 89:6
            specifically 51:10 132:15    strange 124:19                                             99:14 100:20,25 107:9
                                                                      switch 74:24                  110:22 122:10 129:24
             153:7 167:16                street 8:9 63:5 105:4
                                                                      switched 11:1 17:16           131:14 134:23 135:7
            spell 160:19                  166:1 167:11
                                                                       18:14 21:3 31:15             136:12 140:9,10,11 158:14
            spent 27:23                  streets 168:19                                             170:17 171:5
                                                                      sworn 6:2
            spoke 86:23 124:17 125:5     stress 157:19 161:15                                      test 28:6,8,14,22 29:8
                                                                      system 141:10 145:23          38:22 39:4,25 40:5,9,12
                                          162:20 163:8 164:2 170:15
            spring 138:24                                                                           41:4,5,22,23,24 42:6,12
                                         stressful 163:13 164:11                                    78:19
            squad 30:6 31:1 63:23                                                  T
                                         strong 145:6                                              testing 29:17
            squads 31:2
                                         structural 98:19             t-h-e-l 161:13               testosterone 131:18
            St 15:22
                                         structured 98:13             T-U-S-S-I-N-G 22:20          the...position 84:24
            staff 153:6 157:16
                                         struggle 132:20              table 59:6 124:16 142:8      thing 28:10,12 54:6 59:5
            standard 20:10 87:2
             129:19 147:7                student 13:2,6               tactics 127:19,25 141:7       68:17 87:6 88:2,15,20
                                                                                                    91:5,25 92:7 104:7 126:10
            standards 52:14 65:25        studies 9:9 11:24 12:2,7,8   taking 10:20 11:9,12          130:9 131:1,8 135:2
             66:4,10,15,23 67:12 68:19    13:16 79:23 83:5             13:13,15 14:14,17 40:25      147:15 150:13 165:12
             69:16 126:25 128:21                                       53:17 120:15 159:24
                                         study 13:21                   160:2,6 170:21              things 12:3,4 16:22 30:25
             129:3,8 133:3 157:8
                                         stuff 24:17,21 25:15,18                                    31:6 32:17 35:7 44:17
            start 7:14,18 8:5 11:12                                   talk 8:23 15:14 19:21         49:21,23,24,25 50:3,5,24
                                          26:1 54:16 77:21 115:18      53:18 56:5 61:19,22 70:13
             18:9 63:7 133:19             151:8 153:20 172:12                                       53:18 54:5,8,10,22 55:1,11
                                                                       75:21 80:15 102:4 120:7,9    59:2,10 60:15 61:12 66:22
            started 9:17 10:18 11:9      subject 51:5                  146:12 147:11 154:6          67:4 74:7 92:13 100:18,19
             12:2,17 17:5,9 18:3,18                                    159:23 161:20 173:21
                                         subjected 98:6,7 150:3                                     105:2 118:11 125:13 126:6
             21:10 48:2 49:18,20 50:3
                                                                      talked 15:7 19:13 48:12       130:8 131:18 132:13 133:8
             55:1 62:18 64:3 153:14
                                         subjects 50:20                106:13 111:23 130:25         134:18,22 135:14 136:1
             171:24,25
                                                                       132:24 134:17,19 138:25      141:14,15,19 151:7 153:7
                                         submit 78:23 81:5
            State 9:9 13:20 14:10                                      139:13 140:6,19 147:9        154:4,16,17,22 159:6
                                         submitted 93:8                154:8,15 162:23 163:2,7      161:5 165:8 167:5 168:8
            stated 85:15                                                                            169:17 170:5,6 173:7,21
                                         subordinates 38:14            168:8 169:21,25
            statements 65:3,19 96:4       120:14,17 123:10 130:1                                   thinking 10:15 27:16
             118:19                                                   talking 52:18,19 57:8
                                          165:10                       62:19 91:25 100:8 105:14     29:24 33:9 51:24 140:18
            states 128:23                success 55:14                 128:16 133:16 138:17        thought 49:20 53:19 64:5
                                                                       162:15,16                    65:5 118:16 128:15
            stay 46:25 127:5 166:25      successes 140:11
                                                                      talks 82:7,10 120:13          141:11,13 150:12,13 167:2
            stayed 18:21 71:13 127:7                                                                173:4
                                         sudden 146:1,2
             130:24 133:21                                            tangible 56:13
                                         suddenly 89:14,15                                         three-to-eleven 36:13
            stays 42:9                                                tapping 167:2                 37:9
                                         sue 5:3 118:22
            stemmed 157:6                                             task 29:12                   three-year 18:8
                                         suffer 170:25
            stenotypy 3:10                                            tasked 55:19                 threw 51:12
                                         suggest 123:10
            step 59:7 103:15                                          tasks 27:2                   tick 54:14
                                         superior 62:12 132:2
            stint 22:16                                               taught 67:3 96:14            ticked 54:6
                                         superiors 38:14 62:9
            stints 100:14                                             team 94:6,11 129:16,18       tight-knit 164:8



                             Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                             Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 191 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 263
                                                                               Kimberly Annette Hill

            till 15:4 35:2 36:10 79:5     translation 7:22              59:15 87:11 89:9 133:4      weeks 15:21 64:25
                                                                        139:14,17 145:5,7,8,9,10,
            time 3:8 7:25 10:20 11:2,9    trash 167:7                                               weighted 105:1
                                                                        12 157:15
             12:13,18,21 13:3,4,9,11,25
             17:5,15 18:13,18 19:11
                                          traumatic 165:12             understanding 40:7           weird 44:7 91:17 166:22
                                                                                                     167:5 171:23
             20:3,16,19 22:16 23:4,7,8,   treat 60:20 162:6             78:9,11 110:14 112:20
             22 24:5 27:23 28:7,17,18                                   116:4 143:8 167:21          Welsh 33:9 47:7,19 48:6
             29:14 31:16 33:17 34:17      treated 47:16 74:8 137:24                                  57:6
                                           138:13 154:19 163:3         understood 133:9
             37:6,21 41:21 43:2,7,24
             45:4,6 46:11,18 48:13,18      164:20                                                   Wendy 49:21 51:8 53:15
                                                                       unfairly 47:16
             49:25 51:11 52:17,18,19,                                                                58:9 59:18 60:24 61:15
                                          treating 128:11 160:23       unit 26:14,19,22 27:3,24      95:6,23 99:11 101:2
             23 55:16 56:20 58:4 59:19
             60:23,25 61:15 62:16         treatment 38:8 52:9 60:22     30:11 35:16,25 62:20         102:12 108:8 128:7
             63:17 64:11,20 65:20          87:14 115:25 129:25 132:4    63:24 65:21
                                                                                                    west 8:8 32:11,17,21
             68:10,12 71:9 74:4 75:2       164:2,13
                                                                       University 9:11 12:10         45:24 46:11 47:4,5,9 48:3,
             76:3 84:14 90:2,19 97:15,    true 57:22 78:4 83:24         13:17 14:15,22               4,21 49:8 54:25 55:14,20
             16 100:2,7 107:7,8 120:23     85:7,8 157:8 158:10 165:6                                 56:21 61:22,24
             130:8,10 132:18 133:8,11                                  updated 82:18
             135:1,10,23 136:25 140:7     truth 123:21 127:14                                       whining 135:12
                                                                       usurp 149:2
             144:2,4,8,11 155:13          Tuesday 3:1 120:1                                         white 27:17 45:8 55:22
             156:14 162:13,24 173:19                                                                 58:9,21 59:14 60:3,4
                                          turned 121:10                            V                 71:12,24,25 72:13 73:6,12,
            timely 157:7
                                          turning 122:2,5                                            14,15,18,20 85:12 97:4,7
            times 64:8,11,19 91:13                                     vacancies 40:17               99:11 103:6,15,21 128:14
             92:11 166:17                 turns 124:18                                               131:16 135:15,17 138:21
                                                                       vacancy 40:14                 140:2 142:4 145:25
            timing 66:7 84:11             Tussing 22:20 23:1
                                                                       Vaguely 107:18                147:21,22 149:8
            Timothy 82:19 129:6           two-fifths 60:7
                                                                       Valley 163:6,8               WIC 16:12
            tired 173:6                   type 8:4,10 11:22 12:2
                                           17:20 24:6 28:24 30:19      vehement 134:14,16,21,       Wiesman 95:8,15 155:19
            title 81:24                    31:9 38:7 49:16 52:9,24      23                           156:7,9
            today 6:14 8:12 50:1           59:20 60:11 61:2 62:7                                    Wilhelm 55:17
                                                                       verbal 6:24
             56:12,15 154:11               65:10,11 67:18 76:10 82:9
                                           89:7 102:16 103:23 132:3    versus 104:23,24 171:5       Williams 40:6,20 62:23
            token 142:12                   153:21,23 159:24 161:5                                    63:18 64:2 65:19
                                                                       victims 63:24
            told 44:7 56:20 60:22 61:4     164:12,16,21 169:7,16,24                                 wind 59:4
             63:6 64:14 71:7 74:4,5,15                                 views 102:24
                                          types 66:22                                               wing 44:14
             80:3 83:10 86:1,24 87:18,                                 violation 136:18,19
             25 88:12 90:5,9 102:14       typical 30:12 31:2                                        withdraw 116:23 117:2
             123:19 125:3,4 130:25                                     Virginia 14:22
                                          typically 42:1 149:8                                      withdrawn 116:22
             132:12 133:12 135:23
                                                                       volume 67:1
             151:14,25 152:16,22                                                                    withhold 123:14 126:9
             153:8,14 154:20 155:22                    U
             165:17,21 172:25 173:1,2                                              W                Wolford 40:6 41:11,12,14,
                                                                                                     16
            top 69:12 115:13 172:10       UD 9:8 10:11 11:9,13,17,
                                           21,23 12:1,16 13:3,24       W-O-L-F-O-R-D 41:15          woman 130:19
            traffic 35:16,25 121:14        17:5,9,11,24
             122:10                                                    wait 25:13 26:11 70:20       Women 16:14
                                          UD's 12:19
            trail 5:6,8                                                waiting 69:20                word 105:4 145:6
                                          Uh-huh 15:9 20:20 58:5
            trails 153:18                                              waived 3:13                  worded 90:8,10
                                           77:1 82:25 95:11 128:1
            train 20:8                                                 Wanda 66:24                  words 55:7 57:21 70:19
                                          uh-huhs 7:5
                                                                                                     81:6 134:14
            trained 134:1                 ultimately 11:5 42:23        wanted 13:24 23:15 53:4
                                                                        63:3,4 69:12,13 70:20,21    work 9:9 12:24 15:14 16:6
            training 10:9,15 11:20         54:24 55:9 62:2 68:7 93:4
                                                                        71:14 89:17 131:13 136:16    18:23 20:2 25:6 27:15
             17:14 18:7 20:4 24:14,24      94:13 95:21 102:11 104:17
                                                                        138:18 142:15 148:2,4,5,9    37:20 44:1 46:5,6 48:15
             30:19 50:2 123:4 133:19,      109:6 116:22
                                                                        151:20,24,25 153:2,7,8,18    52:11 56:19 68:2,3 70:16,
             20,21 154:23,24 155:15       unclassified 78:3,6,7,8       164:12 173:10                22 71:2,20 72:2 100:18
            transcribed 3:11               82:5                                                      128:10 135:5,8 154:13
                                                                       wanting 70:22 136:2           157:23 162:15 168:23
            transfer 68:21 158:14         uncomfortable 50:24                                        169:6 172:24
                                           61:13                       watch 42:24 44:4,10 45:6,
             159:3                                                      24 47:5,11,12 49:22 53:9    worked 11:2 12:22 15:21,
            transferred 66:3 68:6         unconsciously 102:25          54:2 61:21 69:22             22 16:2,5,14 31:22,24
             69:4,24 75:7 156:24          uncover 167:4                week 64:24                    33:14 36:20,21 37:4 38:12,
             159:16                                                                                  17 42:14 43:13 46:8 48:11,
                                          underestimate 64:15          weekdays 18:23                13 49:19 57:22,23 70:10
            translate 7:5
                                          understand 8:1 50:1,16       weekends 18:23                72:5,13,18 73:24 166:17



                             Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                             Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00334-TMR        Doc #: 14-1 Filed: 04/16/19 Page: 192 of 192 PAGEID
          Kimberly Hill vs City of Dayton Police Department
                                                                                    #: 264
                                                                               Kimberly Annette Hill

            Workers' 169:13
            working 11:4 12:20 13:11
             17:6 21:9,13 22:2 33:11
             34:12 38:13 43:6 45:18
             46:9 47:22 52:22 57:25
             63:16 71:10,12 154:3
            workmanlike 167:22
            workplace 154:14 159:11
             168:11
            works 75:19 148:7 151:8
             173:17
            world 131:17
            worry 61:11 168:25
            worth 104:23
            Wright 9:9 13:20 14:10
            write 111:16
            writing 3:10 56:9,10 70:24
             88:19,20 129:10 171:25
            written 28:6,8,14,22 38:22
             39:4 98:10 122:11 169:25
             170:3
            wrong 123:17,18 125:25
             135:21 167:20
            wrote 170:6

                        Y

            year 9:3,14 16:7 18:2 21:6,
             17 23:11 24:1 135:3 140:7
             147:23,24
            years 16:4 18:6 22:1,11,14
             42:2,9 85:1 127:9 147:25
             163:14,16
            young 16:19 54:19

                        Z

            Zoloft 160:6
            zone 33:21,22,24 34:18




                             Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                             Cincinnati· -· Columbus· -· Dayton
